Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF October 8, 2020

by and among

PLYMOUTH INDUSTRIAL OP, LP

AS BORROWER,

THE guarantorS FROM TIME TO TIME PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER


 

TABLE OF CONTENTS

§1.   DEFINITIONS AND RULES OF INTERPRETATION. 1 §1.1   Definitions 1
§1.2   Rules of Interpretation. 34 §1.3   Divisions 35 §1.4   Rates 36
§1.5   Amendment and Restatement; Reallocation of Lender Pro Rata Shares. 36
§2.   THE CREDIT FACILITY. 37 §2.1   Loans 37 §2.2   Swing Loans 38 §2.3   Notes
40 §2.4   Facility Unused Fee 40 §2.5   Reduction and Termination of the
Revolving Credit Commitments 41 §2.6   RESERVED. 41 §2.7   Interest on Loans. 41
§2.8   Requests for Loans 42 §2.9   Funds for Loans. 42 §2.10   Use of Proceeds
43 §2.11   Letters of Credit. 43 §2.12   Increase in Total Revolving Commitment;
Additional Term Loans. 47 §2.13   Extension of Revolving Credit Maturity Date 50
§2.14   Pro Rata Treatment. 51 §3.   REPAYMENT OF THE LOANS. 52 §3.1   Stated
Maturity 52 §3.2   Mandatory Prepayments 52 §3.3   Optional Prepayments. 52
§3.4   Partial Prepayments 53 §3.5   Effect of Prepayments 53 §4.   CERTAIN
GENERAL PROVISIONS. 53 §4.1   Conversion Options. 53 §4.2   Fees 54
§4.3   [Intentionally Omitted.] 54 §4.4   Funds for Payments. 54
§4.5   Computations 58 §4.6   Suspension of LIBOR Rate Loans 59
§4.7   Illegality 59 §4.8   Additional Interest 60 §4.9   Additional Costs, Etc.
60 §4.10   Capital Adequacy 61 §4.11   Breakage Costs 61 §4.12   Default
Interest; Late Charge 61 §4.13   Certificate 62


 

 

§4.14   Limitation on Interest 62 §4.15   Certain Provisions Relating to
Increased Costs and Non-Funding Lenders 62 §4.16   Effect of Benchmark
Transition Event. 63 §5.   UNENCUMBERED PROPERTIES. 70 §5.1   Addition of
Unencumbered Properties. 70 §5.2   Release of Unencumbered Property 72
§5.3   Additional Subsidiary Guarantors 72 §5.4   Release of Certain Subsidiary
Guarantors 73 §5.5   Suspended Unencumbered Properties. 73 §6.   REPRESENTATIONS
AND WARRANTIES 73 §6.1   Corporate Authority, Etc. 73 §6.2   Governmental
Approvals 75 §6.3   Title to Unencumbered Properties 75 §6.4   Financial
Statements 75 §6.5   No Material Changes 76 §6.6   Franchises, Patents,
Copyrights, Etc. 76 §6.7   Litigation 76 §6.8   No Material Adverse Contracts,
Etc. 76 §6.9   Compliance with Other Instruments, Laws, Etc. 76 §6.10   Tax
Status 76 §6.11   No Event of Default 77 §6.12   Investment Company Act 77
§6.13   Absence of UCC Financing Statements, Etc. 77 §6.14   [Intentionally
Omitted]. 77 §6.15   Certain Transactions 77 §6.16   Employee Benefit Plans 77
§6.17   Disclosure 78 §6.18   Trade Name; Place of Business 78
§6.19   Regulations T, U and X 79 §6.20   Environmental Compliance 79
§6.21   Subsidiaries; Organizational Structure 80 §6.22   Leases 80
§6.23   Unencumbered Properties 81 §6.24   Brokers 82 §6.25   Other Debt 82
§6.26   Solvency 82 §6.27   No Bankruptcy Filing 82 §6.28   No Fraudulent Intent
82 §6.29   Transaction in Best Interests of Credit Parties; Consideration 83
§6.30   OFAC 83 §6.31   Ground Lease. 83 §7.   AFFIRMATIVE COVENANTS 84
§7.1   Punctual Payment 84 §7.2   Maintenance of Office 84



ii 

 

 

§7.3   Records and Accounts 84 §7.4   Financial Statements, Certificates and
Information 85 §7.5   Notices. 88 §7.6   Existence; Maintenance of Properties.
89 §7.7   Insurance 90 §7.8   Taxes; Liens 90 §7.9   Inspection of Unencumbered
Properties and Books 90 §7.10   Compliance with Laws, Contracts, Licenses, and
Permits 91 §7.11   Further Assurances 91 §7.12   Management 91 §7.13   Leases of
the Property. 91 §7.14   Business Operations 92 §7.15   Registered Service Mark
92 §7.16   Ownership of Real Estate 92 §7.17   RESERVED. 92 §7.18   Plan Assets
92 §7.19   Guarantor Covenants 92 §7.20   Unencumbered Properties 92
§7.21   REIT Guarantor 93 §7.22   Sanctions Laws and Regulations 93
§8.   NEGATIVE COVENANTS 93 §8.1   Restrictions on Indebtedness 94
§8.2   Restrictions on Liens, Etc. 94 §8.3   Restrictions on Investments. 96
§8.4   Merger, Consolidation 97 §8.5   Intentionally Deleted. 97
§8.6   Compliance with Environmental Laws 98 §8.7   Distributions 98
§8.8   Asset Sales 98 §8.9   Unencumbered Property Pool. 98 §8.10   Derivatives
Contracts 99 §8.11   Transactions with Affiliates 99 §8.12   Management Fees 99
§8.13   Changes to Organizational Documents 100 §9.   FINANCIAL COVENANTS 100
§9.1   Maximum Total Leverage Ratio 100 §9.2   Minimum Fixed Charge Coverage
Ratio 100 §9.3   Minimum Consolidated Tangible Net Worth 100 §9.4   Secured
Indebtedness 100 §9.5   Additional Recourse Indebtedness 100 §9.6   Maximum
Unencumbered Leverage 100 §9.7   Minimum Unencumbered Interest Coverage 100
§10.   CLOSING CONDITIONS 100 §10.1   Loan Documents 100



iii 

 

 

§10.2   Certified Copies of Organizational Documents 101 §10.3   Resolutions 101
§10.4   Incumbency Certificate; Authorized Signers 101 §10.5   Opinion of
Counsel 101 §10.6   Payment of Fees 101 §10.7   Insurance 101
§10.8   Performance; No Default 101 §10.9   Representations and Warranties 101
§10.10   Proceedings and Documents 102 §10.11   Unencumbered Properties 102
§10.12   Compliance Certificate 102 §10.13   Consents 102 §10.14   KYC;
Beneficial Ownership Regulation 102 §10.15   Existing Bridge Agreement 102
§10.16   Other 102 §11.   CONDITIONS TO ALL BORROWINGS 102 §11.1   Prior
Conditions Satisfied 103 §11.2   Representations True; No Default 103
§11.3   Pro Forma Compliance 103 §11.4   Borrowing Documents 103 §12.   EVENTS
OF DEFAULT; ACCELERATION; ETC. 103 §12.1   Events of Default and Acceleration
103 §12.2   Certain Cure Periods 106 §12.3   Termination of Commitments 107
§12.4   Remedies 107 §12.5   Distribution of Proceeds 107 §12.6   Remedies in
Respect of Hedge Obligations 109 §13.   SETOFF 109 §14.   THE AGENT. 110
§14.1   Authorization 110 §14.2   Employees and Agents 110 §14.3   No Liability
110 §14.4   No Representations 111 §14.5   Payments. 111 §14.6   Holders of
Notes 112 §14.7   Indemnity 112 §14.8   Agent as Lender 112 §14.9   Resignation
112 §14.10   Duties in the Case of Enforcement 113 §14.11   Bankruptcy 113
§14.12   Request for Agent Action 114 §14.13   Reliance by Agent 114
§14.14   Approvals 114



iv 

 

 

§14.15   Borrower Not Beneficiary 114 §14.16   Defaulting Lenders. 115
§14.17   Reliance on Hedge Provider 118 §14.18   Certain ERISA Matters. 118
§15.   EXPENSES 119 §16.   INDEMNIFICATION 120 §17.   SURVIVAL OF COVENANTS,
ETC. 121 §18.   ASSIGNMENT AND PARTICIPATION. 121 §18.1   Conditions to
Assignment by Lenders 121 §18.2   Register 122 §18.3   New Notes 123
§18.4   Participations 123 §18.5   Pledge by Lender 124 §18.6   No Assignment by
Borrower 124 §18.7   Disclosure 124 §18.8   Titled Agents 125 §18.9   Amendments
to Loan Documents 125 §19.   NOTICES 125 §20.   RELATIONSHIP 126
§21.   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 126 §22.   HEADINGS
127 §23.   COUNTERPARTS 127 §24.   ENTIRE AGREEMENT, ETC. 127 §25.   WAIVER OF
JURY TRIAL AND CERTAIN DAMAGE CLAIMS 127 §26.   DEALINGS WITH THE BORROWER 128
§27.   CONSENTS, AMENDMENTS, WAIVERS, ETC 128 §27.1   Amendments Generally 128
§27.2   Additional Lender Consents 129 §27.3   Amendment of Agent’s Duties, Etc
129 §27.4   Defaulting Lender Votes 130 §27.5   Technical Amendments 130
§28.   SEVERABILITY 130 §29.   TIME OF THE ESSENCE 130 §30.   NO UNWRITTEN
AGREEMENTS 130 §31.   REPLACEMENT NOTES 131 §32.   NO THIRD PARTIES BENEFITED
131 §33.   PATRIOT ACT 131



v 

 

 

§34.   [Intentionally Omitted.] 131 §35.   JOINT AND SEVERAL LIABILITY 131
§36.   ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES. 131
§36.1   Waiver of Automatic or Supplemental Stay 131 §36.2   Waiver of Defenses
132 §36.3   Waiver 134 §36.4   Subordination 134 §36.5   Further Waivers 135
§37.   ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS. 135
§38.   ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF AFFECTED FINANCIAL INSTITUTIONS.
137 §39.   ACKNOWLEDGMENT REGARDING ANY SUPPORTED QFCS. 137



vi 

 

EXHIBITS AND SCHEDULES

Exhibit A-1 FORM OF REVOLVING CREDIT NOTE Exhibit A-2 FORM OF TERM NOTE Exhibit
B FORM OF SWING LOAN NOTE Exhibit C FORM OF JOINDER AGREEMENT Exhibit D FORM OF
REQUEST FOR REVOLVING CREDIT LOAN Exhibit E FORM OF LETTER OF CREDIT REQUEST
Exhibit F FORM OF UNENCUMBERED PROPERTY ADDITION CERTIFICATE Exhibit G FORM OF
COMPLIANCE CERTIFICATE Exhibit H FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Exhibit I FORM OF LETTER OF CREDIT APPLICATION Exhibit J FORMS OF TAX
CERTIFICATION Schedule 1.1 LENDERS AND COMMITMENTS Schedule 6.3 LIST OF ALL
ENCUMBRANCES ON ASSETS Schedule 6.5 NO MATERIAL CHANGES Schedule 6.7 PENDING
LITIGATION Schedule 6.15 CERTAIN TRANSACTIONS Schedule 6.20(d) REQUIRED
ENVIRONMENTAL ACTIONS Schedule 6.21 SUBSIDIARIES Schedule 6.22 EXCEPTIONS TO
RENT ROLL Schedule 6.23 PROPERTY Schedule 6.25 MATERIAL LOAN AGREEMENTS Schedule
19 NOTICE ADDRESSES Schedule SG SUBSIDIARY GUARANTORS Schedule UP UNENCUMBERED
PROPERTIES

vii 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of October 8, 2020,
by and among PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership
(“Borrower”), the Subsidiary Guarantors hereafter becoming a party hereto,
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto pursuant to §18, KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS,
as Sole Lead Arranger and Sole Book Manager.

R E C I T A L S

WHEREAS, the Borrower, certain of the Lenders, and the Agent are parties to the
Existing Credit Agreement (as defined below), pursuant to which the lenders
thereunder made available to the Borrower a revolving loan facility in
accordance with the terms and conditions contained therein; and

WHEREAS, at the request of the Borrower, the Agent and the Lenders have agreed
to make available to the Borrower (i) a revolving loan facility in the initial
amount of $200,000,000.00 and (ii) a term loan facility in the initial amount of
$100,000,000.00, each in accordance with the terms and conditions contained
herein, and to amend and restate the Existing Credit Agreement in its entirety;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
to amend and restate the Existing Credit Agreement as follows:

§1.DEFINITIONS AND RULES OF INTERPRETATION.

§1.1         Definitions. The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Agreement referred to below:

2025 Term Commitment. For each 2025 Term Lender, the amount set forth for such
Lender on Schedule 1.1 (as amended) as such Lender’s “2025 Term Commitment”, or
as set forth in the applicable Assignment and Assumption Agreement, as the same
may be increase, or reduced as appropriate to reflect any assignment to or by
such Lender pursuant to §18.

2025 Term Lender. A Lender having a 2025 Term Commitment, or if such 2025 Term
Commitment has terminated, a Lender holding a 2025 Term Loan.

2025 Term Loan. A Term Loan made by a 2025 Term Lender to the Borrower on the
Closing Date pursuant to §2.1(a).

2025 Term Loan Maturity Date. October 8, 2025.


 

2025 Term Note. A Term Note payable to a 2025 Term Lender, or its registered
assignees, in a principal amount equal to the amount of such 2025 Term Lender’s
2025 Term Loan at the time of the making or acquisition of such Loan.

Additional Commitment Request Notice. See §2.12(a).

Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.3.

Additional Term Commitment. See §2.12(a).

Additional Term Loan. A Term Loan made on any Commitment Increase Date by a Term
Lender pursuant to such Lender’s Additional Term Commitment as of such
Commitment Increase Date.

Additional Term Loan Amendment. See §2.12(b).

Adjusted Net Operating Income. On any date of determination, for any Real
Estate, an amount equal to (i) the Net Operating Income from such Real Estate
for the applicable period; less (ii) the Capital Reserve applicable to such Real
Estate for the applicable period, calculated on a trailing 12-month basis. For
the purposes of calculating Adjusted Net Operating Income for any Real Estate
not owned and operated by the Borrower or a Subsidiary Guarantor for the prior
four (4) full fiscal quarters most recently ended, the Adjusted Net Operating
Income attributable to such Real Estate shall be calculated by using the actual
historical results for such Real Estate for the prior four (4) full fiscal
quarters most recently ended as if such Real Estate had been owned by the
Borrower or a Subsidiary thereof during such period; provided, however, to the
extent actual historical Adjusted Net Operating Income attributable to such Real
Estate is unavailable, the Borrower may include such calculation of Adjusted Net
Operating Income attributable to such Real Estate calculated on a proforma basis
utilizing the most recent results available to the Borrower, annualized, so long
as the Agent shall have given its prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed. Additionally, for such Real
Estate that has been disposed of during the period of the prior four (4) fiscal
quarters most recently ended, the Adjusted Net Operating Income attributable to
such Real Estate shall be excluded from the calculation of Unencumbered Pool NOI
and Value.

Affected Financial Institution. Means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

Affiliate. As applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than ten percent (10%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or Preferred
Securities (or other ownership interest) representing more than twenty percent
(20%) of the outstanding limited partnership interests, Preferred Securities or
other ownership interests of such Person.

2 

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its permitted successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Aggregate Occupancy Rate. The quotient of (a) Net Rentable Area for all of the
Unencumbered Properties subject to Leases as to which (i) tenants are in
occupancy of their respective leased premises (or as to which a tenant has
executed and delivered a lease for space within an Unencumbered Property, which
lease is in full force and effect and with respect to which the tenant will take
occupancy within ninety (90) days of execution of such lease), (ii) tenants are
not in default of any of their monetary or other material obligations under
their respective Lease beyond sixty (60) days (excluding year-end
reconciliations of CAM charges or similar items and any failure to pay the first
month such amount becomes due and payable the incremental increase in annual
base rent as a result of the impact of an annual escalation of such rent), (iii)
are an arm’s length Lease entered into in the ordinary course of business with a
party that is not an Affiliate of the Borrower, and (iv) tenants or any
guarantor thereunder are not subject to any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar debtor relief proceeding, divided by (b) Net Rentable Area for all of
the Unencumbered Properties, expressed as a percentage.

Agreement. This Second Amended and Restated Credit Agreement, as the same may be
amended, modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Allocable Principal Balance. See §37(b).

Anti-Corruption Laws. All Legal Requirements of any jurisdiction applicable to
the Credit Parties concerning or relating to bribery or corruption, including
without limitation, the Foreign Corrupt Practices Act of 1977.

Anti-Money Laundering Laws. All Legal Requirements related to the financing of
terrorism or money laundering, including without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

Applicable Contribution. See §37(d).

3 

 

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, treaties, guidelines and orders of all Governmental Authorities and
all orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the Total Leverage as set forth in
the most recent Compliance Certificate pursuant to §7.4(c):

Pricing Level Total Leverage LIBOR Rate Loans Base Rate Loans         Pricing
Level 1 Less than 40% 1.45% 0.45%         Pricing Level 2 Equal to or greater
than 40% but less than 45% 1.55% 0.55%         Pricing Level 3 Equal to or
greater than 45% but less than 50% 1.65% 0.65%         Pricing Level 4 Equal to
or greater than 50% but less than 55% 1.80% 0.80%         Pricing Level 5 Equal
to or greater than 55% but less than 60% 2.00% 1.00%

The Applicable Margin shall not be adjusted based upon such Total Leverage
Ratio, if at all, until the third (3rd) Business Day following receipt of any
updated Compliance Certificate. In the event that Borrower shall fail to deliver
to the Agent a quarterly Compliance Certificate on or before the date required
by §7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Revolving Credit Loans shall be
at Pricing Level 5 commencing on the first (1st) Business Day following the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until such failure is cured, in which event the
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate. The
Applicable Rate in effect from the date hereof through the date of the next
change in the Applicable Rate pursuant to the provisions hereof shall be
determined based upon Pricing Level 3. The provisions of this definition shall
be subject to §2.7(e).

Applicable Percentage. With respect to any Lender of any Class, such Lender’s
Revolving Credit Commitment Percentage or Term Commitment Percentage, as
applicable, for such Class. If the Commitments have been terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments of
each applicable Lender most recently in effect, giving effect to any
assignments.

Approved Fund. Any Fund that is managed by (a) a Lender or (b) an Affiliate of a
Lender.

Arranger. KeyBanc Capital Markets Inc. or any successors thereto.

4 

 

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Jeffrey Witherell, Pendleton
White, Jr., Daniel Wright and such other Persons as Borrower shall designate in
a written notice to Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an Affected
Financial Institution.

Bail-In Legislation. (a) With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirements for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the UK, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the UK relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

Balance Sheet Date. June 30, 2020.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of on any day (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) one half of one percent (0.50%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR Rate for a one month interest period
plus one percent (1%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Loans of any Class bearing interest calculated by reference to
the Base Rate.

Beneficial Ownership Certification. A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

Benefit Plan. Any of (a) an “employee benefit plan” (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of the Plan Assets Regulation) the assets of any such “employee benefit
plan” or “plan.”

5 

 

BHC Act Affiliate. With respect to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.

Borrower. PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership.

Breakage Costs. The commercially reasonable and documented cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred during such Interest Period) in connection with (i) any payment of
any portion of the Loans bearing interest at LIBOR prior to the termination of
any applicable Interest Period, (ii) the conversion of a LIBOR Rate Loan to any
other applicable interest rate on a date other than the last day of the relevant
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable Interest Period, any amount as to which Borrower has elected a
LIBOR Rate Loan.

Building. With respect to each Unencumbered Property or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Borrower and its Subsidiaries for
any period, the obligations of the Borrower or any Subsidiary to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

Capitalization Rate. Seven and one half percent (7.50%).

Capital Reserve. For any period and with respect to any Real Estate, an amount
equal to $0.15 per annum multiplied by the weighted average total square footage
of the Buildings in such Real Estate during such period.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Collateral. The pledge and deposit with or delivering to the Agent, for the
benefit of the Issuing Lender, the Swing Loan Lender or the Revolving Credit
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Credit Lenders to fund participations in respect of Letter of Credit
Liabilities, Swing Loans, cash or deposit account balances or, if the Agent and
the Issuing Lender shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Agent. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

6 

 

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody’s.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq., as amended from time to time, and regulations
promulgated thereunder.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a)             During any twelve month period on or after the date of this
Agreement, individuals who at the beginning of such period constituted the Board
of Directors or Trustees of the Guarantor (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the REIT Guarantor was approved by a vote of at least a majority
of the members of the Board then in office who either were members of the Board
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the REIT Guarantor then in office;

(b)            Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of REIT Guarantor equal
to at least twenty percent (20%) who did not hold such beneficial ownership as
of the date of this Agreement;

7 

 

(c)             REIT Guarantor shall fail to own at least seventy five percent
(75%) of the limited partner Equity Interests of the Borrower and own and
control the general partner of Borrower, shall fail to own such interests in
Borrower free of any lien, encumbrance or other adverse claim, or shall fail to
control management and policies of Borrower;

(d)            the Borrower or Guarantor consolidates with, is acquired by, or
merges into or with any Person (other than a merger permitted by Section 8.4);
or

(e)             Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, one hundred percent (100%) of the economic,
voting and beneficial interest of each Subsidiary Guarantor.

Class. When used with respect to (a) a Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Swing Loan Commitment, or any
tranche of Term Commitments, (b) when used with respect to any Loan, refers to
whether such Loan is a Revolving Credit Loan, Swing Loan, or Term Loan, and (c)
when used with respect to a Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. For the
avoidance of doubt, each tranche of Term Loans may, if agreed by the Borrower,
the Agent, and the applicable Term Lenders, be treated as a separate Class.

Closing Date. The date agreed to by the parties hereto on which all of the
conditions set forth in §10 and §11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, as amended, and all
regulations and formal guidance issued thereunder.

Commitment. With respect to each Lender, the aggregate amount of such Lender’s
Revolving Credit Commitment and Term Commitment, if any, as such commitment may
be reduced or increased from time to time pursuant to §2.5 or §2.12 or to
assignments by or to such Lender pursuant to §18. The initial amount of such
Lender’s Commitment is set forth on Schedule 1.1, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.

Commitment Increase. An increase in the Total Commitment to not more than
$500,000,000 after giving effect to any such increase pursuant to §2.12.

Commitment Increase Date. See §2.12(a).

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Compliance Certificate. See §7.4(c).

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

8 

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Tangible Net Worth. As of any date of determination, Total Asset
Value less all Indebtedness.

Contribution. See §37(b).

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Covered Entity. Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

Credit Party(ies). Individually and collectively, the Borrower, the REIT
Guarantor and each Subsidiary Guarantor.

Debtor Relief Laws. The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, subject to §14.16, (a) has failed to (i)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded by it hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent, any Issuing Lender, the Swing Loan Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent, the Swing Loan
Lender or any Lender that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect unless with
respect to this clause (b), such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §14.16, such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its

9 

 

funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar Debtor Relief Law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow, or disaffirm any contracts or agreements made with such
Person. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to §14.16) upon delivery of written notice of such
determination to the Borrower and each Lender.

Defaulting Party. See §37(c).

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Designated Jurisdiction. At any time, a country, territory or region which is,
or whose government is, the subject or target of any Sanctions.

Direct Owner. Means each Subsidiary of the REIT Guarantor and/or a Borrower that
directly owns, or is the ground lessee of an interest in, any Real Estate.

10 

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT Guarantor, Borrower or a Subsidiary
Guarantor, now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.

EBITDA. An amount equal to, without double-counting, the net income or loss of
the REIT Guarantor, Borrower, and its respective subsidiaries determined in
accordance with GAAP (before minority interests and excluding losses
attributable to the sale or other disposition of assets and the adjustment for
so-called “straight-line rent accounting”) for such period, plus (x) the
following to the extent deducted in computing such consolidated net income for
such period: (i) Total Interest Expense for such period, (ii) real estate
depreciation and amortization for such period, and (iii) other non-cash charges
for such period; and minus (y) all gains (or plus all losses) attributable to
the sale or other disposition of assets or debt restructurings in such period,
in each case adjusted to include the Borrower, the REIT Guarantor or any
Subsidiaries Equity Percentage of EBITDA (and the items comprising EBITDA) from
any Unconsolidated Affiliate in such period, based on its Equity Percentage
ownership interest in such partially-owned entity (or such other amount to which
the Borrower, the REIT Guarantor or such Subsidiary is entitled or for which the
Borrower, the REIT Guarantor or such Subsidiary is obligated based on an arm’s
length agreement). “EBITDA” shall be adjusted to remove any impact of straight
lining of rents and amortization of intangibles pursuant to Accounting Standards
Codification No. 805, Business Combinations (formerly Statement of Financial
Accounting Standards No. 141 (revised 2007), Business Combinations).

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

11 

 

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System. See §7.4.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of the Borrower’s or the REIT Guarantor’s Affiliates or
Subsidiaries, or any Defaulting Lender, or any natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person).

Eligible Real Estate. Real Estate:

(a)             which is wholly owned in fee (or leased under a Ground Lease) by
a Wholly Owned Subsidiary of the Borrower organized in a state within the United
States or in the District of Columbia;

(b)            which is a completed, revenue-producing industrial property
consisting of one of the following property types: warehouse, distribution, flex
(light manufacturing or research & development) or trans-shipment property and
functions ancillary thereto, located within the forty-eight (48) States of the
continental United States or the District of Columbia and further within the
Borrower’s target geographical markets and of a quality consistent with the
Borrower’s Real Estate portfolio;

(c)             the Direct Owner of which Real Estate and each Indirect Owner of
such Direct Owner is a Subsidiary Guarantor or a Borrower;

(d)            with respect to which all of the representations set forth in §6
of this Agreement concerning Unencumbered Property are true and correct in all
material respects;

(e)             which Real Estate (and the right to any income therefrom or
proceeds thereof) is not subject to any ground lease (other than a Ground
Lease), Lien or Negative Pledge or any restriction on the ability of the
Borrower or Direct Owner thereof to transfer or encumber such property or income
therefrom or proceeds thereof (other than Permitted Liens);

(f)             none of the Equity Interests (or the right to any income
therefrom or proceeds thereof) of any Unencumbered Property Subsidiary owning an
interest in such Real Estate, are subject to any Lien or Negative Pledge or any
restriction on the ability of the Borrower or any such Unencumbered Property
Subsidiary to transfer or encumber such Equity Interests or any income therefrom
or proceeds thereof (other than Permitted Liens described in §8.2(i)(x) or
§8.2(vii));

(g)            no Unencumbered Property Subsidiary with respect to which Real
Estate is a borrower or guarantor of, or otherwise obligated in respect of, any
Indebtedness other than (i) the Obligations, (ii) Indebtedness of such
Unencumbered Property Subsidiary that is owed to a Borrower or any of its
Subsidiaries, and (iii) Indebtedness permitted under §8.1;

12 

 

(h)            which (a) does not have any material title, survey, structural,
or other defects that would prevent the use of such Unencumbered Property in
accordance with its intended purpose and (b) is not subject to any material
condemnation or similar proceeding that would prevent the use of such
Unencumbered Property in accordance with its intended purpose;

(i)              which is not listed or formally proposed for listing on the
“National Priorities List” under CERCLA or on SEMS or any analogous foreign,
state or local list and no Material Environmental Event has occurred and is
continuing with respect thereto; and

(j)              no Unencumbered Property Subsidiary with respect to which Real
Estate is subject to any proceedings under any Debtor Relief Laws.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. Means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Substances or wastes, air emissions and discharges to waste or public
systems.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Percentage. The aggregate ownership percentage of REIT Guarantor or its
respective Subsidiaries in each Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

13 

 

ERISA Affiliate. Any Person which for purposes of Title IV of ERISA and/or
Section 412 of the Code is treated as a single employer with Borrower or its
Subsidiaries under §414(b) or (c) of the Code (and, for purposes of Section 302
of ERISA and each “applicable section” under Section 414(t)(2) of the Code,
under Section 414(b), (c), (m) or (o) of the Code) or Section 4001 of ERISA and
any predecessor entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, its Subsidiaries or an ERISA
Affiliate could reasonably be expected to have liability under Section 4062(e)
or Section 4063 of ERISA.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default. See §12.1.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, the extent that, all or a portion of the guarantee of such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.4), or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

14 

 

Existing Bridge Agreement. That certain Credit Agreement dated January 22, 2020,
as amended, entered into by the Borrower, certain Subsidiaries of the Borrower,
as subsidiary guarantors, REIT Guarantor, KeyBank National Association, as
administrative agent, and certain lenders party thereto.

Existing Credit Agreement. That certain Amended and Restated Credit Agreement
dated August 7, 2019, as amended, entered into by the Borrower, certain
Subsidiaries of the Borrower, as Subsidiary Guarantors, REIT Guarantor, the
Agent and certain lenders.

Facility Cap. As of any date of calculation, the lesser of (i) the Total
Commitment (less any prepayments of Term Loans) and (ii) the Unencumbered Pool
Value.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” Notwithstanding the foregoing, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

Fee Owner. See §6.31(a).

Fixed Charge Ratio. The ratio of (a) EBITDA for a trailing twelve (12) month
period to (b) Fixed Charges for a trailing twelve (12) month period.

Fixed Charges. For any applicable period, an amount equal to (i) Total Interest
Expense for such period plus (ii) the aggregate amount of scheduled principal
payments of Indebtedness (excluding balloon payments at maturity) required to be
made during such period by the Borrower, the REIT Guarantor and their respective
Subsidiaries on a consolidated basis plus (iii) the dividends and distributions,
if any, paid or required to be paid during such period on the Preferred
Securities of the Borrower, the REIT Guarantor and their respective Subsidiaries
(other than dividends paid in the form of capital stock) plus (iv) the
Borrower’s Equity Percentage of all Fixed Charges from Unconsolidated Affiliates
plus (v) the ground lease payments to the extent not otherwise included.

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

15 

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Applicable Percentage of Outstanding Swing Loans other than Swing Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

Funding Party. See §37(b).

Funds from Operations. Net income (computed in accordance with GAAP), excluding
gains (or losses) from sales of property, plus depreciation and amortization,
and after adjustments for Unconsolidated Affiliates and non-wholly Owned
Subsidiaries. Adjustments for Unconsolidated Affiliates and non-wholly Owned
Subsidiaries will be calculated to reflect funds from operations on the same
basis. For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds From Operations dated October 1999
issued by National Association of Real Estate Investments Trusts, Inc.
(“NAREIT”), as supplemented by the National Policy Bulletin dated November 8,
1999 issued by NAREIT, but without giving effect to any supplements, amendments
or other modifications promulgated after the date hereof.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Ground Lease. An unsubordinated ground lease as to which no default (other than
a default which remains subject to grace or cure periods) or event of default
has occurred or with the passage of time or the giving of notice would occur and
containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty five (35) years or more from the
date such Real Estate is included as an Unencumbered Property; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease, and (f) is otherwise acceptable to the Agent.

16 

 

Ground Lease Default. See §6.31(d).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s). REIT Guarantor and each Subsidiary Guarantor.

Guaranty. The guaranty of the REIT Guarantor (or a Subsidiary Guarantor) in
favor of the Agent and the Lenders of certain of the Obligations of the Borrower
hereunder.

Hazardous Substances. Means and includes (i) asbestos, toxic mold, flammable
materials, explosives, radioactive or nuclear substances, polychlorinated
biphenyls, other carcinogens, oil and other petroleum products, radon gas, urea
formaldehyde; (ii) chemicals, gases, solvents, pollutants or contaminants that
could be a detriment or pose a danger to the environment or to the health or
safety of any person; and (iii) any other hazardous or toxic materials, wastes
and substances which are defined, determined or identified as such in any past,
present or future federal, state or local laws, by-laws, rules, regulations,
codes or ordinances or any legally binding judicial or administrative
interpretation thereof in concentrations which violate Environmental Laws.

Hedge. Any interest rate swap, collar, cap or floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure relating
to the Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to Hedge. Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

Impacted Interest Period. See definition of “LIBOR” hereof.

Increase Notice. See §2.12(a).

Indebtedness. Without duplication, as of any date of determination, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (other than trade debt incurred in the ordinary course of
business which is not more than one hundred eighty (180) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt

17 

 

instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) obligation of such Person as a lessee or
obligor under a Capitalized Lease; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all off-balance sheet obligations of such
Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests), (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Swap Termination Value thereof; (h) all Indebtedness of other Persons which such
Person has guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim), including liability of a general partner in respect of liabilities
of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any mandatorily redeemable stock issued by such Person (unless such
mandatorily redeemable stock may be settled 100% in stock at the Borrower’s sole
discretion), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, and (k) such Person’s Equity
Percentage of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person.
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indirect Owner. Means each Subsidiary of the REIT Guarantor and/or a Borrower
that directly or indirectly owns an ownership interest in any Direct Owner.

Information Material. See §7.4.

Initial Unencumbered Properties. Collectively, each property listed on Schedule
UP as of the Closing Date.

18 

 

Interest Payment Date. As to each Loan, the first Business Day of each calendar
month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)              if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;

(ii)            if the Borrower shall fail to give notice as provided in §4.1,
the Borrower shall be deemed to have requested a continuation of the affected
LIBOR Rate Loan as a LIBOR Rate Loan for an interest period of one month on the
last day of the then current Interest Period with respect thereto as provided in
and subject to the terms of §4.1(c);

(iii)          any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv)          no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the applicable Maturity Date of such Class of Loan, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR) determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR for the longest period for which the LIBOR is available
that is shorter than the Impacted Interest Period; and (b) the LIBOR for the
shortest period for which that LIBOR is available that exceeds the Impacted
Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate

19 

 

amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to this Agreement and the
Guaranty to be executed and delivered pursuant to §5.3 by any Additional
Subsidiary Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit C hereto.

KeyBank. As defined in the preamble hereto.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions (including the Swing Loan
Lender) which are party hereto and any other Person which becomes an assignee of
any rights of a Lender pursuant to §18 (but not including any participant as
described in §18); and collectively, the Revolving Credit Lenders, the Term
Lenders and the Swing Loan Lender.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower or any Affiliate in accordance with
§2.11.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.11, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

20 

 

LIBOR. For any LIBOR Rate Loan for any Interest Period, subject to §4.16, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion; in each case
the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that (i) if the
LIBOR Screen Rate shall be less than 0.30%, such rate shall be deemed to be
0.30% for the purposes of this Agreement; provided further that if the LIBOR
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBOR shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than 0.30%, such rate shall
be deemed to be 0.30% for purposes of this Agreement, and (ii) if no such rate
administered by ICE Benchmark Administration (or by such other Person that has
taken over the administration of such rate for U.S. Dollars) is available to the
Agent, the applicable LIBOR for the relevant Interest Period shall instead be
the rate determined by the Agent to be the rate at which KeyBank or one of its
Affiliate banks offers to place deposits in U.S. dollars with first class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of the relevant LIBOR Rate Loan and having a maturity equal to such
Interest Period. For any period during which a Reserve Percentage shall apply,
LIBOR with respect to LIBOR Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans of any Class bearing interest calculated by reference to
LIBOR.

Lien. See §8.2.

21 

 

LLC Division. In the event the Borrower, any Guarantor or any Subsidiary thereof
is a limited liability company, (i) the division of any such Person into two or
more newly formed limited liability companies (whether or not any such Person is
a surviving entity following any such division) pursuant to, in the event any
such Person is organized under the laws of the State of Delaware, Section 18-217
of the Delaware Limited Liability Company Act or, in the event any such Person
is organized under the laws of a State or Commonwealth of the United States
(other than Delaware) or of the District of Columbia, any similar provision
under any similar act governing limited liability companies organized under the
laws of such State or Commonwealth or of the District of Columbia, or (ii) the
adoption of a plan contemplating, or the filing of any certificate with any
applicable Governmental Authority that results in (or with the passage of time
shall result in) any such division.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), Term Loan (or Loans) and Swing Loan (or Loans)), as the
case may be, to be made by the Lenders hereunder. All Loans shall be made in
Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.11(f).

Loan Documents. This Agreement, the Notes and all other documents, instruments
or agreements now or hereafter executed or delivered by or on behalf of Borrower
or Subsidiary Guarantor or Guarantor in connection with the Loans and intended
to constitute a Loan Document.

Loan Request. See §2.7.

Management Agreements. Written property management agreements providing for the
management of the Unencumbered Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; (b) the ability of
Borrower or Guarantors to perform any of its material obligations under the Loan
Documents; (c) compliance of the Unencumbered Property with any Legal
Requirements which causes a material adverse effect on the business, properties,
assets, condition (financial or otherwise), or results of operations of REIT
Guarantor and its Subsidiaries considered as a whole; (d) the value or condition
of the Unencumbered Property which causes a material adverse effect on the
business, properties, assets, condition (financial or otherwise), prospects or
results of operations of REIT Guarantor and its Subsidiaries considered as a
whole; or (e) the validity or enforceability of any of the Loan Documents or the
rights or remedies of Agent or the Lenders thereunder.

“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property or (b) the presence of any Hazardous Substances on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, or (c) unquantifiable remediation costs as determined
by an environmental diligence report, if in the case of either clause (a), (b)
or (c), such event or circumstance would reasonably be expected to result in a
material adverse effect with respect to the use, operations or marketability of
such Unencumbered Property.

Maturity Date. As applicable, the Revolving Credit Maturity Date and/or the Term
Loan Maturity Date.

Moody’s. Moody’s Investor Service, Inc.

22 

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Negative Pledge. Means, a provision of any agreement (other than any Loan
Document) that prohibits the creation of any Lien on any assets of a Person to
secure the Obligations; provided, however, that (i) an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
and (ii) an agreement relating to the sale of a Property that limits the
creation of any Lien pending the closing of the sale thereof, in each case shall
not constitute a “Negative Pledge.”

Net Operating Income. For any parcel of Real Estate as of any date of
determination, an amount equal to (A) the aggregate gross revenues from tenants
with respect to the operations of such Real Estate during such period, excluding
(i) any accrued revenues attributable to so called “straight-line rent
accounting” and (ii) all rents, common area reimbursements and other income for
such Real Estate received from tenants in default of monetary or other material
obligations under their Lease beyond sixty (60) days (excluding year-end
reconciliations of CAM charges or similar items and any failure to pay the first
month such amount becomes due and payable the incremental increase in annual
base rent as the result of the impact of an annual escalation of such rent) or
with respect to Leases as to which the tenant or any guarantor thereunder is
subject to any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or similar debtor relief proceeding; minus (B)
the sum of all expenses and other proper charges incurred in connection with the
operation of such Real Estate during such period (including real estate taxes,
management fees (equal to the greater of actual management fees or an amount
equal to four percent (4%) of gross revenues from such Real Estate), payments
under ground leases and bad debt expenses, but excluding any debt service
charges, income taxes, capital expenses, depreciation, amortization, and other
non-cash expenses).

Net Rentable Area. With respect to any Real Estate, the net rentable square
footage as determined in accordance with the most recent appraisal of such Real
Estate.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

23 

 

Non-Recourse Indebtedness. Indebtedness of REIT Guarantor, Borrower, their
respective Subsidiaries, or an Unconsolidated Affiliate of any such Person,
which is secured by one or more parcels of Real Estate (other than an
Unencumbered Property) or interests therein or equipment and which is not a
general obligation of Guarantor, Borrower or such Subsidiary or Unconsolidated
Affiliate, the holder of such Indebtedness having recourse solely to the parcels
of Real Estate, or interests therein, securing such Indebtedness or the direct
owner of such Real Estate, the leases thereon and the rents, profits and equity
thereof or equipment, as applicable (except for recourse against the general
credit of the Person obligated thereon for any Non-Recourse Exclusions),
provided that in calculating the amount of Non-Recourse Indebtedness at any
time, the Borrower’s reasonable estimate of the amount of any Non-Recourse
Exclusions which are the subject of a claim and action shall not be included in
the Non-Recourse Indebtedness but shall constitute Recourse Indebtedness.
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Guarantor or Borrower that is not a Subsidiary Guarantor or of an Unconsolidated
Affiliate which is a special purpose entity that is recourse solely to such
Subsidiary or Unconsolidated Affiliate, which is not cross-defaulted to other
Indebtedness of the Borrower and which does not constitute Indebtedness of any
other Person (other than such Subsidiary or Unconsolidated Affiliate which is
the borrower thereunder).

Notes. Collectively, the Revolving Credit Notes, Swing Notes and Term Notes.

Notice. See §19.

Obligations. The term “Obligations” shall mean and include:

A.       The payment of the principal sum, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) at variable rates, charges and indebtedness under the Loans
(whether or not evidenced by the Notes) and Letters of Credit including any
extensions, renewals, replacements, increases, modifications and amendments
thereof, given by Borrower to the order of the respective Lenders;

B.       The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Agreement or
the other Loan Documents;

C.       The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lender’s rights or remedies under this Agreement or the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

D.       The payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower to Agent or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of Borrower under any one or more of
the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Agreement or any other
Loan Document; provided however that notwithstanding anything to the contrary
set forth in the definition of Obligations, with respect to any indemnification,
contingent or other similar obligations, such matters shall be considered
“Obligations” only to the extent a reasonable good faith claim has been made on
such indemnification, contingent or similar obligation on or before the date
that all other Obligations are satisfied in full.

24 

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.4).

Outstanding. With respect to (i) the Loans, the aggregate unpaid principal
thereof as of any date of determination after giving effect to any repayments
and borrowings occurring on such date and (ii) any Letter of Credit Liabilities
on any date of determination, the amount of such Letter of Credit Liabilities on
such date after giving effect to any issuance, amendment, extension, or renewal
thereof occurring on such date and any other charges in the aggregate amount of
the Letter of Credit Liabilities as of such date.

Participant Register. See §18.4.

Partnership Agreement. The Amended and Restated Agreement of Limited Partnership
of Borrower dated July 1, 2014, as amended.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

25 

 

Plan Assets. Assets of any Employee Benefit Plan within the meaning of
Department of Labor regulation 29 C.F.R. 2510.3-101, Title I of ERISA as
modified by Section 3(42) of ERISA.

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Property Addition Request. See §5.1(a)(iii).

PTE. A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

Public Lender. See §7.4.

QFC. Has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

QFC Credit Support. See §39.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by REIT Guarantor or any of its respective Subsidiaries and/or
Unconsolidated Affiliates, including, without limitation, the Unencumbered
Properties.

Recipient. The Agent and any Lender.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

Reimbursement Contribution. See §37(b).

REIT Guarantor. Plymouth Industrial REIT, Inc., a Maryland corporation.

Release. See §6.20(c)(iii).

Rent Roll. A report prepared by the Borrower showing for each Unencumbered
Property owned or leased by Borrower or a Subsidiary Guarantor, its occupancy,
tenants, lease expiration dates, lease rent and other information in
substantially the form presented to Agent on or prior to the date hereof.

Representative. See §14.17.

Required Class Lenders. Means, with respect to any Class of Commitments or
Lenders on any date of determination, the Lender or Lenders holding greater than
fifty percent (50%) of the aggregate Commitments and Outstanding Term Loans of
such Class; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Applicable Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Applicable Percentages of such Defaulting Lenders; provided
further that any time there are two (2) or more non-Defaulting Lenders of such
Class hereunder, Required Class Lenders shall mean at least two (2)
non-Defaulting Lenders of such Class.

26 

 

Required Lenders. As of any date, the Lender or Lenders holding more than fifty
percent (50%) of the Revolving Credit Exposure, unused Total Revolving
Commitment and Outstanding Term Loans; provided that in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Applicable Percentages of the Lenders shall be
redetermined for voting purposes only to exclude the Applicable Percentages of
such Defaulting Lenders and at all times when two or more Lenders are party to
this Agreement, provided that if there are three (3) or fewer Lenders, then
Required Lenders shall mean two (2) Lenders that are Non-Defaulting Lenders (or
if there shall not be two (2) Non-Defaulting Lenders, then such fewer number of
Lenders as are Non-Defaulting Lenders).

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Resolution Authority. An EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment (other than Swing Loans), to make or
maintain Revolving Credit Loans to the Borrower, to participate in Letters of
Credit for the account of the Borrower, and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement; provided that if the Revolving Credit Commitments of
the Revolving Credit Lenders have been terminated as provided in this Agreement,
then the Revolving Credit Commitment of each Revolving Credit Lender shall be
determined based on the Revolving Credit Commitment Percentage of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement.

27 

 

Revolving Credit Exposure. From time to time, the aggregate Outstanding amount
of Revolving Credit Loans and Swing Loans plus the aggregate Outstanding Letter
of Credit Liabilities.

Revolving Credit Lender. Collectively, the Lenders which have a Revolving Credit
Commitment, the initial Revolving Credit Lenders being identified on Schedule
1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, to be made by the
Revolving Credit Lenders hereunder as more particularly described in §2. Without
limiting the foregoing, Revolving Credit Loans shall also include Revolving
Credit Loans made pursuant to §2.11(f).

Revolving Credit Maturity Date. October 8, 2024, as such date may be extended as
provided in §2.13, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes. See §2.3.

S&P. Standard & Poor’s Ratings Group.

Sanctioned Person. Any Person that is (i) in any Sanctions-related list of
designated Persons maintained by any Governmental Authority of the United States
of America, including without limitation, OFAC or the U.S. Department of State,
or by the United Nations Security Council, Her Majesty’s Treasury, the European
Union or any other Governmental Authority, (ii) any Person located, operating,
organized or resident in a Designated Jurisdiction, (iii) an agency of the
government of a Designated Jurisdiction, or (iv) fifty percent (50%) or greater
owned or controlled by a Person described in clause (i) - (iii) above.

Sanction(s). Any sanction administered or enforced by the United States
government or any agency or instrumentality thereof (including without
limitation, OFAC and the U.S. Department of State), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

SEC. The federal Securities and Exchange Commission.

Secured Indebtedness. Collectively, all Indebtedness of REIT Guarantor, Borrower
or its direct or indirect Subsidiaries which is secured by a lien on real
property, an ownership interest in any Person or any other asset.

Secured Recourse Indebtedness. As of any date of determination, any Indebtedness
of any Person that is both Secured Indebtedness and Recourse Indebtedness.

SEMS. The Superfund Enterprise Management System maintained by the U.S.
Environmental Protection Agency.

28 

 

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantor(s). Collectively, each Subsidiary of the Borrower that is
party to the Guaranty, including, each Unencumbered Property Subsidiary. As of
the Closing Date, the Subsidiary Guarantors are set forth in Schedule SG.

Supported QFC. See §39.

Suspended Unencumbered Property. Any Real Estate that, after the date when it
was initially accepted as an Unencumbered Property, and for as long as such Real
Estate remains subject to any of the following circumstances:

(a)             one or more tenants occupying, in the aggregate, greater than
25% of the Net Rentable Area such Real Estate are (i) subject to a
then-continuing bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar debtor relief
proceeding or admit in writing an inability to pay its debts generally as they
become due, or (ii) more than 90 days past due on rental payments owed to the
Credit Parties;

(b)            such Real Estate ceases to have all material licenses required
under the laws of the jurisdiction in which such Real Estate is located
necessary to operate the Real Property in accordance with its intended purpose;
or

(c)             such Real Estate otherwise fails to satisfy the requirements for
Eligible Real Estate.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, unless the Required Lenders shall otherwise agree in writing, no
Suspended Unencumbered Property shall be included as an Unencumbered Property.

“Swap Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include a Lender or any Affiliate of a Lender).

Swing Loan. See §2.2(a).

29 

 

Swing Loan Commitment. $30,000,000. The Swing Loan Commitment is part of, and
not in addition to, the aggregate Revolving Credit Commitment.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.2(b).

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Commitment. With respect to each Term Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Term Lender’s commitment to make or
maintain 2025 Term Loans or Additional Term Loans to the Borrower, as the same
may be changed from time to time in accordance with the terms of this Agreement;
provided that if the Term Commitments of the Term Lenders have been terminated
as provided in this Agreement, then the Term Commitment of each Term Lender
shall be determined based on the Term Commitment Percentage of such Term Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

Term Commitment Percentage. With respect to each Class of Term Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Lender’s percentage of
the Term Commitment of such Class, as the same may be changed from time to time
in accordance with the terms of this Agreement, or if the Term Commitments of
such Class have been terminated or reduced to zero, such Term Lender’s
percentage of all Outstanding Term Loans of such Class.

Term Lender. Collectively, the Lenders which have a Term Commitment, including,
without limitation, the 2025 Term Lenders, with the initial Term Lenders being
identified on Schedule 1.1 hereto.

Term Loan or Loans. An individual Term Loan or the aggregate Term Loans, as the
case may be, in the maximum principal amount of $100,000,000 (subject to
increase as provided in §2.12) to be made by the Term Lenders hereunder as more
particularly described in §2., including, without limitation, the 2025 Term
Loan.

Term Loan Maturity Date. (a) (i) with respect to the 2025 Term Loan, the 2025
Term Loan Maturity Date, or (ii) with respect to any tranche of Additional Term
Loans, the date agreed by Borrower and the applicable Term Lenders in the
applicable Additional Term Loan Amendment in accordance with §2.12 or (b) such
earlier date on which the Term Loans shall become due and payable pursuant to
the terms hereof.

Term Notes. See §2.3.

Titled Agents. The Arranger the Syndication Agent, and any co-syndication agents
or documentation agent.

30 

 

Total Asset Value. As of any date of determination, the total of i) the value of
Unrestricted Cash and Cash Equivalents on such date, as determined in accordance
with GAAP, plus ii) the Value of the Borrower’s real estate. The Value of real
estate held within Unconsolidated Affiliates and non-Wholly Owned Subsidiaries
will be valued using the same methodology with the Borrower only receiving
credit for their Equity Percentage of the subject Unconsolidated Affiliates and
non-Wholly Owned Subsidiaries.

Total Commitment. The sum of the Total Revolving Commitment and the Total Term
Commitment, as in effect from time to time. As of the date of this Agreement,
the Total Commitment is $300,000,000.00. The Total Commitment may increase in
accordance with §2.12 or decreased in accordance with §2.5.

Total Exposure. As of any date of calculation, the sum of (i) Revolving Credit
Exposure plus (ii) the Outstanding amount of all Term Loans, in each case, as of
such date.

Total Interest Expense. For any applicable period, the aggregate amount of
interest required in accordance with GAAP to be paid, accrued, expensed or, to
the extent it could be a cash expense in the applicable period, capitalized,
without double-counting, by the Borrower, the REIT Guarantor and their
respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the REIT Guarantor and their respective Subsidiaries (including the
Loans, obligations under Capital Leases (to the extent EBITDA has not been
reduced by such Capital Lease obligations in the applicable period) and any
subordinated Indebtedness and including original issue discount and amortization
of prepaid interest, if any, but excluding any Distributions on Preferred
Securities), (ii) all amounts available for borrowing, or for drawing under
letters of credit (including the Letters of Credit), if any, issued for the
account of the Borrower, the REIT Guarantor or any of their respective
Subsidiaries, but only if such interest was or is required to be reflected as an
item of expense, and (iii) all commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees and expenses in connection with the
borrowing of money.

Total Leverage. The total Indebtedness of the REIT Guarantor, Borrower and its
Subsidiaries (without duplication, including the Equity Percentage of
Indebtedness of Unconsolidated Affiliates) divided by the Total Asset Value of
the REIT Guarantor, Borrower and its Subsidiaries.

Total Revolving Commitment. The sum of the Revolving Credit Commitments of the
Revolving Credit Lenders, as in effect from time to time. As of the date of this
Agreement, the Total Revolving Commitment is $200,000,000.00. The Total
Revolving Commitment may increase in accordance with §2.12 or decreased in
accordance with §2.5.

Total Term Commitment. The sum of the Term Commitments of the Term Lenders, as
in effect from time to time, including without limitation the 2025 Term
Commitment from the 2025 Term Lender. As of the date of this Agreement, the
Total Term Commitment is $100,000,000.00. The Total Term Commitment may increase
in accordance with §2.12.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

31 

 

U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).

UK. The United Kingdom of Great Britain and Northern Ireland.

UK Financial Institution. Any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

UK Resolution Authority. The Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Unencumbered Interest Coverage Ratio. Means, on any date of determination, the
ratio of (a) Unencumbered Pool NOI to (b) the greater of (i) total interest
expense required in accordance with GAAP to be paid, accrued, or expensed in
respect of the Total Exposure for the twelve (12) month period ending on any
date of calculation, and (ii) the hypothetical annual interest expense that
would have been payable on the Total Exposure assuming an interest rate of 5.25%
per annum for the twelve (12) month period ending on any date of calculation.

Unencumbered Pool Leverage. At any time of determination, the ratio (expressed
as a percentage) of (a) Total Exposure to (b) the Unencumbered Pool Value.

Unencumbered Pool NOI. As of any date of calculation, the aggregate Adjusted Net
Operating Income from all Unencumbered Properties for the trailing twelve (12)
months; provided that, for calculation purposes, (i) revenues from any single
tenant (together with its Affiliates) shall be limited to less than or equal to
ten percent (10%) of the Unencumbered Pool NOI at any time; (ii) from and after
October 1, 2021, the aggregate Adjusted Net Operating Income from Unencumbered
Properties located in any single metropolitan statistical area shall be limited
to less than or equal to twenty five percent (25%) of the Unencumbered Pool NOI
at any time; and (iii) Adjusted Net Operating Income from Unencumbered
Properties that are subject to a Ground Lease shall be limited to less than or
equal to fifteen percent (15%) of the Unencumbered Pool NOI at any time.

32 

 

Unencumbered Pool Value. As of any date of calculation the sum of the Value of
each Unencumbered Property as of such date. For the avoidance of doubt, the
Adjusted Net Operating Income of the Unencumbered Properties for purposes of
calculating Value shall be subject to the concentration limits set forth in the
definition of Unencumbered Pool NOI.

Unencumbered Property or Unencumbered Properties. The Eligible Real Estate which
has been added as an Unencumbered Property under this Agreement in accordance
with §5.1 and has not been removed pursuant to §5.2.

Unencumbered Property Subsidiary. Each direct and indirect Wholly Owned
Subsidiary of the Borrower that is the Direct Owner of an Unencumbered Property
or an Indirect Owner of any such Direct Owner and each of which shall be
organized under the laws of a State in the United States.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or similar claims of any kind in favor of any Person
(other than any statutory right of set off).

Unused Fee Rate. A per annum rate equal to (a) twenty five hundredths percent
(.25%) per annum on the daily unused amount of the Commitment of such Lender if
the Revolving Credit Exposure is less than fifty percent (50%), and (b) at two
tenths of a percent (.20%) per annum on the daily unused amount of the
Commitment of such Lender if the Revolving Credit Exposure is equal to or
greater than fifty percent (50%).

Value. As of any date of determination for any Real Estate (including any
Unencumbered Property), (i) for Real Estate owned less than twelve (12) months
as of such date of determination, the undepreciated cost thereof, or (ii) for
Real Estate owned for at least twelve (12) months as of such date of
determination, the Adjusted Net Operating Income for such Real Estate for the
most recently ended twelve (12) month period divided by the Capitalization Rate.

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

Withholding Agent. The Borrower, each Guarantor, and the Agent.

Write-Down and Conversion Powers. (a) With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the UK, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel, reduce,
modify or change the form of liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

33 

 

§1.2         Rules of Interpretation.

(a)             A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)            The singular includes the plural and the plural includes the
singular.

(c)             A reference to any law includes any amendment or modification of
such law.

(d)            A reference to any Person includes its permitted successors and
permitted assigns, and in the event the Borrower, any Guarantor or any of their
respective Subsidiaries is a limited liability company and shall undertake an
LLC Division (any such LLC Division being a violation of this Agreement), shall
be deemed to include each limited liability company resulting from any such LLC
Division.

(e)             Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of REIT Guarantor or any of its Subsidiaries at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(f)             The words “include”, “includes” and “including” are not
limiting.

(g)            The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval.

(h)            All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

(i)              Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

(j)              The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

34 

 

(k)            The words “the date hereof” or words of like import shall mean
the date that this Agreement is fully executed by all parties.

(l)              In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Borrower or Agent, the Borrower and the Agent shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower as in effect prior to such accounting change, as determined by the
Agent in its good faith judgment. Until such time as such amendment shall have
been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any change in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), or (Y) other
changes to GAAP taking effect after the Closing Date, in each case, to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect immediately prior to the effectiveness of such change.

(m)           To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then any further qualifier
as to representations and warranties being true and correct “in all material
respects” contained elsewhere in the Loan Documents shall not apply with respect
to any such representations and warranties.

§1.3         Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

§1.4         Rates. Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBOR” or with respect to any alternative or successor rate
thereto, or replacement rate therefor or thereof, including, without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to §4.15,
will be similar to, or produce the same value or economic equivalence of, the
LIBOR or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.

35 

 

§1.5         Amendment and Restatement; Reallocation of Lender Pro Rata Shares.

(a)             The parties to this Agreement agree that, upon (i) the execution
and delivery by each of the parties hereto of this Agreement and (ii)
satisfaction of the conditions set forth in §10 and §11, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.

(b)            On the Closing Date, the Outstanding Loans and related
Obligations made under the Existing Credit Agreement (after giving effect to any
repayments thereof made on such date) shall be deemed to have been made under
this Agreement, without the execution by the Borrower or the Lenders of any
other documentation, and all such Loans currently outstanding shall be deemed to
have been simultaneously reallocated among the Lenders as follows:

(i)              On the Closing Date, each Lender that will have a greater
Revolving Credit Commitment Percentage upon the Closing Date than its Revolving
Credit Commitment Percentage (under and as defined in the Existing Credit
Agreement) immediately prior to the Closing Date (each, a “Purchasing Lender”),
without executing an Assignment and Acceptance Agreement, shall be deemed to
have purchased assignments pro rata from each Lender in the applicable Class
that will have a smaller Revolving Credit Commitment Percentage upon the Closing
Date than its Revolving Credit Commitment Percentage (under and as defined in
the Existing Credit Agreement) immediately prior to the Closing Date (each, a
“Selling Lender”) in all such Selling Lender’s rights and obligations under this
Agreement and the other Loan Documents as a Lender (collectively, the “Lender
Assigned Rights and Obligations”) so that, after giving effect to such
assignments, each Lender shall have its respective Revolving Credit Commitments
as set forth in Schedule 1.1 hereto and a corresponding Revolving Credit
Commitment Percentage of all Loans and other Revolving Credit Exposure then
outstanding under such Class. Each such purchase hereunder shall be at par for a
purchase price equal to the principal amount of the loans and other
participation and without recourse, representation or warranty, except that each
Selling Lender shall be deemed to represent and warrant to each applicable
Purchasing Lender that the Lender Assigned Rights and Obligations of such
Selling Lender being assigned to such Purchasing Lender are not subject to any
Liens created by that Selling Lender. For the avoidance of doubt, in no event
shall the aggregate amount of any Lender’s Revolving Credit Exposure outstanding
at any time exceed its Revolving Credit Commitment as set forth in Schedule 1.1
hereto. To the extent any Lender under the Existing Credit Agreement holds a
Note (under and as defined in the Existing Credit Agreement) evidencing its
Revolving Credit Commitment Percentage (under and as defined in the Existing
Credit Agreement) the Borrower shall execute and deliver to the Agent new
Revolving Credit Notes to each such Revolving Credit Lender whose Revolving
Credit Commitment so that the principal amount of such Revolving Credit Lender’s
Revolving Credit Note shall equal its Revolving Credit Commitment. The Agent
shall deliver such replacement Notes to the respective Lenders in exchange for
the Notes (under and as defined in the Existing Credit Agreement) replaced
thereby which shall be surrendered by such Lenders and delivered to Borrower.
Such new Notes shall provide that they are replacements for the surrendered
Notes (under and as defined in the Existing Credit Agreement) and that they do
not constitute a novation, shall be dated as of the date hereof and shall
otherwise be in substantially the form of the replaced Notes (under and as
defined in the Existing Credit Agreement).

36 

 

(ii)            The Agent shall calculate the net amount to be paid or received
by each Lender in connection with the assignments effected hereunder on the
Closing Date. Each Lender required to make a payment pursuant to this Section
shall make the net amount of its required payment available to the Agent, in
same day funds, at the office of the Agent not later than 12:00 P.M. (New York
time) on the Closing Date. The Agent shall distribute on the Closing Date the
proceeds of such amounts to the Lenders entitled to receive payments pursuant to
this Section, pro rata in proportion to the amount each such Lender is entitled
to receive at the primary address set forth in Schedule 1.1 hereto or at such
other address as such Lender may request in writing to the Agent.

(c)             Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the Obligations of the Credit Parties outstanding
under the Existing Credit Agreement, which Obligations shall remain outstanding
under this Agreement after the date hereof as “Revolving Loans” or “Term Loans”,
as applicable, except as expressly modified hereby or by instruments executed
concurrently with this Agreement.

(d)            Upon the Closing Date, all “Security Documents” (as defined in
the Existing Credit Agreement) shall be automatically terminated and discharged
and shall be of no further force or effect.

§2.            THE CREDIT FACILITY.

§2.1         Loans.

(a)             Subject to the terms and conditions set forth in this Agreement,
each of the 2025 Term Lenders severally agrees to make a term loan (each, a
“2025 Term Loan”) to the Borrower in Dollars on the Closing Date, in an
aggregate principal amount equal to such 2025 Term Lender’s 2025 Term
Commitment; provided, that in all events no Default or Event of Default shall
have occurred and be continuing and the Total Exposure shall not exceed the
Facility Cap. The Borrower may not re-borrow any portion of the 2025 Term Loan
which is repaid.

(b)            Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to the Borrower,
and the Borrower may borrow (and repay and reborrow) from time to time between
the Closing Date and the Revolving Credit Maturity Date upon notice by the
Borrower to the Agent given in accordance with §2.8, such sums as are requested
by the Borrower for the purposes set forth in §2.10 up to a maximum aggregate
principal amount outstanding (after giving effect to all amounts requested) at
any one time equal to the lesser of such Revolving Credit Lender’s Revolving
Credit Commitment; provided, that, in all events no Default or Event of Default
shall have occurred and be continuing, the Revolving Credit Exposure shall not
exceed the Total Revolving Commitment, and the Total Exposure shall not exceed
the Facility Cap.

37 

 

(c)             The Loans shall be made pro rata in accordance with each
Lender’s Applicable Percentage. Each request for a Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions required of Borrower set forth in §10 and §11 have been satisfied
(unless waived by Agent in writing) on the date of such request (or if such
condition is required to have been satisfied only as of the initial Closing
Date, that such condition was satisfied as of the Closing Date). The Agent may
assume that the conditions in §10 and §11 have been satisfied (unless waived by
Agent in writing) unless it receives prior written notice from a Lender that
such conditions have not been satisfied or waived. No Lender shall have any
obligation to make Loans to Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Note or its
Commitment, as applicable.

§2.2         Swing Loans.

(a)       Subject to the terms and conditions set forth in this Agreement, Swing
Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Maturity Date upon
notice by the Borrower to the Swing Loan Lender given in accordance with this
§2.2, such sums in Dollars as are requested by the Borrower for the purposes set
forth in §2.10 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; (ii) no Lender shall
be a Defaulting Lender (provided Swing Loan Lender may, in its sole discretion,
be entitled to waive this condition); (iii) the outstanding principal amount of
the Revolving Credit Exposure shall not at any time exceed the Total Revolving
Commitments and the Total Exposure shall not exceed the Facility Cap, and (iv)
each Swing Loan shall be in a minimum amount of $1,000,000.00. Swing Loans shall
constitute “Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions required of the Borrower set forth in §10 and §11 have
been satisfied on the date of such funding. The Swing Loan Lender may assume
that the conditions in §10 and §11 have been satisfied unless Swing Loan Lender
has received written notice from a Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and Borrower hereby agrees (to the
extent not repaid as contemplated by §2.2(d) below) to repay each Swing Loan on
or before the date that is five (5) Business Days from the date such Swing Loan
was provided; repayment of any Swing Loan may not be made by the advance of a
new Swing Loan.

(b)       The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit B hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below.

(c)       Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 1:00 p.m.
(Eastern time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000) and
providing the wire instructions for the delivery of the Swing Loan proceeds,
together with an executed Compliance Certificate calculated on a pro forma
basis. Each such Loan Request shall be irrevocable and binding on the Borrower
and shall obligate the Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Base Rate Loans. The proceeds of the Swing Loan will be disbursed by wire by
the Swing Loan Lender to the Borrower no later than 3:00 p.m. (Eastern time).

38 

 

(d)       The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1(b) in an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the amount of the Swing Loan
outstanding on the date such notice is given. In the event that the Borrower
does not notify the Agent in writing otherwise on or before noon (Eastern time)
of the second (2nd) Business Day after the Drawdown Date with respect to such
Swing Loan, Agent shall notify the Revolving Credit Lenders that such Loan shall
be a LIBOR Rate Loan with an Interest Period of one (1) month, provided that the
making of such LIBOR Rate Loan will not be in contravention of any other
provision of this Agreement, or if the making of a LIBOR Rate Loan would be in
contravention of this Agreement, then such notice shall indicate that such loan
shall be a Base Rate Loan. Borrower hereby irrevocably authorizes and directs
the Swing Loan Lender to so act on its behalf, and agrees that any amount
advanced to the Agent for the benefit of the Swing Loan Lender pursuant to this
§2.2(d) shall be considered a Revolving Credit Loan pursuant to §2.1. Unless any
of the events described in paragraph (h), (i) or (j) of §12.1 shall have
occurred (in which event the procedures of §2.2(e) shall apply), each Revolving
Credit Lender shall make the proceeds of its Loan available to the Swing Loan
Lender for the account of the Swing Loan Lender at the Agent’s Head Office prior
to 12:00 noon (Eastern time) in funds immediately available no later than the
third (3rd) Business Day after the date such notice is given just as if the
Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Notes. The proceeds of such Revolving
Credit Loan shall be immediately applied to repay the Swing Loans.

(e)       If for any reason a Swing Loan cannot be refinanced by a Loan pursuant
to §2.2(d) (including due to a Defaulting Lender’s failure to fund), each
Revolving Credit Lender will, on the date such Loan pursuant to §2.2(d) was to
have been made, purchase an undivided participation interest in the Swing Loan
in an amount equal to its Revolving Credit Commitment Percentage of such Swing
Loan (or portion thereof). Each Revolving Credit Lender will immediately
transfer to the Swing Loan Lender in immediately available funds the amount of
its participation and upon receipt thereof the Swing Loan Lender will deliver to
such Revolving Credit Lender a Swing Loan participation certificate dated the
date of receipt of such funds and in such amount.

(f)       Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Lender’s participation interest in a Swing Loan,
the Swing Loan Lender receives any payment on account thereof, the Swing Loan
Lender will distribute to such Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.

39 

 

(g)       Each Revolving Credit Lender’s obligation to fund a Revolving Credit
Loan as provided in §2.2(d) or to purchase participation interests pursuant to
§2.2(e) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Loan Lender, the Borrower or anyone else for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any of its Subsidiaries; (iv) any breach of this
Agreement or any of the other Loan Documents by the Borrower or any Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. Any portions of a Swing Loan not so purchased
or converted may be treated by the Agent and Swing Loan Lender as against such
Revolving Credit Lender as a Revolving Credit Loan which was not funded by the
non-purchasing Revolving Credit Lender as contemplated by §2.2 and §12.5, and
shall have such rights and remedies against such Revolving Credit Lender as are
set forth in §§2.2, 12.5 and 14.5. Each Swing Loan, once so sold or converted,
shall cease to be a Swing Loan for the purposes of this Agreement, but shall be
a Revolving Credit Loan made by each Revolving Credit Lender under its
Commitment.

§2.3         Notes.

(a) The Revolving Credit Loans shall, if requested by any Revolving Credit
Lender, be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit A-1 hereto (collectively, the “Revolving
Credit Notes”), dated of even date with this Agreement (except as otherwise
provided in §18.3) and completed with appropriate insertions. One Revolving
Credit Note shall be payable to the order of each Revolving Credit Lender which
so requests the issuance of a Revolving Credit Note in the principal amount
equal to such Revolving Credit Lender’s Revolving Credit Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Revolving
Credit Lender, plus interest accrued thereon, as set forth below.

(b) The Term Loans shall, if requested by any Term Lender, be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit
A-2 hereto (collectively, the “Term Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Term Note shall be payable to the order of each Term Lender
which so requests the issuance of a Term Note in the principal amount equal to
such Term Lender’s Term Commitment or, if less, the outstanding amount of all
Term Loans made by such Term Loan Lender, plus interest accrued thereon, as set
forth below.

§2.4         Facility Unused Fee. The Borrower agrees to pay to the Agent for
the account of the Revolving Credit Lenders (other than any Defaulting Lender)
in accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee calculated at the Unused Fee Rate on the actual daily amount
by which the Total Revolving Commitment exceeds the outstanding principal amount
of Revolving Credit Exposure during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date.
The facility unused fee shall be calculated for each quarter based on the ratio
(expressed as a percentage) of (a) the actual daily amount of the outstanding
principal amount of the Revolving Credit Exposure during such quarter to (b) the
Total Revolving Commitment. The facility unused fee shall be payable quarterly
in arrears on the fifth (5th) day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.5, with a final payment on the Revolving Credit Maturity Date.

40 

 

§2.5         Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Revolving Commitment thereafter be reduced in such manner to an
amount less than $100,000,000) or to terminate entirely the Revolving Credit
Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Revolving
Credit Commitment Percentages of the amount specified in such notice or, as the
case may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.5, the Agent will notify the Revolving Credit
Lenders of the substance thereof. Upon the effective date of any such reduction
or termination, the Borrower shall pay to the Agent for the respective accounts
of the Revolving Credit Lenders the full amount of any unused facility unused
fee under §2.4 then accrued on the amount of the reduction. No reduction or
termination of the Revolving Credit Commitments may be reinstated.

§2.6         RESERVED.

§2.7         Interest on Loans.

(a)             Each Loan of each Class that is a Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the date on which such Base Rate Loan is repaid or converted to a LIBOR Rate
Loan at the rate per annum equal to the sum of the Base Rate plus the Applicable
Margin for the applicable Class of Base Rate Loans.

(b)            Each Loan of each Class that is a LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of each Interest Period with respect thereto at the rate per annum
equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for the applicable Class of LIBOR Rate Loans.

(c)             The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

(d)            Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

41 

 

(e)             The parties understand that the applicable interest rate for the
Loans and certain fees set forth herein may be determined and/or adjusted from
time to time based upon certain financial ratios and/or other information to be
provided or certified to the Lenders by Borrower (the “Borrower Information”).
If it is subsequently determined that any such Borrower Information was
incorrect (for whatever reason, including without limitation because of a
subsequent restatement of earnings by the Borrower) at the time it was delivered
to the Agent, and if the applicable interest rate or fees calculated for any
period were different than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Agent shall promptly notify Borrower in writing of any additional interest and
fees due because of such recalculation, and the Borrower shall pay such
additional interest or fees due to the Agent, for the account of each Lender,
within five (5) Business Days of receipt of such written notice. Borrower shall
receive a credit or refund of any overpayment promptly after such determination.
Any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement for a period of one hundred eighty (180) days,
and this provision shall not in any way limit any of the Agent’s, the Issuing
Lender’s or any Lender’s other rights under this Agreement.

§2.8         Requests for Loans. Except with respect to any initial Loan on the
Closing Date, the Borrower shall give to the Agent written notice executed by an
Authorized Officer in the form of Exhibit D hereto (or telephonic notice
confirmed in writing in the form of Exhibit D hereto) of each Loan of any Class
requested hereunder (a “Loan Request”) by 1:00 p.m. (Eastern time) one (1)
Business Day prior to the proposed Drawdown Date with respect to Base Rate Loans
and two (2) Business Days prior to the proposed Drawdown Date with respect to
LIBOR Rate Loans, together with an updated Compliance Certificate calculated on
a pro forma basis. Each such notice shall specify with respect to the requested
Loan the proposed principal amount of such Loan, the Class of Loan, the Type of
Loan, the initial Interest Period (if applicable) for such Loan and the Drawdown
Date. Promptly upon receipt of any such notice, the Agent shall notify each of
the Lenders thereof. Each such Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept the Loan requested from
the applicable Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any Lender that fails to
advance its proportionate share of a requested Loan as required by this
Agreement. Each Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $100,000; or (b) for a LIBOR Rate Loan in a minimum
aggregate amount of $1,000,000 and minimum increments of $250,000 in excess
thereof; provided, however, that there shall be no more than eight (8) LIBOR
Rate Loans outstanding at any one time.

§2.9         Funds for Loans.

(a)             Not later than noon (Eastern time) on the proposed Drawdown Date
of any Loans of any Class, each of the Lenders of the applicable Class will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Applicable Percentage, of the amount of the
requested Loans which may be disbursed pursuant to §2.1 or §2.2. Upon receipt
from each such Lender of such amount, and upon receipt of the documents required
by §10 and §11 and the satisfaction of the other conditions set forth therein to
the extent applicable, the Agent will make available to the Borrower the
aggregate amount of such Loans made available to the Agent by the Lenders of the
applicable Class by crediting such amount to the account of the Borrower
maintained at the Agent’s Head Office or wiring such funds in accordance with
Borrower’s written instructions. The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any Drawdown Date the
amount of its Applicable Percentage, of the requested Loans shall not relieve
any other Lender of the applicable Class from its several obligation hereunder
to make available to the Agent the amount of such other Lender’s Applicable
Percentage, of any requested Loans, including any additional Loans that may be
requested subject to the terms and conditions hereof to provide funds to replace
those not advanced by the Lender so failing or refusing.

42 

 

(b)            Unless the Agent shall have been notified by any Lender of any
Class prior to the applicable Drawdown Date that such Lender will not make
available to Agent such Lender’s Applicable Percentage, of a proposed Loan,
Agent may in its discretion assume that such Lender has made such Loan available
to Agent in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower (without duplication), as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate.

§2.10     Use of Proceeds. The Borrower and their Subsidiaries will use the
proceeds of the Loans and Letters of Credit solely to (a) pay closing costs in
connection with this Agreement; (b) repay existing loans, (c) fund acquisitions
of Eligible Real Estate, (d) fund capital and construction expenditures, tenant
improvements, leasing commissions and property and equipment acquisitions; and
(e) for general working capital purposes (including without limitation to
finance direct and indirect acquisitions and other investments in real estate,
interest shortfalls, general operating expenses).

§2.11     Letters of Credit.

(a)             Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time through the day that is thirty (30) days prior
to the Revolving Credit Maturity Date, the Issuing Lender shall issue such
Letters of Credit denominated in Dollars as the Borrower may request upon the
delivery of a written request in the form of Exhibit E hereto (a “Letter of
Credit Request”) to the Issuing Lender, together with a Compliance Certificate
calculated on a pro forma basis; provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Letter of Credit Liabilities shall not exceed Thirty Million
Dollars ($30,000,000) (the “Letter of Credit Sublimit”), (iii) after giving
effect to any requested Letters of Credit, in no event shall the outstanding
principal amount of the Revolving Credit Exposure exceed the Total Revolving
Commitment or cause a violation of the covenants set forth in §9 nor shall the
Total Exposure exceed the Facility Cap, (iv) the conditions set forth in §§10
and 11 shall have been satisfied (or if such condition is required to have been
satisfied only as of the Closing Date, that such condition was satisfied as of
the Closing Date) or waived by Agent, (v) no Revolving Credit Lender is a
Defaulting Lender (provided Issuing Lender may, in its sole discretion, be
entitled to waive this condition), unless the Issuing Lender has entered into
arrangements, including the

43 

 

delivery of Cash Collateral, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Liabilities as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion, and (vi) in no event shall any amount drawn under a Letter of
Credit be available for reinstatement or a subsequent drawing under such Letter
of Credit. The Issuing Lender may assume that the conditions in §10 and §11 have
been satisfied unless it receives written notice from a Revolving Credit Lender
that such conditions have not been satisfied. Each Letter of Credit Request
shall be executed by an Authorized Officer of Borrower. The Issuing Lender shall
be entitled to conclusively rely on such Person’s authority to request a Letter
of Credit on behalf of Borrower. The Issuing Lender shall have no duty to verify
the authenticity of any signature appearing on a Letter of Credit Request. The
Borrower assumes all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and Revolving Credit Lenders constituting the
Revolving Class Lenders otherwise consent, the term of any Letter of Credit
shall not exceed a period of time commencing on the issuance of the Letter of
Credit and ending one year after the date of issuance thereof, subject to
extension pursuant to an “evergreen” clause reasonably acceptable to Agent and
Issuing Lender (but in any event the term shall not extend beyond thirty (30)
days prior to the Revolving Credit Maturity Date) unless approved by the Issuing
Lender in its sole discretion and the Borrower has provided to Agent Cash
Collateral reasonably acceptable to the Agent in an amount equal to the Letter
of Credit Liability with respect to any Letter of Credit which extends beyond
thirty (30) days prior to the Revolving Credit Maturity Date. The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Revolving Commitment as a Revolving Credit Loan.

(b)            Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by an Authorized Officer or the chief financial or chief
accounting officer of Borrower that the Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the issuance
of such Letter of Credit. The Borrower shall further deliver to the Issuing
Lender such additional applications (which application as of the date hereof is
in the form of Exhibit I attached hereto) and documents as the Issuing Lender
may reasonably require, in conformity with the then standard practices of its
letter of credit department applicable to all or substantially all similarly
situated borrowers, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.

(c)             The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.11(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

44 

 

(d)            Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from Issuing
Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit. No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.

(e)             Upon the issuance of each Letter of Credit, the Borrower shall
pay to the Issuing Lender (i) for its own account, a Letter of Credit fronting
fee with respect to each Letter of Credit, at a rate equal to the greater of (a)
a quarterly fee of one hundred twenty five thousandths percent (0.125%) per
annum, computed on the face amount available to be drawn under such Letter of
Credit, or (b) $500.00, and (ii) for the accounts of the Revolving Credit
Lenders (including the Issuing Lender) in accordance with their respective
percentage shares of participation in such Letter of Credit, a Letter of Credit
fee calculated at the rate per annum equal to the Applicable Margin then
applicable to Revolving Credit LIBOR Rate Loans on the amount available to be
drawn under such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the fifth day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Revolving Credit Commitments shall terminate and on the expiration or
return of any Letter of Credit (if such letter of credit is outstanding less
than a full quarter, such fee shall be pro-rated for the period of time
outstanding). In addition, the Borrower shall pay to Issuing Lender for its own
account within ten (10) Business Days of demand of Issuing Lender the standard
issuance, documentation and service charges applicable to all or substantially
all similarly situated borrowers for Letters of Credit issued from time to time
by Issuing Lender.

(f)             In the event that any amount is drawn under a Letter of Credit
by the beneficiary thereof, unless the amount of such draw is otherwise
immediately repaid by the Borrower, the Borrower shall reimburse the Issuing
Lender by having such amount drawn treated as an outstanding Revolving Credit
Base Rate Loan under this Agreement (Borrower being deemed to have requested a
Revolving Credit Base Rate Loan on such date in an amount equal to the amount of
such drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telephone (confirmed in
writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount in Dollars equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such Letter of Credit (to the
extent of the amount drawn). Borrower further hereby irrevocably authorizes and
directs Agent to notify the Revolving Credit Lenders of Borrower’s intent to
convert such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate
Loan with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the Revolving Credit Lenders of their advance under
this §2.11(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement. If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal

45 

 

Funds Effective Rate until three (3) days after the date on which the Agent
gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1.0%) for each day thereafter. Further, such Revolving Credit Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Credit Loans, amounts due with respect to its
participations in Letters of Credit and any other amounts due to it hereunder to
the Agent to fund the amount of any drawn Letter of Credit which such Revolving
Credit Lender was required to fund pursuant to this §2.11(f) until such amount
has been funded (as a result of such assignment or otherwise). The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.11(f).

(g)            If after the issuance of a Letter of Credit pursuant to §2.11(c)
by the Issuing Lender, but prior to the funding of any portion thereof by a
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.11(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit. Each Revolving Credit Lender will immediately transfer
to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.

(h)            Whenever at any time after the Issuing Lender has received from
any Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

(i)              The issuance of any supplement, modification, amendment,
renewal or extension to or of any Letter of Credit shall be treated in all
respects the same as the issuance of a new Letter of Credit.

(j)              Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery

46 

 

of any messages, by mail, cable, telegraph, telex or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document or draft required by or from a beneficiary in order to
make a disbursement under a Letter of Credit or the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender, Agent or any Lender for liability
to Borrower arising as a result of the gross negligence or willful misconduct of
Issuing Lender, Agent or any Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.

§2.12     Increase in Total Revolving Commitment; Additional Term Loans.

(a)             Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.12, the
Borrower shall have the option to request increases in the Total Revolving
Commitment or Total Term Commitment or both, at any time and from time to time
before at least three (3) months prior to the Revolving Credit Maturity Date or
the latest Term Loan Maturity Date, as applicable, to a Total Commitment not
more than $500,000,000 (after giving effect to each such increase), which
increase shall be allocated at the Borrower’s request to the Revolving Credit
Commitments or one or more tranches of term loan commitments (each, an
“Additional Term Commitment”) by giving written notice to the Agent (an
“Increase Notice”; and the amount of each such requested increase, a “Commitment
Increase”), provided that any such individual increase must be in a minimum
amount of $10,000,000. Upon receipt of any Increase Notice, the Agent shall
consult with Arrangers and within ten (10) days shall notify the Borrower of the
amount of facility fees to be paid to any Lenders who provide an additional
Revolving Credit Commitment or an Additional Term Commitment in connection with
such increase (which shall be in addition to the fees to be paid to Agent or
Arrangers pursuant to the Agreement Regarding Fees). If the Borrower agrees to
pay the facility fees so determined, then the Agent promptly shall send a notice
to all Lenders (the “Additional Commitment Request Notice”) informing them of
the Borrower’s request to increase the Total Commitment and of the facility fees
to be paid with respect thereto. Each Lender who desires to provide an
additional Revolving Credit Commitment or an Additional Term Commitment, in each
case, upon such terms described in the Additional Commitment Request Notice,
shall provide Agent with a written commitment letter specifying the amount of
the additional Revolving Credit Commitment and/or Additional Term Commitment, as
applicable, by which it is willing to provide prior to such deadline as may be
specified in the Additional Commitment Request Notice not to exceed ten (10)
days. If the requested increase is oversubscribed then the Agent and the
Arrangers shall allocate the Commitment Increase among the Lenders, who provide
such commitment letters on such basis mutually acceptable to each of the
Borrower, Agent and Arrangers. If the additional Revolving Credit Commitments
and/or Additional Term Commitments, as applicable, so provided are not
sufficient to provide the full amount of the Commitment Increase requested by
the Borrower, then the Agent, Arrangers or Borrower will seek one or more banks
or lending institutions

47 

 

(which banks or lending institutions shall be reasonably acceptable to Agent,
Arrangers and Borrower) to become a Revolving Credit Lender and provide an
additional Revolving Credit Commitment or a Term Lender and provide an
Additional Term Commitment, as applicable. The Agent shall provide all Lenders
with a notice setting forth the amount, if any, of the additional Revolving
Credit Commitment to be provided by each Lender and the revised Revolving Credit
Commitment Percentages which shall be applicable after the effective date of the
Commitment Increase specified therein (the “Commitment Increase Date”) and/or
Additional Term Commitment to be provided by each Lender and the revised Term
Commitment Percentages which shall be applicable after the Commitment Date
Increase. In no event shall any Lender be obligated to provide an additional
Revolving Credit Commitment or Additional Term Commitment.

(b)            Any Additional Term Commitment may, if determined necessary by
the Agent and the Lenders providing such Additional Term Commitments, in their
reasonable discretion, be effected pursuant to one or more amendments (the
“Additional Term Loan Amendment”) executed and delivered by the Borrower, the
applicable Term Lenders providing such Additional Term Commitments, and the
Agent. All Additional Term Loans shall (A) mature on the Term Loan Maturity Date
with respect thereto as set forth in the applicable Additional Term Loan
Amendment, but shall mature no earlier than the earliest Term Loan Maturity Date
for any Class of outstanding Term Loans, (B) bear interest at such rates as are
agreed upon by the Borrower and the Term Lenders providing such Additional Term
Loans, (C) not require scheduled amortization prior to the earliest Term Loan
Maturity Date for any Class of outstanding Term Loans but may permit voluntary
prepayment (subject to sub-clause (D) hereof), and (D) not rank higher than pari
passu in right of payment and with respect to security with all Revolving Credit
Loans and any other existing Term Loans or have different borrower or guarantors
as the Borrower and Guarantors with respect to all other Obligations. Each Term
Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as are consistent with
this Section 2.12 and may be necessary or appropriate, in the opinion of the
Agent, to effect the provisions of this Section 2.12 with respect thereto. On
any Commitment Date on which any Additional Term Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each
applicable Term Lender shall make an Additional Term Loan to the Borrower (an
“Additional Term Loan”) in an amount equal to its Additional Term Commitment as
of such date, and (ii) each Term Lender shall become a Lender hereunder with
respect to the Additional Term Commitment and the Additional Term Loans made
pursuant thereto.

(c)             On any Commitment Increase Date on which the Total Revolving
Commitment is amended, the outstanding principal balance of the Revolving Credit
Loans shall be reallocated among the Revolving Credit Lenders such that after
the applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Revolving Credit Lender shall be equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Letters of Credit shall be similarly adjusted.
On any Commitment Increase Date those Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is increasing shall advance the funds to the Agent
and the funds so advanced shall be distributed among the Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is decreasing as necessary
to accomplish the required reallocation of the outstanding Revolving Credit
Loans. The funds so advanced shall be Revolving Credit Base Rate Loans until
converted to Revolving Credit LIBOR Rate Loans which are allocated among all
Revolving Credit Lenders based on their Revolving Credit Commitment Percentages.

48 

 

(d)            Upon the effective date of each increase in the Total Commitment
pursuant to this §2.12 the Agent may unilaterally revise Schedule 1.1 and the
Borrower shall, if requested by such Lender, execute and deliver to the Agent
new Revolving Credit Notes for each Revolving Credit Lender whose Revolving
Credit Commitment has changed so that the principal amount of such Revolving
Credit Lender’s Revolving Credit Note shall equal its Revolving Credit
Commitment or new Term Notes for each Term Lender who provided an Additional
Term Loan. The Agent shall deliver such replacement Notes to the respective
Lenders in exchange for the Notes replaced thereby which shall be surrendered by
such Lenders and delivered to Borrower. Such new Notes shall provide that they
are replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Notes.

(e)             Notwithstanding anything to the contrary contained herein, any
increase in the Total Commitment pursuant to this §2.12 shall be conditioned
upon satisfaction or waiver of the following conditions precedent which must be
satisfied or waived prior to the effectiveness of any increase of the Total
Commitment:

(i)              Payment of Activation Fee. The Borrower shall pay (A) to the
Agent those fees described in and contemplated by the Agreement Regarding Fees
with respect to the applicable Commitment Increase, and (B) to the Arranger such
facility fees as the Lenders who are providing an additional Revolving Credit
Commitment or additional Term Commitment, as applicable, may require to increase
the Total Revolving Commitment or Total Term Commitment, which fees shall, when
paid, be fully earned and non-refundable under any circumstances. The Arranger
shall pay to the Lenders acquiring the increased Revolving Credit Commitment or
Term Commitment certain fees pursuant to their separate agreement; and

(ii)            No Default. On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Commitment is increased, there shall exist no Default or Event of Default;
and

(iii)          Representations True. The representations and warranties made by
the Borrower in the Loan Documents or otherwise made by or on behalf of the
Borrower in connection therewith or after the date thereof shall have been true
and correct in all material respects when made and shall also be true and
correct in all material respects (except to the extent that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) on the date of such Increase Notice and on the date the Total
Commitment is increased (unless such representations are limited by their terms
to a specific date), both immediately before and after the Total Commitment is
increased, other than for changes in the ordinary course of business permitted
by this Agreement; and

49 

 

(iv)          Additional Documents and Expenses. The Borrower shall execute and
deliver to Agent and the Lenders such additional documents, instruments,
certifications and opinions as the Agent may reasonably require, including,
without limitation, a Compliance Certificate, demonstrating compliance with all
covenants set forth in the Loan Documents after giving effect to the increase,
and the Borrower shall pay the cost of any updated UCC searches, all recording
costs and fees, and any and all intangible taxes or other documentary taxes,
assessments or charges or any similar reasonable fees, taxes or expenses which
are reasonably requested in connection with such increase.

§2.13     Extension of Revolving Credit Maturity Date. The Borrower shall have
the right and option to extend the Revolving Credit Maturity Date to April 8,
2025, and then to October 8, 2025, upon satisfaction or waiver of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

(a)             Extension Request. The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is ninety (90) days and not later than the date which is forty-five (45)
days prior to the then applicable Revolving Credit Maturity Date (as determined
without regard to such extension). Any such Extension Request shall be
irrevocable and binding on the Borrower unless otherwise agreed to by the Agent
in its reasonable discretion.

(b)            Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
0.075% of the Total Revolving Commitment in effect on the then applicable
Revolving Credit Maturity Date, after taking into consideration any reduction in
the Revolving Credit Commitments as of such date (as determined without regard
to such extension), which fee shall, when paid, be fully earned and
non-refundable under any circumstances.

(c)             No Default. On the date the Extension Request is given there
shall exist no Default or Event of Default and on the then applicable Revolving
Credit Maturity Date (as determined without regard to such extension) there
shall exist no Default or Event of Default.

(d)            Representations and Warranties. The representations and
warranties made by the Borrower in the Loan Documents or otherwise made by or on
behalf of the Credit Parties in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date the Extension
Request is given and on the then applicable Revolving Credit Maturity Date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date, and that any representation
or warranty that is qualified by any materiality standard shall be required to
be true and correct in all respects).

(e)             Prior Extension. For the extension to October 8, 2025, the
extension to April 8, 2025 shall have been previously exercised.

(f)             Compliance Certificate. The Borrower shall deliver a Compliance
Certificate dated as of the Revolving Credit Maturity Date (as determined
without regard to such extension) demonstrating compliance with all covenants
set forth in the Loan Documents and certifying that before and after giving
effect to such extension, no Default or Event of Default exists or shall result
therefrom.

50 

 

§2.14     Pro Rata Treatment.

(a)             As provided elsewhere herein, all Revolving Credit Lenders’
interests in the Revolving Credit Loans, all interests of the Term Lenders in
the Term Loans, and all Lenders’ interests in the Loan Documents shall be
ratable undivided interests and none of such Lenders’ interests shall have
priority over the others. Each payment delivered to the Agent for the account of
any Lender or amount to be applied or paid by the Agent to any Lender shall be
paid promptly by the Agent to such Lender in the same type of funds that the
Agent received at such Lender’s address specified pursuant to §19.

(b)            Except to the extent otherwise explicitly provided in this
Agreement: (a) each borrowing from the Revolving Credit Lenders under this
Agreement shall be made from the Revolving Credit Lenders, each payment of the
fees under §4.3 or §2.13(b) shall be made for the account of the Revolving
Credit Lenders, and each termination or reduction of the amount of the Revolving
Credit Commitments under §2.5 shall be applied to the respective Revolving
Credit Commitments of the Revolving Credit Lenders, pro rata according to the
amounts of their respective Revolving Credit Commitment Percentages; (b) each
payment or prepayment of principal of Revolving Credit Loans shall be made for
the account of the Revolving Credit Lenders pro rata in accordance with their
respective Revolving Credit Commitment Percentages, provided that, subject to
§14.16, if immediately prior to giving effect to any such payment in respect of
any Revolving Credit Loans the outstanding principal amount of the Revolving
Credit Loans shall not be held by the Revolving Credit Lenders pro rata in
accordance with their respective Revolving Credit Percentages in effect at the
time such Revolving Credit Loans were made, then such payment shall be applied
to the Revolving Credit Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Credit Loans
being held by the Revolving Credit Lenders pro rata in accordance with such
respective Revolving Credit Commitment Percentages; (c) the Revolving Credit
Lenders’ participation in, and payment obligations in respect of, Swing Loans
under §2.2, shall be in accordance with their respective Revolving Credit
Commitment Percentages; (d) the Revolving Credit Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under §2.11, shall be in
accordance with their respective Revolving Credit Commitment Percentages; and
(e) the making of any Term Loans under §2.12 shall be made from the applicable
Term Lenders, pro rata according to the amounts of their respective commitments
for such Term Loans; (f) each payment of such Class or prepayment of principal
of Term Loans of any Class shall be made for the account of the Term Lenders pro
rata in accordance with the respective unpaid principal amounts of the Term
Loans of such Class held by them; and (g) the conversion and continuation of
Loans of a particular Class and Type shall be made pro rata among the Lenders of
such Class according to the amounts of their respective Loans of such Class, and
the then current Interest Period for each Lender’s portion of each such Loan of
such Type shall be coterminous. All payments of principal, interest, fees and
other amounts in respect of the Swing Loans shall be for the account of the
Swing Loan Lender only (except to the extent any Revolving Credit Lender shall
have acquired and funded a participating interest in any such Swing Loan
pursuant to §2.2(e), in which case such payments shall be pro rata in accordance
with such participating interests).

51 

 

§3.            REPAYMENT OF THE LOANS.

§3.1         Stated Maturity. The Borrower promises to pay on the Revolving
Credit Maturity Date and thereon shall become absolutely due and payable on the
Revolving Credit Maturity Date all of the Revolving Credit Loans and other
Letters of Credit Liabilities outstanding on such date (other than Letters of
Credit whose expiration date is beyond the Revolving Credit Maturity Date as set
forth in §2.11(a)), together with any and all accrued and unpaid interest
thereon. The Borrower promises to pay each Swing Loan on the earlier of (i) five
(5) Business Days of the date such Swing Loan was provided and (ii) the
Revolving Credit Maturity Date, together with any and all accrued and unpaid
interest thereon. The Borrower promises to pay on the Term Loan Maturity Date of
each Class of Term Loan and thereon shall become absolutely due and payable on
such Term Loan Maturity Date, all of the Term Loans of such Class Outstanding on
such date, together with any and all accrued and unpaid interest thereon.

§3.2         Mandatory Prepayments(a)             . If at any time (a) the Total
Exposure exceeds the Facility Cap or (b) the Revolving Credit Exposure exceeds
the Total Revolving Commitment, then the Borrower shall, within ten (10)
Business Days after receipt of notice from Agent of such occurrence, (i) to the
extent Total Exposure exceeds the Facility Cap due to the Total Exposure being
greater than the Total Commitment, repay the Loans in an aggregate principal
amount at least equal to such excess to the Agent for the respective accounts of
the Lenders, and (ii) to the extent the Total Exposure exceeds the Facility Cap
due to the Unencumbered Pool Value being less than the Total Exposure, either,
in Borrower’s discretion, (A) add additional Eligible Real Estate to the
Unencumbered Pool with an aggregate value sufficient to cause the Facility Cap
to exceed the Total Exposure, or (B) repay the Loans in an aggregate principal
amount at least equal to such excess to the Agent for the respective accounts of
the Lenders, and (iii) to the extent that the Revolving Credit Exposure exceeds
the Total Revolving Commitment, repay Loans of the applicable Class in an
aggregate principal amount at least equal to such excess to the Agent for the
respective accounts of the Revolving Credit Lenders, as applicable, for
application to the Revolving Credit Loans as provided in §3.4 or held, to the
extent the Revolving Credit Loans are repaid in full, as Cash Collateral for the
Letter of Credit Liabilities, together with any additional amounts payable
pursuant to §4.8.

§3.3         Optional Prepayments.

(a)             Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loans of any Class and Swing Loans, as a whole or in
part, at any time without penalty or premium; provided, that if any prepayment
of the outstanding amount of any Revolving Credit LIBOR Rate Loans pursuant to
this §3.3 is made on a date that is not the last day of the Interest Period
relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §4.8.

52 

 

(b)            The Borrower shall give the Agent, no later than 1:00 p.m.
(Eastern time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans, the Class of Loans to be prepaid, and the principal amount to be
prepaid (provided that (i) any such notice may be revoked or modified upon one
(1) day’s prior notice to the Agent) and/or (ii) any such notice or repayment
may be conditioned upon the consummation of a transaction. In the absence of a
Default or Event of Default, subject to §3.4 below, Borrower shall have the
right to specify the order and manner of how any options prepayments of the Loan
are applied. Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.

§3.4         Partial Prepayments. Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $5,000,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment.
Each partial payment under §3.2 and §3.3 shall be applied first to the principal
of Swing Loans, and then to the other Loans (and with respect to each category
of Revolving Credit Loans, first to the principal of Base Rate Loans, and then
to the principal of LIBOR Rate Loans).

§3.5         Effect of Prepayments. Amounts of the Revolving Credit Loans
prepaid under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2. Amounts of any Term Loans prepaid under this
Agreement may not be reborrowed.

§4.            CERTAIN GENERAL PROVISIONS.

§4.1         Conversion Options.

(a)             The Borrower may elect from time to time to convert any
outstanding Loan of any Class to a Loan of the same Class but of another Type
and such Loan shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate
Loan, as applicable; provided that (i) with respect to any such conversion of a
LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least
one (1) Business Day’s prior written notice of such election, and such
conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan unless the Borrower pay Breakage Costs as
required under this Agreement; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000 and minimum
increments of $250,000 in excess thereof, after giving effect to the making of
such Loan, there shall be no more than eight (8) LIBOR Rate Loans outstanding at
any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Loans of any Class and Type may be converted as provided herein,
provided that no partial conversion shall result in a Base Rate Loan in a
principal amount of less than $1,000,000 or a LIBOR Rate Loan in a principal
amount of less than $1,000,000. On the date on which such conversion is being
made, each Lender shall take such action as is necessary to transfer its
Applicable Percentage of such Loans, as applicable, to its Domestic Lending
Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

53 

 

(b)            Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

(c)             In the event that the Borrower does not notify the Agent of
their election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Maturity Date for the applicable
Class of Loans, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period.

§4.2         Fees. In addition to all fees specified herein, the Borrower agrees
to pay to KeyBank and the Arranger for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to a fee letter dated September 3, 2020 between the Borrower, KeyBank
and the Arranger (the “Agreement Regarding Fees”).

§4.3         [Intentionally Omitted.]

§4.4         Funds for Payments.

(a)             All payments of principal, interest, facility fees, Letter of
Credit fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds. The Agent is
hereby authorized to charge the accounts of the Borrower with KeyBank, on the
dates when the amount thereof shall become due and payable, with the amounts of
the principal of and interest on the Loans and all fees, charges, expenses and
other amounts owing to the Agent and/or the Lenders under the Loan Documents.
Subject to the foregoing, all payments made to the Agent on behalf of the
Lenders, and actually received by the Agent, shall be deemed received by the
Lenders on the date actually received by the Agent.

(b)            All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim, and free and clear
of and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

54 

 

(c)             The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d)            The Borrower and the Guarantors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.4) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e)             Each Lender shall severally indemnify the Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

(f)             As soon as practicable after any payment of Taxes by the
Borrower or any Guarantor to a Governmental Authority pursuant to this §4.4, the
Borrower or such Guarantor shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(g)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

55 

 

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), an electronic copy (or an original if requested by
the Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

(I)              in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)            an electronic copy (or an original if requested by the Borrower
or the Agent) of an executed IRS Form W-8ECI;

(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

56 

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), an electronic copy
(or an original if requested by the Borrower or the Agent) of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)            If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.4 (including by the payment of additional
amounts pursuant to this §4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.4 with respect to the Taxes giving rise to such refund), net of all
reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

57 

 

(i)              Each party’s obligations under this §4.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j)              The obligations of the Borrower to the Lenders under this
Agreement (and of the Revolving Credit Lenders to make payments to the Issuing
Lender with respect to Letters of Credit) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement, or any other Loan
Document; (ii) any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of their Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(v) any breach of any agreement between Borrower or any of their Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

58 

 

§4.5         Computations. All computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 360-day year, except
that interest computed by reference to the Base Rate (except at times when the
Base Rate is determined with reference to LIBOR) shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
paid for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount.

§4.6         Suspension of LIBOR Rate Loans. Except with respect to a Benchmark
Transition Event or Early Opt-In Election, in the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

Notwithstanding the foregoing, if the Agent has made the determination described
in the first paragraph of this §4.6, the Agent, in consultation with the
Borrower and the affected Lenders, may establish an alternative interest rate
for the impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the impacted Loans until (1) the Agent revokes the notice
delivered with respect to the impacted Loans under the first sentence of this
section, (2) the Agent and or the affected Lenders notify the Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Agent and the Borrower written notice thereof.

§4.7         Illegality. Notwithstanding any other provisions herein, if any
Change in Law shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

59 

 

§4.8         Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrower understand,
agree and acknowledge the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower have accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agree to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.

§4.9         Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any Change in Law, shall:

(a)             subject any Lender or the Agent to any Taxes or withholding of
any nature with respect to this Agreement, the other Loan Documents, such
Lender’s Commitment, a Letter of Credit or the Loans (other than for Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and Connection Income Taxes), or

(b)            [Reserved], or

(c)             impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

(d)            impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit, or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

(i)              to increase the cost to any Lender of making, continuing,
converting to, funding, issuing, renewing, extending or maintaining any of the
Loans or such Lender’s Commitment, or

(ii)            to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or

60 

 

(iii)          require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, within
fifteen (15) days of demand made by such Lender or (as the case may be) the
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender or the Agent such additional amounts as such
Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent, in such case (a) through (d), so long as
such amounts have accrued on or before the day that is two hundred and seventy
(270) days prior to the date on which such Agent first made demand therefor
(except that, if the event giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof).

§4.10     Capital Adequacy. If after the date hereof any Lender determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy, has the effect of reducing the return on such
Lender’s or such holding company’s capital or liquidity as a consequence of such
Lender’s commitment to make Loans hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is reasonably determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender.

§4.11     Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.

§4.12     Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to three percent
(3.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment) until such amount shall be paid in full (after as well as
before judgment), and the fee payable with respect to Letters of Credit shall be
increased to a rate equal to four percent (4.0%) above the Letter of Credit fee
that would otherwise be applicable to such time, or if any of such amounts shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law. In addition, the Borrower shall pay a late charge equal to three percent
(3.0%) of any amount of interest and/or principal payable on the Loans (other
than amounts due on the Maturity Date or as a result of acceleration), which is
not paid by the Borrower within ten (10) days of the date when due.

61 

 

§4.13     Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be prima facie evidence of the amount due. A Lender shall be
entitled to reimbursement under §4.9, or §4.10 from and after notice to Borrower
that such amounts are due given in accordance with §4.9 or §4.10 and for a
period of one hundred eighty (180) days prior to receipt of such notice if such
Change in Law was effective during such one hundred eighty (180) day period.

§4.14     Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent with respect
to the subject matter of this paragraph.

§4.15     Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or reasonable
and documented costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), §4.9 or §4.10, then, upon
the request of the Borrower, such Lender, as applicable, shall use reasonable
efforts in a manner consistent with such institution’s practice in connection
with loans like the Loan of such Lender to eliminate, mitigate or reduce amounts
that would otherwise be payable by Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonable and
necessary costs and expenses incurred by such Lender in connection with any such
action. Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender (a)
has given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S.

62 

 

withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10 and following the request of Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”) or (b) has
failed to make available to Agent its pro rata share of any Loan or its
participation in any Letter of Credit Liability, and such failure has not been
cured (a “Non-Funding Lender”), then, within ninety (90) days after such notice
or request for payment or compensation or failure to fund, as applicable,
Borrower shall have the right as to such Affected Lender or Non-Funding Lender,
as applicable, to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender or Non-Funding Lender, within ninety (90) days of
receipt of such notice or failure to fund, as applicable, to elect to cause the
Affected Lender or Non-Funding Lender, as applicable, to transfer its
Commitments and Loans. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of such Commitments and Loans, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitments and Loans.
Upon any such purchase of the Commitments and Loans of the Affected Lender or
Non-Funding Lender, as applicable, the Affected Lender’s or Non-Funding Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender or
Non-Funding Lender, as applicable, shall promptly execute all documents
reasonably requested to surrender and transfer such interest. The purchase price
for the Affected Lender’s or Non-Funding Lender’s Commitments and Loans shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender or Non-Funding Lender, as applicable, including principal, prepayment
premium or fee, and all accrued and unpaid interest or fees.

§4.16     Effect of Benchmark Transition Event.

(a)             Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, if a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
have occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, in each instance notwithstanding the requirements of
§27.2 or anything else contained herein or in any other Loan Document, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m. (New York City time) on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document so long as the Agent has not received, by such time, written
notice of objection to such Benchmark Replacement from Lenders comprising the
Required Lenders.

63 

 

(b)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document. Agent will not be liable to any party hereto for any
Benchmark Replacement Conforming Changes it makes in good faith.

(c)             Notices; Standards for Decisions and Determinations. The Agent
will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date, (ii) the implementation
of any Benchmark Replacement, (iii) the effectiveness of any Benchmark
Replacement Conforming Changes, (iv) the removal or reinstatement of any tenor
of a Benchmark pursuant to clause (d) below and (v) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Agent or, if applicable, any Lender (or
group of Lenders) pursuant to this §4.16, including, without limitation, any
determination with respect to a tenor, rate or adjustment, or implementation of
any Benchmark Replacement Conforming Changes, or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
on all parties hereto absent manifest error and may be made in its or their sole
discretion and without consent from any other party to this Agreement or any
other Loan Document, except, in each case, as expressly required pursuant to
this §4.16 and shall not be a basis of any claim of liability of any kind or
nature by any party hereto, all such claims being hereby waived individually be
each party hereto.

(d)            Unavailability of Tenor of Benchmark. Notwithstanding anything to
the contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the
then-current Benchmark is a term rate (including Term SOFR or USD LIBOR) and
either (A) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion or (B) the regulatory supervisor for the
administrator of such Benchmark or a Relevant Governmental Body has provided a
public statement or publication of information announcing that any tenor for
such Benchmark is or will be no longer representative, then the Agent may modify
the definition of “Interest Period” for any Benchmark settings at or after such
time to remove such unavailable or non-representative tenor and (ii) if a tenor
that was removed pursuant to clause (i) above either (A) is subsequently
displayed on a screen or information service for a Benchmark (including a
Benchmark Replacement) or (B) is not, or is no longer, subject to an
announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

64 

 

(e)             Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period or at
any time that a tenor for the then-current Benchmark is not an Available Tenor,
the component of Base Rate based upon the then-current Benchmark or such tenor
for such Benchmark, as applicable, will not be used in any determination of Base
Rate.

(f)             Certain Defined Terms. As used in this §4.16:

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) of this §4.16.

“Benchmark” means, initially, USD LIBOR; provided that if a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred with respect to USD LIBOR or the then-current
Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has replaced such prior benchmark rate
pursuant to clause (a) of §4.16.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Agent for the
applicable Benchmark Replacement Date:

(1)       the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2)       the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment;

(3)       the sum of: (a) the alternate benchmark rate that has been selected by
the Agent and the Borrower as the replacement for the then-current Benchmark for
the applicable Corresponding Tenor giving due consideration to (i) any selection
or recommendation of a replacement benchmark rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for U.S. dollar-denominated
syndicated credit facilities at such time and (b) the related Benchmark
Replacement Adjustment;

65 

 

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion. If the
Benchmark Replacement as determined pursuant to clause (1), (2) or (3) above
would be less than the Floor, the Benchmark Replacement will be deemed to be the
Floor for the purposes of this Agreement and the other Loan Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1)       for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Agent:

(a)       the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b)       the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

(2)       for purposes of clause (3) of the definition of “Benchmark
Replacement,” the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Borrower for the applicable Corresponding
Tenor giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of such Benchmark with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body on the applicable
Benchmark Replacement Date or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of such Benchmark with
the applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Agent in its reasonable
discretion.

66 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of such Benchmark Replacement exists,
in such other manner of administration as the Agent decides is reasonably
necessary in connection with the administration of this Agreement and the other
Loan Documents).

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);

(2)       in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein; or

(3)       in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
so long as the Agent has not received, by 5:00 p.m. (New York City time) on the
fifth (5th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

67 

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1)       a public statement or publication of information by or on behalf of
the administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board of Governors of the Federal Reserve
System, the Federal Reserve Bank of New York, an insolvency official with
jurisdiction over the administrator for such Benchmark (or such component), a
resolution authority with jurisdiction over the administrator for such Benchmark
(or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) or a Relevant Governmental Body announcing that
all Available Tenors of such Benchmark (or such component thereof) are no longer
representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with this §4.16 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with this §4.16.

68 

 

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Agent in accordance
with the conventions for this rate selected or recommended by the Relevant
Governmental Body for determining “Daily Simple SOFR” for syndicated business
loans; provided, that if the Agent decides that any such convention is not
administratively feasible for the Agent, then the Agent may establish another
convention in its reasonable discretion.

“Early Opt-in Election” means, if the then-current Benchmark is USD LIBOR, the
occurrence of:

(1)       (i) a notification by the Agent to (or the request by the Borrower to
the Agent to notify) each of the other parties hereto or (ii) a notification by
the Required Lenders to the Agent (with a copy to the Borrower) that the
Required Lenders have determined, that at least five currently outstanding U.S.
dollar-denominated syndicated credit facilities at such time contain (as a
result of amendment or as originally executed) a SOFR-based rate (including
SOFR, a term SOFR or any other rate based upon SOFR) as a benchmark rate (and
such syndicated credit facilities are identified in such notice and are publicly
available for review), and

(2)       (i) the joint election by the Agent and the Borrower or (ii) the
election by the Required Lenders to trigger a fallback from USD LIBOR and the
provision by the Agent of written notice of such election to the Lenders or by
the Required Lenders of written notice of such election to the Agent.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to USD LIBOR. As of the
date hereof, the Floor is 0.30% per annum.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is USD LIBOR, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not USD LIBOR, the time determined by the Agent in its reasonable
discretion.

69 

 

“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Board of Governors of the Federal Reserve System or
the Federal Reserve Bank of New York, or any successor thereto including without
limitation the Alternative Reference Rates Committee.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“USD LIBOR” means the London interbank offered rate for U.S. dollars.

§5.            UNENCUMBERED PROPERTIES.

§5.1         Addition of Unencumbered Properties.

(a)             As of the Closing Date, the Unencumbered Properties are set
forth on Schedule UP. After the Closing Date, Borrower shall have the right,
subject to the satisfaction by Borrower of the conditions set forth in this
§5.1, to add Real Estate as an Unencumbered Property. In the event Borrower
desires to add additional Real Estate as aforesaid, Borrower shall provide
written notice to the Agent of such request in accordance with this §5.1 (which
the Agent shall promptly furnish to the Lenders within three (3) Business Days),
together with all documentation and other information reasonably required to
permit the Agent to determine whether such Real Estate is Eligible Real Estate.
Thereafter, to the extent their consent is required pursuant to this §5.1, the
Agent and the Required Lenders shall have fifteen (15) Business Days from the
date of receipt of such documentation and other information to advise Borrower
whether the Agent and/or the necessary Lenders consent to the acceptance of such
Real Estate as an Unencumbered Property. Notwithstanding the foregoing, no Real
Estate shall be included as an Unencumbered Property unless and until the
following conditions precedent shall have been satisfied (and no Real Estate
shall be included in any calculation as an Unencumbered Property with respect to
a particular fiscal period unless such conditions have been satisfied (each such
date of satisfaction, a “Property Addition Date”)):

70 

 

(i)              the proposed Real Estate shall be Eligible Real Estate;

(ii)            the Direct Owner with respect to such Real Estate and each
Indirect Owner of such Direct Owner that is not a Subsidiary Guarantor shall
have executed a Joinder Agreement and satisfied the conditions of §5.3;

(iii)          at least ten (10) days (or such shorter period of time as agreed
to by the Agent in writing) prior to the proposed Property Addition Date with
respect to any Real Estate, the Agent shall have received the following, all of
which shall be in form and substance reasonably satisfactory to the Agent (A) a
written election from the Borrower for such Real Estate to be added as an
Unencumbered Property in the form of Exhibit F hereto (a “Property Addition
Request”), which request shall include a description of such Real Estate, the
Adjusted Net Operating Income, Value, and occupancy of such Real Estate, a
certification that such Real Estate meets each of the criteria set forth in the
definition of Eligible Real Estate, a certification that there have been no
material changes to the financial conditions of the Credit Parties since the
last Compliance Certificate that was delivered that would affect compliance with
the financial covenants in §9, and identify the Direct Owner of such Real Estate
and each Indirect Owner of such Direct Owner, (B) all such other commercially
reasonable diligence, documents and information, in each case, to the extent
available, that are reasonably requested by the Agent, including, without
limitation, environmental diligence reports, structural diligence reports,
appraisals, Leases, property operating statement, available historical property
operating statements, leasing status and rent rolls, and (C) an executed
Compliance Certificate calculated on a pro forma basis showing the impact of
such Real Estate being added as an Unencumbered Property; and

(iv)          after giving effect to the inclusion of such Real Estate as an
Unencumbered Property, each of the representations and warranties made by or on
behalf of Borrower or any of their respective Subsidiaries contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true in all material
respects both as of the date as of which it was made and shall also be true as
of the time of the addition (or any replacement) of Unencumbered Properties,
with the same effect as if made at and as of that time (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing, and the Agent shall have received a certificate of Borrower to such
effect;

Notwithstanding the foregoing, in the event such Real Estate does not qualify as
Eligible Real Estate, so long as the conditions set forth in clauses (ii), (iii)
and (iv) of this §5.1 have been satisfied, such Real Estate shall be included as
an Unencumbered Property and constitute Eligible Real Estate so long as the
Agent shall have received the prior written consent of Required Lenders in their
sole discretion to the inclusion of such Real Estate as an Unencumbered
Property.

71 

 

§5.2         Release of Unencumbered Property. Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.2
including any paydown of the Loans in connection with the transactions
contemplated by this §5.2), Eligible Real Estate (including a Suspended
Unencumbered Property) shall cease to be included as an Unencumbered Property
upon the request of Borrower subject to and upon the following terms and
conditions:

(a)             Borrower shall have provided the Agent with written notice of
its intention to remove any specified Unencumbered Property at least ten (10)
days prior to the requested release (which notice may be revoked by Borrower at
any time), which notice shall include (i) all Unencumbered Property Subsidiaries
with respect to the Unencumbered Properties to be released pursuant to such
request and (ii) the proposed effective date of such release;

(b)            Borrower shall submit to the Agent with such request a Compliance
Certificate prepared using the financial statements of Borrower most recently
provided or required to be provided to the Agent under §6.4 or §7.4 adjusted in
the best good faith estimate of Borrower solely to give effect to the proposed
release and demonstrating that no Default or Event of Default with respect to
the covenants referred to therein shall exist after giving effect to such
release and if Borrower would not be in compliance, then any reduction in the
outstanding amount of the Loans in connection with such release and evidencing
that on the date of such release, after giving effect to any such release and
any corresponding repayment of the Loans, the Total Exposure shall not exceed
the Facility Cap and the Revolving Credit Exposure shall not exceed the Total
Revolving Commitment;

(c)             Borrower shall pay all reasonable and documented costs and
expenses of the Agent in connection with such release, including without
limitation, reasonable and documented attorney’s fees;

(d)            Borrower shall pay to the Agent for the account of the Lenders
any payment required to comply with §3.2, which payment shall be applied to
reduce the outstanding principal balance of the Loans as provided in §3.2; and

(e)             without limiting or affecting any other provision hereof, any
release of an Unencumbered Property will not cause the Borrower to be in
violation of the covenants set forth in §9.

§5.3         Additional Subsidiary Guarantors. As and to the extent that
Borrower shall request that certain Real Estate of a Subsidiary of Borrower be
included as an Unencumbered Property in connection with the request of any Loan
as contemplated by §5.1 and such Real Estate is approved for inclusion as an
Unencumbered Property in accordance with the terms hereof, Borrower shall cause
each such Subsidiary that is a Direct Owner or Indirect Owner thereof to execute
and deliver to Agent a Joinder Agreement wherein, as approved by the Agent and
such Subsidiary shall become a Subsidiary Guarantor hereunder and to executed
such Loan Documents as the Agent may reasonably require; provided that no such
Person shall become a

72 

 

Subsidiary Guarantor hereunder until all information requested by the Agent and
each Lender in order for Agent or such Lender to comply with applicable “know
your customer” and Anti-Money Laundering Laws with respect to such Person shall
have been received and the Agent and each such Lender shall have completed such
compliance processes with respect to such Person. Each such Subsidiary shall be
authorized, in accordance with its respective organizational documents, to be a
Subsidiary Guarantor hereunder. Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Subsidiary Guarantors to be true and correct with respect to each such
Subsidiary from and after the date such Subsidiary executes and delivers a
Joinder Agreement. In connection with the delivery of such Joinder Agreement,
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

§5.4         Release of Certain Subsidiary Guarantors. In the event that all
Unencumbered Properties owned by a Subsidiary Guarantor, directly or indirectly,
shall have been released as an Unencumbered Property in accordance with the
terms of this Agreement, then such Subsidiary Guarantor shall be deemed to be
fully released of all Obligations and all Hedge Obligations without the need of
any further actions from Agent or any Lender.

§5.5         Suspended Unencumbered Properties. If, after the date when it was
initially accepted as an Unencumbered Property, any Unencumbered Property shall
become a Suspended Unencumbered Property, then (i) such Suspended Unencumbered
Property shall not be included in the calculations of the financial covenants
set forth in §9.6, §9.7, §9.8, or §9.9 for so long as such Unencumbered Property
remains a Suspended Unencumbered Property and (ii) the Borrower shall, within
three (3) Business Days after becoming aware that such Real Estate is Suspended
Unencumbered Property, provide the Agent and the Lenders with written notice
thereof, together with an updated Compliance Certificate and Unencumbered Pool
Certificate showing the effect of removing such Real Estate as an Unencumbered
Property and such other information regarding such Real Estate as reasonably
requested by the Agent (on behalf of itself or any Lender). If any Unencumbered
Property becomes a Suspended Unencumbered Property but such Suspended
Unencumbered Property subsequently satisfies the requirements of §5.1, such
Suspended Unencumbered Property shall thereafter be reclassified as Unencumbered
Property. In addition, to the extent that a Default or an Event of Default shall
have occurred solely as a result of any Real Estate having been improperly
included as an Unencumbered Property for any prior fiscal periods, such Default
or Event of Default shall be deemed to not have occurred for all purposes of the
Loan Documents so long as the Borrower delivers to the Agent one or more
Compliance Certificates, prepared as of the last day of the most recent fiscal
quarter and each other fiscal quarter during which such Real Estate was
improperly included as an Unencumbered Property, evidencing compliance with the
financial covenants set forth in §9, calculated excluding such Real Estate as an
Unencumbered Pool Property, evidencing pro forma compliance and certifying that
no other Default or Event of Default then exists.

§6.            REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
to the Agent and the Lenders as follows, each as of the Closing Date hereof, and
as of the date of a request for a funding of any Loan or the issuance of any
Letter of Credit hereunder:

§6.1         Corporate Authority, Etc.

73 

 

(a)             Incorporation; Good Standing. Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b)            Other Credit Parties. Each of the other Credit Parties (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where an Unencumbered Property
owned or leased by it is located to the extent required to do so under
applicable law and in each other jurisdiction where a failure to be so qualified
could have a Material Adverse Effect.

(c)             Other Subsidiaries. Except where a failure to satisfy such
representation would not have a Material Adverse Effect, each of the
Subsidiaries of the Borrower (other than the Subsidiary Guarantors) (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where Real Estate owned or leased
by it is located (to the extent such authorization is required by Applicable
Law).

(d)            Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Credit Parties, (ii) have been duly authorized by all necessary
actions on the part of the Credit Parties, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any Credit Party or any of its
properties where, in the case of any agreement or other instrument binding upon
any Credit Party or any of its properties, any conflict or default would not
reasonably be expected to have a Material Adverse Effect, (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of any Credit Party other than Permitted
Liens, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent or except as would not reasonably
be expected to result in a Material Adverse Effect.

74 

 

(e)             Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Credit Parties is a party are valid
and legally bindingobligations of the Credit Parties enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity.

(f)       Affected Financial Institution. No Credit Party is an Affected
Financial Institution.

(g)       Beneficial Ownership Regulation. As of the Closing Date, the
information included in each Beneficial Ownership Certification is true and
correct in all respects.

§6.2         Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which any Credit Party is a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained or waived in writing and such other approvals, consents,
filings, registration and notices the failure of which to give, make or obtain,
as applicable, would not reasonably be expected to result in a Material Adverse
Effect.

§6.3         Title to Unencumbered Properties. Except as indicated on Schedule
6.3 hereto, the Borrower and its Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of the REIT Guarantor as of the
Balance Sheet Date or acquired or leased since that date (except property and
assets sold or otherwise disposed of in the ordinary course since that date),
and Subsidiary Guarantors own or lease (pursuant to a Ground Lease) each subject
Unencumbered Property subject to no rights of others, including any mortgages,
leases pursuant to which Subsidiary Guarantors or any of their Affiliates is the
lessee, conditional sales agreements, title retention agreements, liens or other
monetary encumbrances except Permitted Liens.

§6.4         Financial Statements. Guarantor has furnished to Agent: (a) the
consolidated balance sheet of Guarantor and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the most recent period then ended (and available) certified by an Authorized
Officer or the chief financial or accounting officer of Guarantor, (b) as of the
Closing Date, an unaudited statement of Net Operating Income for each of the
Unencumbered Properties (if any) for the most recent period then ended (and
available) certified by the chief financial or accounting officer of Borrower,
to the best of such officer’s knowledge, as fairly presenting in all material
respects the Net Operating Income for such parcels for such periods, and (c)
certain other financial information relating to the Borrower and the Real Estate
(including, without limitation, the Unencumbered Properties). Such balance sheet
and statements have been prepared in accordance with generally accepted
accounting principles and fairly present in all material respects the
consolidated financial condition of the Guarantor and its Subsidiaries as of
such dates and the consolidated results of the operations of the Guarantor and
its Subsidiaries for such periods. Notwithstanding the foregoing of this §6.4,
projections represent Borrower’s best estimate of Borrower’s future financial
performance and such assumptions are believed by Borrower to be fair and
reasonably in light of current business conditions, and Borrower can give no
assurances that such projections will be attained.

75 

 

§6.5         No Material Changes. Since the later of Balance Sheet Date or the
date of the most recent financial statements delivered pursuant to §7.4, as
applicable, except as otherwise disclosed to Agent, there has occurred no
materially adverse change in the financial condition, or business of the
Borrower, and their respective Subsidiaries taken as a whole as shown on or
reflected in the consolidated balance sheet of the Guarantor as of the Balance
Sheet Date, or its consolidated statement of income or cash flows for the
calendar year then ended, other than changes that have not and could not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no materially
adverse change in the financial condition, operations or business activities of
any of the Unencumbered Properties from the condition shown on the statements of
income delivered to the Agent pursuant to §6.4 other than changes in the
ordinary course of business that have not had a Material Adverse Effect.

§6.6         Franchises, Patents, Copyrights, Etc. The Borrower and the
Subsidiary Guarantors possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others. None of the
Unencumbered Properties is owned or operated under or by reference to any
registered or protected trademark, trade name, service mark or logo, except
where such failure or conflict would not reasonably be expected to have a
Material Adverse Effect.

§6.7         Litigation. As of the date hereof, except as stated on Schedule
6.7, there are no actions, suits, proceedings or investigations of any kind
pending or to the knowledge of the Borrower or the Subsidiary Guarantors
threatened against Borrower or a Subsidiary Guarantor before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto.
As of the date hereof, except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting Borrower, the
Subsidiary Guarantors or any Unencumbered Property.

§6.8         No Material Adverse Contracts, Etc. None of the Borrower or the
Guarantors are subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect. None of the Borrower or the Guarantors
are a party to any contract or agreement that has or could reasonably be
expected to have a Material Adverse Effect.

§6.9         Compliance with Other Instruments, Laws, Etc. None of the Borrower,
REIT Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

76 

 

§6.10     Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrower and the Guarantors (a) have made
or filed all federal and state income and all other Tax returns, reports and
declarations required by any jurisdiction to which it is subject or has obtained
an extension for filing, (b) have paid prior to delinquency all Taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings or for which any of the Borrower, REIT Guarantor
or their respective Subsidiaries, as applicable has set aside on its books
provisions reasonably adequate for the payment of such Taxes, and (c) have made
provisions reasonably adequate for the payment of all accrued Taxes not yet due
and payable. Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no unpaid Taxes claimed by the taxing authority of any
jurisdiction to be due by the Borrower, REIT Guarantor of their respective
Subsidiaries, the officers or partners of such Person know of no basis for any
such claim, and as of the Closing Date, there are no audits pending or to the
knowledge of Borrower threatened with respect to any Tax returns filed by
Borrower, REIT Guarantor or their respective Subsidiaries. The taxpayer
identification number for Borrower is 45-2643280.

§6.11     No Event of Default. No Default or Event of Default has occurred and
is continuing.

§6.12     Investment Company Act. None of the Borrower or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13     Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (but excluding any
financing statements that may be filed against Borrower or Subsidiary Guarantor
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Unencumbered Property.

§6.14     [Intentionally Omitted].

§6.15     Certain Transactions. Except as disclosed on Schedule 6.15 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of Borrower or a Guarantor is, nor shall any such Person become, a
party to any transaction with Borrower or a Guarantor (other than for services
as partners, managers, members, employees, officers and directors), including
any agreement or other arrangement providing for the furnishing of services to
or by, providing for rental of real or personal property to or from, or
otherwise requiring payments to or from any partner, officer, trustee, director
or such employee or, to the knowledge of the Borrower or the Guarantors, any
corporation, partnership, trust or other entity in which any partner, officer,
trustee, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, which are on terms less favorable to the
Borrower or the Guarantors than those that would be obtained in a comparable
arms-length transaction.

77 

 

§6.16     Employee Benefit Plans. Except as would not reasonably be expected to
have a Material Adverse Effect, Borrower and each ERISA Affiliate that is
subject to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Except as would not reasonably be expected to result in a Material
Adverse Effect, neither Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under §412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. Neither Borrower nor any ERISA Affiliate has failed to make any
contribution or payment to any Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or would reasonably be expected to result in the imposition of a
Lien. None of the Unencumbered Properties constitutes a “plan asset” of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan in each
case, that is subject to ERISA.

§6.17     Disclosure. All of the representations and warranties made by or on
behalf of the Borrower and the Guarantors in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects, and neither Borrower nor any Guarantor has
failed to disclose such information as is necessary to make such representations
and warranties not misleading. To the best of Borrower’s knowledge, all
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
Borrower or any Guarantor is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading. To the best of Borrower’s knowledge, the written information,
reports and other papers and data with respect to the Borrower, the Guarantors,
their Subsidiaries or the Unencumbered Properties (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
property condition assessment, zoning or code compliance report, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and
Guarantors’ counsel (although the Borrower and Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable).

§6.18     Trade Name; Place of Business. No Borrower or the Subsidiary Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrower and the other Credit Parties is c/o Plymouth Industrial REIT, Inc., 20
Custom House Street, 11th Floor, Boston, Massachusetts 02110.

78 

 

§6.19     Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any other Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20     Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Unencumbered Property acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent:

(a)             None of the Unencumbered Properties, nor to Borrower’s
knowledge, any tenant or operations thereon, is in violation, or alleged
violation, of any Environmental Law, which violation would reasonably be
expected to have a Material Adverse Effect.

(b)            None of Borrower or Guarantors have received written notice from
any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted, or has
demanded that Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages in connection
with the release of Hazardous Substances in violation of applicable
Environmental Law, which in the case of clauses (i) through (iii) above which
involves an Unencumbered Property and which would reasonably be expected to have
a Material Adverse Effect.

(c)             (i) No portion of the Unencumbered Properties is used by
Borrower or Subsidiary Guarantors, or to the knowledge of Borrower or Subsidiary
Guarantors, by any tenant or operator thereon for the handling, processing,
storage or disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the
Unencumbered Properties except those which are being operated and maintained,
and, if required, remediated, in compliance with Environmental Laws; (ii) in the
course of any business activities conducted by the Borrower, their respective
Subsidiaries or, to the Borrower’s actual knowledge, the tenants and operators
of their properties, no Hazardous Substances have been generated or are being
used on the Unencumbered Properties except in the ordinary course of Borrower’s
or Subsidiary Guarantors’ or their tenants and operators’ business and in
compliance with applicable Environmental Laws; (iii) to Borrower’s actual
knowledge, there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging,

79 

 

injecting, escaping, disposing or dumping (other than in reasonable quantities
to the extent necessary in the ordinary course of operation of Borrower’s,
Subsidiary Guarantors’, their tenants’ or operators’ business and, in any event,
in compliance with all Environmental Laws) (a “Release”) or threatened Release
of Hazardous Substances on, upon, into or from the Unencumbered Properties,
which Release would reasonably be expected to have a Material Adverse Effect;
(iv) to Borrower’s knowledge, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Unencumbered Properties which,
through soil or groundwater contamination, have come to be located on the
Unencumbered Properties, and which would be reasonably anticipated to have a
Material Adverse Effect; and (v) to Borrower’s actual knowledge, any Hazardous
Substances that have been generated on any of the Unencumbered Properties have
been transported off-site in accordance with all applicable Environmental Laws
and in a manner that would not reasonably be expected to have a Material Adverse
Effect.

(d)            [Intentionally Omitted].

(e)             There are no existing or closed sanitary waste landfills, or
hazardous waste treatment, storage or disposal facilities on the Unencumbered
Properties except where such existence would not reasonably be expected to have
a Material Adverse Effect.

(f)             Neither the Borrower nor Subsidiary Guarantors have received any
written notice from any party that any use, operation, or condition of any
Unencumbered Properties has caused any adverse condition on any other property
that would reasonably be expected to result in a claim under applicable
Environmental Law that would have a Material Adverse Effect, nor does Borrower
or Subsidiary Guarantor have actual knowledge of any existing facts or
circumstances that could reasonably be expected to form the basis for such a
claim.

§6.21     Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as
of the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Subsidiaries, and the owners of the direct and indirect
ownership interests therein. No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedule 6.21 except as set forth on
such Schedule.

§6.22     Leases. An accurate and complete Rent Roll in all material respects as
of the date of inclusion of each Unencumbered Property with respect to all
Leases of any portion of the Unencumbered Property has been provided to the
Agent. No tenant under any Lease listed in such Rent Roll is entitled to any
free rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Rent Roll. Except as set forth in Schedule 6.22, the
Leases reflected therein are, as of the date of inclusion of the applicable
Unencumbered Property, in full force and effect in accordance with their
respective terms, without any payment default or any other material default
thereunder, nor are there any material defenses, counterclaims, offsets,
concessions or rebates available to any tenant thereunder, and except as
reflected in Schedule 6.22, no Borrower has given or made, any notice of any
payment or other material default, or any claim, which remains uncured or
unsatisfied, with respect to any of the Leases, and to the best of the knowledge
and belief of the Borrower and the Subsidiary Guarantors, there is no basis for
any

80 

 

such claim or notice of default by any tenant. Borrower knows of no condition
which with the giving of notice or the passage of time or both would constitute
a default on the part of any tenant with respect to the material terms under a
Lease or of the respective Borrower as landlord under the Lease. No security
deposit or advance rental or fee payment (more than two (2) months in advance)
has been made by any lessee or licensor under the Leases except as disclosed to
Agent in writing. No property other than the Unencumbered Property which is the
subject of the applicable Lease is necessary to comply with the requirements
(including, without limitation, parking requirements) contained in such Lease.

§6.23     Unencumbered Properties. Except as set forth in Schedule 6.23 or as
set forth in the written engineer reports provided to Agent on or before the
date hereof, all of the Unencumbered Properties, and all major building systems
located thereon, are structurally sound, in good condition and working order and
free from material defects, subject to ordinary wear and tear, except for such
portion of such Real Estate which is not occupied by any tenant and which may
not be in final working order pending final build-out of such space except where
such defects have not had and could not reasonably be expected to have a
Material Adverse Effect. Each of the Unencumbered Properties, and the use and
operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws except in cases that would not reasonably
cause a Material Adverse Effect. All water, sewer, electric, gas, telephone and
other utilities necessary for the use and operation of the Collateral Property
are installed to the property lines of the Collateral Property through dedicated
public rights of way or through perpetual private easements with respect to
which the applicable Mortgage creates a valid and enforceable first lien subject
to Permitted Liens and, except in the case of drainage facilities, are connected
to the Building located thereon with valid permits and are adequate to service
the Building in compliance with applicable law, and except where the failure of
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect. There are no material unpaid or outstanding real estate or other taxes
or assessments on or against any of the Unencumbered Properties which are
payable by Borrower (except only real estate or other taxes or assessments, that
are not yet delinquent or are being protested as permitted by this Agreement).
Except as otherwise disclosed to Agent in writing, there are no pending, or to
the knowledge of Borrower or Subsidiary Guarantors threatened or contemplated,
eminent domain proceedings against any of the Unencumbered Properties. Except as
otherwise disclosed to Agent in writing, none of the Unencumbered Properties is
now damaged as a result of any fire, explosion, accident, flood or other
casualty. Except as otherwise disclosed to Agent in writing, none of the
Borrower or Subsidiary Guarantors have received any outstanding notice from any
insurer or its agent requiring performance of any work with respect to any of
the Unencumbered Properties or canceling or threatening to cancel any policy of
insurance, and each of the Unencumbered Properties complies with the material
requirements of all of the Borrower’s and Subsidiary Guarantors’ insurance
carriers, except where any of the foregoing would not reasonably be expected to
have a Material Adverse Effect. Except as otherwise disclosed to Agent, the
Borrower and the Subsidiary Guarantors have no Management Agreements for any of
the Unencumbered Properties. To the best knowledge of the Borrower and the
Subsidiary Guarantors, there are no material claims or any bases for material
claims in respect of any Unencumbered Property or its operation by any party to
any service agreement or

81 

 

Management Agreement that would have a Material Adverse Effect. No person or
entity has any right or option to acquire any Unencumbered Property or any
Building thereon or any portion thereof or interest therein, except for certain
tenants pursuant to the terms of their Leases with Subsidiary Guarantors. The
Unencumbered Properties are insured with financially sound and reputable
insurance companies not Affiliates of any Credit Party, in such amounts, with
such deductibles and covering such risks (including risks with respect to
environmental claims) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable
Credit Party or Subsidiary operates.

§6.24     Brokers. None of the Credit Parties has engaged or otherwise dealt
with any broker, finder or similar entity in connection with this Agreement or
the Loans contemplated hereunder.

§6.25     Other Debt. As of the date of this Agreement (a) none of the Credit
Parties nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness that individually or in the aggregate has an
outstanding principal balance in excess of $500,000.00 (“Material Debt”), or
(ii) the performance of any material obligation under any agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party that is related to a Material Debt, and (b) as of the Closing
Date all Indebtedness of Borrower, each Guarantor and their respective
Subsidiaries is current and not subject to acceleration. No Credit Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Credit Party. Schedule 6.25 attached hereto
describes all Material Debt binding upon each Credit Party or their respective
properties and entered into by a Credit Party as of the date of this Agreement
with respect to any Indebtedness of any Credit Party in an amount greater than
$500,000.00, and the Borrower has provided the Agent with such true, correct and
complete copies thereof as Agent has requested.

§6.26     Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37, hereof, no Credit Party is insolvent on a
balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities, each Credit Party is able to pay its debts as they
become due, and each Credit Party has sufficient capital to carry on its
business.

§6.27     No Bankruptcy Filing. As of the Closing Date, none of the Credit
Parties are contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Credit Parties have no knowledge of any Person contemplating
the filing of any such petition against it.

§6.28     No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Credit Parties with
or as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.

82 

 

§6.29     Transaction in Best Interests of Credit Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Credit Party. The direct and indirect benefits to inure
to the Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents, and but for the willingness of each Guarantor to be a
guarantor of the Loan, the Borrower and the Guarantors would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the Subsidiary Guarantors to have available financing to conduct and expand
their business.

§6.30     OFAC. Borrower nor the Guarantors, nor any of their respective
directors, officers, employees, Affiliates or any agent or representative of the
Credit Parties or any Subsidiary while acting in any capacity in connection with
or benefit from this Agreement, are (or will be) (i) a Sanctioned Person, (ii)
located, organized or resident in a Designated Jurisdiction or (iii) is or has
been (within the previous five (5) years) engaged in any transaction with any
Sanctioned Person or any Person who is located, organized or resident in any
Designated Jurisdiction to the extent that such transactions would violate
Sanctions. No Loan or Letter of Credit, nor the proceeds from any Loan or Letter
of Credit, has been used, directly or indirectly, or has otherwise been made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business with any Sanctioned Person, or in any other manner
that will result in a violation by any Credit Party or Subsidiary thereof, or
any Lender, the Agent, the Issuing Lender, of Sanctions. Neither the making of
the Loans nor the issuance of Letters of Credit hereunder nor the use of
proceeds thereof will violate the Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The REIT Guarantor and its Subsidiaries are in compliance in all
material respects with applicable Anti-Money Laundering Laws. The Credit Parties
have implemented and maintain in effect policies and procedures designed to
promote and achieve compliance with the Anti-Corruption Laws and applicable
Sanctions. In addition, Credit Parties hereby agree to provide to the Lenders
any additional information that a Lender reasonably deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

§6.31     Ground Lease.

(a)             Each Ground Lease contains the entire agreement of the Borrower
or the applicable Subsidiary Guarantor and the applicable owner of the fee
interest in such Unencumbered Property (the “Fee Owner”), pertaining to the
Unencumbered Property covered thereby. With respect to Unencumbered Property
subject to a Ground Lease, the Borrower and the applicable Subsidiary Guarantors
have no estate, right, title or interest in or to the Unencumbered Property
except under and pursuant to the Ground Lease or except as may be otherwise
approved in writing by Agent. The Borrower has delivered a true and correct copy
of the Ground Lease to the Agent and the Ground Lease has not been modified,
amended or assigned, with the exception of written instruments that have been
recorded in the applicable real estate records for such Unencumbered Property.

83 

 

(b)            The applicable Fee Owner is the exclusive fee simple owner of the
Unencumbered Property, subject only to the Ground Lease and all Liens and other
matters disclosed in the applicable title policy for such Unencumbered Property
subject to the Ground Lease, and the applicable Fee Owner is the sole owner of
the lessor’s interest in the Ground Lease.

(c)             There are no rights to terminate the Ground Lease other than the
applicable Fee Owner’s right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.

(d)            Each Ground Lease is in full force and effect and, to Borrower’s
knowledge, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under any Ground Lease (a
“Ground Lease Default”) exists or has occurred on the part of a Borrower or a
Subsidiary Guarantor or on the part of a Fee Owner under any Ground Lease. All
base rent and additional rent, if any, due and payable under each Ground Lease
has been paid through the date hereof and neither Borrower nor any Subsidiary
Guarantor is required to pay any deferred or accrued rent after the date hereof
under any Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received
any written notice that a Ground Lease Default has occurred or exists, or that
any Fee Owner or any third party alleges the same to have occurred or exist.

(e)             The Borrower or applicable Subsidiary Guarantor is the exclusive
owner of the ground lessee’s interest under and pursuant to each Ground Lease
and has not assigned, transferred or encumbered its interest in, to, or under
the Ground Lease, except to Agent under the Loan Documents.

§7.            AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that, so
long as any Loan, Note or Letter of Credit is outstanding or any of the Lenders
has any obligation to make any Loans or issue Letters of Credit:

§7.1         Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.

§7.2         Maintenance of Office. The Borrower will maintain their respective
chief executive office at c/o Plymouth Industrial REIT, Inc., 20 Custom House
Street, 11th Floor, Boston, Massachusetts 02110, or at such other as the
Borrower shall designate upon prompt written notice to the Agent and the
Lenders, where notices, presentations and demands to or upon the Borrower in
respect of the Loan Documents may be given or made.

§7.3         Records and Accounts. The REIT Guarantor, the Borrower and the
Subsidiary Guarantors will (a) keep, and cause each of their respective
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP (in each
case, in all material respects) and (b) make adequate provision for the payment
of all Taxes (including income taxes). Neither REIT Guarantor, Borrower nor any
of their respective Subsidiaries shall, without the prior written consent of the
Agent (x) make any material change to the accounting policies/principles used by
such Person in preparing the financial statements and other information
described in §6.4 or §7.4 (unless required by GAAP or other applicable
accounting standards), or (y) change its fiscal year.

84 

 

§7.4         Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent:

(a)             not later than ninety (90) days after the end of each calendar
year, the audited Consolidated balance sheet of the REIT Guarantor and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized Officer or the chief financial
officer or accounting officer of the REIT Guarantor that the information
contained in such financial statements fairly presents in all material respects
the financial position of the REIT Guarantor and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a member firm of PriceWaterhouseCoopers LLP or another
nationally recognized accounting firm reasonably acceptable to the Agent in its
reasonable discretion, and any other information the Agent may reasonably
request to complete a financial analysis of REIT and its Subsidiaries;

(b)            not later than sixty (60) days after the end of each calendar
quarter of each year, copies of the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such quarter, and the
related unaudited consolidated statements of income and cash flows for the
portion of the REIT Guarantor’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of REIT
Guarantor that the information contained in such financial statements fairly
presents in all material respects the financial position of the REIT Guarantor
and its Subsidiaries on the date thereof (subject to year-end adjustments);

(c)             simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above a statement (a “Compliance
Certificate”) certified by an Authorized Officer or the chief financial officer
or chief accounting officer of Guarantor in the form of Exhibit G hereto (or in
such other form as the Agent may reasonably approve from time to time) setting
forth in reasonable detail computations evidencing compliance or non-compliance
(as the case may be) with the covenants contained in §9 and (i) setting forth
each parcel of Real Estate of the Credit Parties that is an Unencumbered
Property or a Suspended Unencumbered Property and certifying (subject to the
qualifications set forth in clause (ii) herein); and (ii) certifying that each
Unencumbered Property (other than any Suspended Unencumbered Property) used in
the calculation of the covenants contained in §9 meets each of the criteria for
qualification as an Unencumbered Property except as the Required Lenders have
otherwise agreed in writing. All income, expense, debt and value associated with
Real Estate or other Investments disposed of during any quarter will be
eliminated from calculations, where applicable. The Compliance Certificate shall
be accompanied by copies of the statements of Net Operating Income for such
calendar quarter for each of the Unencumbered Properties, prepared on a basis
consistent with the statements furnished to the Agent prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of REIT Guarantor that the information
contained in such statement fairly presents in all material respects Net
Operating Income of the Unencumbered Properties for such periods;

85 

 

(d)            simultaneously with the delivery of the financial statements
referred to in clause (a) above, the statement of all contingent liabilities
involving amounts of $1,000,000 or more of the Credit Parties which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e)             simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, (i) a Rent Roll for each of the
Unencumbered Properties and a summary thereof in form reasonably satisfactory to
Agent as of the end of each calendar quarter (including the fourth calendar
quarter in each year), and (ii) an operating statement for each of the
Unencumbered Properties for each such calendar quarter and year to date and a
consolidated operating statement for the Unencumbered Properties for each such
calendar quarter and year to date (such statements and reports to be in form
reasonably satisfactory to Agent), including (if requested by Agent) a
receivables aging;

(f)             intentionally omitted;

(g)            if reasonably requested by Agent, promptly after they are filed
with the Internal Revenue Service, copies of all annual federal income tax
returns and amendments thereto of the Borrower;

(h)            copies of all reports and notices reported to shareholders of the
REIT Guarantor must be provided to the Agent within fifteen (15) days from the
date shareholders are presented materials, provided that any item that is filed
via Form 8K or otherwise publicly available through the SEC shall be treated as
being delivered to the Agent;

(i)              promptly upon the filing hereof, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements and reports which Borrower or any Guarantor shall file with the
SEC;

(j)              not later than December 15 of each year, a budget and business
plan for the Guarantor and each Unencumbered Property for the next calendar
year;

(k)            to the extent requested by Agent, evidence reasonably
satisfactory to Agent of the timely payment of all real estate taxes for the
Unencumbered Properties;

(l)       prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender that would result in
a change to the list of beneficial owners identified in such certification; and

86 

 

(m)           from time to time such other financial data and information in the
possession of the REIT Guarantor or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against the Credit Parties and any settlement discussions
relating thereto (unless the Borrower in good faith believe that such disclosure
could result in a waiver or loss of attorney work product, attorney-client or
any other applicable privilege), property inspection and environmental reports
and information as to zoning and other legal and regulatory changes affecting
the Credit Parties) as the Agent may reasonably request.

The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this Section and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information.” Unless and until Agent or the Lenders receive written
notification to the contrary, Borrower hereby designates all Information
Materials as “Private Information” for purposes of this Section and this
Agreement. Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies thereof to Agent. The
Borrower and the Guarantors authorize Agent and Arranger to disseminate any such
materials, including without limitation the Information Materials through the
use of DebtX, DebtDomain, Intralinks, SyndTrak or any other electronic
information dissemination system (an “Electronic System”). Any such Electronic
System is provided “as is” and “as available.” The Agent and the Arranger do not
warrant the adequacy of any Electronic System and expressly disclaim liability
for errors or omissions in any notice, demand, communication, information or
other material provided by or on behalf of Borrower that is distributed over or
by any such Electronic System (“Communications”). No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent or the Arranger in connection with the Communications or the Electronic
System. In no event shall the Agent, the Arranger or any of their directors,
officers, employees, agents or attorneys have any liability to the Borrower or
the Guarantors, any Lender or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s or any
Arranger’s transmission of Communications through the Electronic System, and the
Borrower and the Guarantors release Agent, the Arranger and the Lenders from any
liability in connection therewith. Certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities.

87 

 

The Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be
made available through a portion of any electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arranger shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

§7.5         Notices.

(a)             Defaults. The Credit Parties will promptly upon becoming aware
of same notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any written notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which Borrower is a party or obligor, whether as principal or
surety, or which otherwise relates to any Unencumbered Property, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Credit Parties shall
forthwith give written notice thereof to the Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.

(b)            Environmental Events. The Credit Parties will give notice to the
Agent within five (5) Business Days of becoming aware of (i) any known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that a Credit
Party reports in writing or is reportable by such Person in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Unencumbered Property and would reasonably be expected to have a Material
Adverse Effect or constitute a Material Environmental Event.

(c)             Notification of Claims. The Credit Parties will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to the Unencumbered Property,
environmental claims), withholdings or other defenses to which any Unencumbered
Property or the rights of the Agent or the Lenders with respect to the
Unencumbered Property, are subject, which could have a Material Adverse Effect
or result in a Material Environmental Event.

88 

 

(d)            Notice of Litigation and Judgments. The Credit Parties will give
notice to the Agent in writing within five (5) Business Days of becoming aware
of any pending litigation and proceedings affecting any Credit Party is a party
involving an uninsured claim against a Credit Party that could either cause a
Default or could reasonably be expected to have a Material Adverse Effect and
stating the nature and status of such litigation or proceedings. The Borrower
will give notice to the Agent, in writing, within ten (10) days of any judgment
not covered by insurance, whether final or otherwise, against a Credit Party in
an amount in excess of $5,000,000.

(e)             ERISA. The Credit Parties will give notice to the Agent within
ten (10) Business Days after the REIT Guarantor or any ERISA Affiliate (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in §4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer
Plan or Employee Benefit Plan, or knows that the plan administrator of any such
plan has given or is required to give notice of any such reportable event; (ii)
gives a copy of any notice (including any received from the trustee of a
Multiemployer Plan) of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan, in each
case if such event or occurrence would reasonably be expected to have a Material
Adverse Effect.

(f)             Ground Lease. The Borrower will promptly notify the Agent in
writing of any default by a Fee Owner in the performance or observance of any of
the terms, covenants and conditions on the part of a Fee Owner to be performed
or observed under a Ground Lease. The Borrower will promptly deliver to the
Agent copies of all material notices, certificates, requests, demands and other
instruments received from or given by a Fee Owner to Borrower or a Subsidiary
Guarantor under a Ground Lease.

(g)            Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

§7.6         Existence; Maintenance of Properties.

(a)             Each Credit Party will preserve and keep in full force and
effect its legal existence in the jurisdiction of its incorporation or
formation. Each Credit Party will preserve and keep in full force all of their
rights and franchises, the preservation of which is necessary to the conduct of
its business, to the extent that the failure to do so could reasonably be
expected to result in a Material Adverse Effect. In the event the Borrower or
any Guarantor is a limited liability company, such Person shall not, nor shall
any of its members or managers, take any action in furtherance of, or
consummate, an LLC Division with respect to such Person.

89 

 

(b)            Each Credit Party (i) will cause all of the Unencumbered
Properties to be maintained and kept in good condition, repair and working order
(ordinary wear and tear excepted) and supplied with all necessary equipment, and
(ii) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof in each case under (i) or (ii) above in
which the failure to do so would cause a Material Adverse Effect. Without
limitation of the obligations of the Borrower and the Subsidiary Guarantors
under this Agreement with respect to the maintenance of the Unencumbered
Properties, the Borrower and the Subsidiary Guarantors shall promptly and
diligently comply with the reasonably and necessary recommendations of the
Environmental Engineer concerning the maintenance, operation or upkeep of the
Unencumbered Properties contained in the building inspection and environmental
reports delivered to the Agent or otherwise obtained by Borrower or the
Subsidiary Guarantors with respect to the Unencumbered Property, that are
required by Environmental Laws.

§7.7         Insurance. The Borrower or the Guarantors will, at their expense,
maintain insurance with financially sound and reputable insurance companies
against such risks (including flood insurance) and in such amounts as is
customarily maintained by similar businesses or as may be required by Legal
Requirements. The Borrower shall from time to time deliver to the Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

§7.8         Taxes; Liens. The Borrower or the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges imposed upon them or upon the Unencumbered
Properties or the other Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials or supplies, that if unpaid might by law become a lien (other than a
Permitted Lien) or charge upon any of its property or other Liens affecting any
of the Unencumbered Properties or other property of Borrower or the Subsidiary
Guarantors, or, with respect to their respective Subsidiaries that in case of
any of the foregoing could reasonably be expected to have a Material Adverse
Effect, provided that any such tax, assessment, charge or levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
such proceeding and Borrower or any such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, Borrower or any such Subsidiary either (i)
will provide a bond issued by a surety reasonably acceptable to the Agent and
sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

§7.9         Inspection of Unencumbered Properties and Books. The Borrower and
the Subsidiary Guarantors will, and will cause their respective Subsidiaries to,
permit the Agent and the Lenders, at the Borrower’s expense (subject to the
limitation set forth below) and upon reasonable prior notice, to visit and
inspect any of the Unencumbered Properties during normal business hours, to
examine the books of account of the Borrower and the Subsidiary Guarantors (and
to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrower and the Subsidiary Guarantors with, and to
be advised as to the same by, their respective officers, partners or members,
all at such reasonable times and intervals as

90 

 

the Agent or any Lender may reasonably request, provided that so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
and the Subsidiary Guarantors shall not be required to pay for such visits and
inspections more than once in any twelve (12) month period. The Agent and the
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of the Borrower, the Subsidiary Guarantors and their respective
Subsidiaries.

§7.10     Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Subsidiary Guarantors will comply in all respects with (i) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) could not
reasonably be expected to have a Material Adverse Effect. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower
or their respective Subsidiaries may fulfill any of its obligations hereunder,
the Borrower or such Subsidiary will immediately take or cause to be taken all
steps necessary to obtain such authorization, consent, approval, permit or
license and furnish the Agent and the Lenders with evidence thereof, except
where the failure to obtain the foregoing could not reasonably be expected to
have a Material Adverse Effect. The Borrower and the Subsidiary Guarantors shall
develop and implement such programs, policies and procedures as are necessary to
comply with applicable Anti-Money Laundering Laws and shall promptly advise
Agent in writing in the event that the Borrower and the Subsidiary Guarantors
shall determine that any investors in Borrower are in violation of such act.

§7.11     Further Assurances. The Credit Parties will cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents
provided that such instrument and documents are consistent with the terms of the
Loan Documents and do not impose any additional material obligations or expenses
on the Credit Parties.

§7.12     Management. The Borrower and the Subsidiary Guarantors shall not enter
into any Management Agreement with a third-party manager for any Unencumbered
Property other than (i) the third party property managers and advisors
identified on Schedule 6.23, (ii) reputable, professional manager(s) or real
estate investment advisor(s), with a national presence in the United States, or
(iii) with the prior written consent of the Agent (which shall not be
unreasonably withheld, delayed or conditioned).

§7.13     Leases of the Property.

(a)             The Borrower will, and will cause the Subsidiary Guarantors to,
take, or cause to be taken, all reasonable steps within the power of the
Borrower and Subsidiary Guarantors to market and lease the leasable area of the
Unencumbered Properties in accordance with sound and customary leasing and
management practices for similar properties.

91 

 

(b)            The Borrower shall not, and will not permit the Subsidiary
Guarantors to, collect any rents, issues, profits, revenues, income or other
benefits payable under any of the Leases for the Unencumbered Properties more
than one (1) month in advance (provided that the foregoing shall not prohibit
the collection of security deposits).

§7.14     Business Operations. The Credit Parties will not and will not permit
any of their respective Subsidiaries to engage in any business other than to
acquire, own, use, operate, manage, finance, sell, lease, sublease, exchange or
otherwise dispose of industrial properties (and other properties described in
the United States), directly or indirectly, and engage in any other activities
related or incidental thereto or permitted pursuant to the terms hereof.

§7.15     Registered Service Mark. Without prior written notice to the Agent,
none of the Unencumbered Properties shall be owned or operated by the Borrower
or the Subsidiary Guarantors under any registered or protected trademark,
tradename, service mark or logo.

§7.16     Ownership of Real Estate. Without the prior written consent of Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by Borrower or a Wholly
Owned Subsidiary of Borrower; provided, however that Borrower shall be permitted
to own or lease interests in Real Estate through non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates as permitted by §8.3.

§7.17     RESERVED.

§7.18     Plan Assets. The Credit Parties will do, or cause to be done, all
things necessary to ensure that none of the Unencumbered Properties will be
deemed to be Plan Assets at any time.

§7.19     Guarantor Covenants. Borrower shall cause REIT Guarantor to comply
with the following covenants:

(a)             REIT Guarantor will not make or permit to be made, by voluntary
or involuntary means, any transfer or encumbrance of its interest in Borrower,
or any dilution of its interest in Borrower, that would result in a Change of
Control; and

(b)            the REIT Guarantor shall not dissolve, liquidate or otherwise
wind-up its business, affairs or assets.

§7.20     Unencumbered Properties. The Borrower and the Subsidiary Guarantors
shall use commercially reasonable efforts to cause each other Borrower or the
applicable tenant, to:

92 

 

(a)             pay (or cause to be paid) all real estate and personal property
taxes, assessments, water rates or sewer rents, ground rents, maintenance
charges, impositions, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining any Unencumbered
Property, now or hereafter levied or assessed or imposed against any
Unencumbered Property or any part thereof (except those which are being
contested in good faith by appropriate proceedings diligently conducted where
the failure to pay any of the foregoing could reasonably be expected to have a
Material Adverse Effect).

(b)            promptly pay (or cause to be paid) when due all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Unencumbered Property (except those which are being
contested in good faith by appropriate proceedings diligently conducted where
the failure to pay any of the foregoing could reasonably be expected to have a
Material Adverse Effect), and in any event never permit to be created or exist
in respect of any Unencumbered Property or any part thereof any other or
additional Lien or security interest other than Liens permitted hereunder.

(c)             operate the Unencumbered Properties in a good and workmanlike
manner and in all material respects in accordance with all Legal Requirements in
accordance with Borrower’s or such Subsidiary’s prudent business judgment,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

§7.21     REIT Guarantor. The Equity Interests of REIT Guarantor shall at all
times be publicly traded on the New York Stock Exchange, or some other
comparable stock exchange approved by Agent. The REIT Guarantor shall at all
times comply with all requirements of applicable laws necessary to maintain its
status as a real estate investment trust under the Code, shall elect to be
treated as a real estate investment trust and shall operate its business in
compliance with the terms and conditions of this Agreement applicable to REIT
Guarantor and the other Loan Documents to which it is a party.

§7.22     Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions, (ii) in any manner that would result in a violation
of applicable Sanctions by any party to this Agreement, or (iii) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws. None of the funds or assets of the Borrower or Guarantors
that are used to pay any amount due pursuant to this Agreement shall constitute
funds obtained from transactions with or relating to Designated Persons or
countries which are themselves the subject of territorial sanctions under
applicable Sanctions. Borrower shall maintain policies and procedures designed
to achieve compliance with Sanctions and Anti-Corruption Laws.

§8.            NEGATIVE COVENANTS. The Credit Parties covenant and agree that,
so long as any Loan, Note or Letter of Credit is outstanding or any of the
Lenders has any obligation to make any Loans or issue Letters of Credit:

93 

 

§8.1         Restrictions on Indebtedness. The Credit Parties will not create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(i)              Indebtedness to the Lenders arising under any of the Loan
Documents and Hedge Obligations to a Lender Hedge Provider;

(ii)            current liabilities of the Credit Parties incurred in the
ordinary course of business, including but not limited to short term unsecured
financing arrangements not to exceed $500,000 in the aggregate at any time, but
not incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)          Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;

(iv)          Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

(v)            endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;

(vi)          Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith; and

(vii)        Other Indebtedness of the REIT Guarantor and the Borrower (but not
any other Credit Party), including in connection with customary recourse
carve-outs and environmental indemnifications related to Indebtedness incurred
by Subsidiaries (other than any Subsidiary Guarantor) of the REIT Guarantor,
provided the REIT Guarantor and the Borrower remain in compliance with the
covenants set forth in §§9.1 through 9.5 after incurring such Indebtedness.

The foregoing shall not preclude Subsidiaries of the REIT Guarantor (other than
Borrower or a Subsidiary Guarantor) from incurring Indebtedness which would be
prohibited by the terms of this §8.1).

§8.2         Restrictions on Liens, Etc. The Credit Parties will not (a) create
or incur or suffer to be created or incurred or to exist any lien, security
title, encumbrance, mortgage, pledge, Negative Pledge, charge, or other security
interest of any kind upon the Unencumbered Properties, the Equity Interests in
any Unencumbered Property Subsidiary, or any of the Unencumbered Property
Subsidiary’s material respective property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer

94 

 

any of the Borrower or the Subsidiary Guarantor’s material property or assets or
the income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against any of them that if unpaid
could by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever as to the Unencumbered Properties over any of their general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation to any holder of Indebtedness
of any of such Persons which prohibits the creation or maintenance of any lien
securing the Obligations (collectively, “Liens”); provided that notwithstanding
anything to the contrary contained herein, the Borrower and the Subsidiary
Guarantors may create or incur or suffer to be created or incurred or to exist:

(i)              (x) Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA) or (y) claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not
overdue by more than sixty (60) days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii)            deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;

(iii)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(iv)          judgment liens and judgments that do not constitute an Event of
Default;

(v)            Liens consisting of pledges of security interests in the
ownership interests of any Subsidiary which is not Borrower or an Unencumbered
Property Subsidiary or the direct or indirect owner of Equity Interest in
Borrower or an Unencumbered Property Subsidiary securing Indebtedness which is
permitted by §8.1 or lien securing Indebtedness otherwise permitted herein;

(vi)          encumbrances on any Unencumbered Property reflected on the title
policy for such Unencumbered Property, including easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which Borrower or a Direct Owner is a party, that do not individually or in
the aggregate materially impair the value or ownership and operation of such
Unencumbered Property in accordance with its intended purpose; and

95 

 

(vii)        Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations and the Hedge Obligations.

§8.3         Restrictions on Investments.

(a)             No Credit Party will make or permit to exist or to remain
outstanding any Investment except Investments in:

(i)              marketable direct or guaranteed obligations of the United
States of America that mature within one (1) year from the date of purchase by
Borrower or Subsidiary Guarantor;

(ii)            marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(iii)          demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(iv)          securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(v)            repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (i),
(iv) and (vi) with banks described in the foregoing subsection (iii) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

(vi)          shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (i)
through (iv) and have total assets in excess of $50,000,000;

(vii)        the acquisition of fee interests or long-term ground lease
interests by Borrower or Subsidiary Guarantor or other Subsidiaries (directly or
indirectly) in real estate and investments incidental thereto, any and all
construction and development related thereto;

(viii)      [Reserved.];

(ix)          Investments by the REIT Guarantor in the Borrower, and Investments
by the Borrower (directly or indirectly) in Subsidiaries of Borrower;

96 

 

(x)            Investments which constitute Indebtedness to the extent such
Indebtedness is permitted pursuant to §8.1;

(b)            The Borrower shall not permit Investments by the Borrower and/or
the REIT Guarantor or the REIT Guarantor’s Subsidiaries to be outstanding at any
one time which exceed the following:

(i)              Investments in unimproved land to exceed five percent (5%) of
Total Asset Value;

(ii)            Investments in development or re-development projects to exceed
fifteen percent (15%) of Total Asset Value;

(iii)          Investments in non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates to exceed ten percent (10%) of Total Asset Value;

(iv)          Investments consisting of preferred equity, mortgage loans (other
than leases structured as mortgages due to reimbursement requirements),
mezzanine loans and notes receivable to exceed five percent (5%) of Total Asset
Value; and

(v)            Notwithstanding the foregoing, in no event shall the aggregate
value of the Investments described in §8.3(b)(i) through (iv) exceed twenty five
percent (25%) of Total Asset Value at any time, with any violation of the
foregoing ((i) through (iv)) limits not constituting an Event of Default but
shall result in such excess being excluded when calculating Total Asset value.

For the purposes of this §8.3, the Investment of Borrower or Subsidiary
Guarantors in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s Equity Percentage
of their Unconsolidated Affiliate’s Investment in Real Estate; plus (ii) such
Person’s Equity Percentage of any other Investments valued at the GAAP book
value.

§8.4         Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition (including, without limitation, by way of
an LLC Division) of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
Guarantor) with and into Borrower (it being understood and agreed that in any
such event Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of Borrower (it being understood and
agreed that in any such event involving a Subsidiary Guarantor, a Subsidiary
Guarantor will be the surviving Person) or (iii) in connection with the release
of all Unencumbered Property owned by such Subsidiary Guarantor.

§8.5         Intentionally Deleted.

97 

 

§8.6         Compliance with Environmental Laws. None of the Credit Parties will
do any of the following: (a) use any of the Unencumbered Properties or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of a Subsidiary Guarantor’s or its tenants’ business and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Unencumbered Properties any underground tank or
other underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Unencumbered Properties except in material compliance with Environmental
Laws, (d) conduct any activity at any Unencumbered Properties or use any
Unencumbered Properties in any manner that would reasonably be expected to cause
a Release of Hazardous Substances on, upon or into the Unencumbered Properties
or any surrounding properties which would reasonably be expected to give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws), except, any such use,
generation, conduct or other activity described in clauses (a) to (e) of this
§8.6 would not reasonably be expected to have a Material Adverse Effect.

§8.7         Distributions. Provided no Default or Event of Default has occurred
and is continuing, Borrower and REIT Guarantor may make Distributions of up to
ninety five percent (95%) of Funds from Operations calculated on a trailing
twelve (12) month basis. Except as noted in the next sentence hereof, should a
Default or Event of Default be in existence, no cash Distributions shall be
permitted except as required to be made by the REIT Guarantor to maintain REIT
status. Notwithstanding the foregoing, no cash distributions will be permitted
(a) during the existence of (i) a monetary Default or Event of Default, or (ii)
any Event of Default under §12.1(h), (j) or (i), or (b) after the Obligations
have been accelerated pursuant to §12.1.

§8.8         Asset Sales. The Borrower and the Subsidiary Guarantors will not
sell, transfer or otherwise dispose of any material asset other than pursuant to
a bona fide arm’s length transaction or if replaced with an asset of equal
value, and subject in all instances to §5.2 hereof.

§8.9         Unencumbered Property Pool.

(a)             Minimum Occupancy. The Aggregate Occupancy Rate of the
Unencumbered Properties shall not be less than eighty five percent (85%) at any
time; provided that no Event of Default shall be deemed to have occurred under
this §8.9(a) unless the Borrower shall have failed to cure such breach within
ninety (90) days of the occurrence thereof, including, without limitation, by
adding Unencumbered Properties pursuant to §5.1 or releasing Unencumbered
Properties in accordance with §5.2;

(b)            Pool Composition. The Borrower shall at all times maintain at
least ten (10) Unencumbered Properties (other than Suspended Unencumbered
Properties) with a minimum aggregate Value of not less than $200,000,000;

(c)             The Borrower shall not, nor shall it permit any other Subsidiary
Guarantor, directly or indirectly, to:

98 

 

(i)              use or occupy or conduct any activity on, or knowingly permit
the use or occupancy of or the conduct of any activity on any Unencumbered
Properties by any tenant, in any manner which violates any Legal Requirement or
which constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with §7.7 commercially unreasonable (including by way of
increased premium);

(ii)            without the prior written consent of all the Lenders (which
consent shall not be unreasonably withheld, conditioned or delayed), take any
affirmative action to permit any drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of any Unencumbered Property regardless of the depth thereof or the method of
mining or extraction thereof; or

(iii)          without the prior consent of the Lenders (which consent shall not
be unreasonably withheld, conditioned or delayed), surrender the leasehold
estate created by any applicable Ground Lease respecting an Unencumbered
Property or without the prior consent of the Agent (or is such Ground was
approved by the Required Lenders, the Required Lenders)(which consent shall not
be unreasonably withheld, conditioned or delayed) terminate or cancel any such
Ground Lease or materially modify, change, supplement, alter, or amend any such
Ground Lease, either orally or in writing.

§8.10     Derivatives Contracts. No Borrower or Subsidiary Guarantor shall
contract, create, incur, assume or suffer to exist any Derivatives Contracts
except for Derivative Contracts made in the ordinary course of business and not
prohibited pursuant to §8.1 which are not secured by any portion of the
collateral granted to the Agent under any of the Loan Documents (other than
Hedge Obligations).

§8.11     Transactions with Affiliates. No Borrower or Guarantor shall permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(but not including any Subsidiary of Borrower), except (i) transactions in
connection with the Management Agreements, (ii) transactions set forth on
Schedule 6.15 attached hereto, (iii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(iv) distributions permitted under §8.7.

§8.12     Management Fees. The Credit Parties shall not pay, and shall not
permit to be paid, any property management, advisory or acquisition fees or
other payments under any Management Agreement for any Unencumbered Property to
any Person that is an Affiliate of the Credit Parties in the event that a
Default or Event of Default shall have occurred and be continuing.

99 

 

§8.13     Changes to Organizational Documents. Borrower shall not amend or
modify, or permit the amendment or modification of, the limited liability
company agreements or other formation or organizational documents of Borrower,
any Subsidiary, or any Subsidiary Guarantor in any material respect, without the
prior written consent of Agent (which consent shall not be unreasonably
withheld, conditioned or delayed). Without limiting the foregoing, any amendment
to the provisions of any Preferred Securities of Borrower, or to the rights or
powers of the holders of the Preferred Securities shall be a material amendment
requiring the consent of Agent.

§9.            FINANCIAL COVENANTS. The Borrower and REIT Guarantor covenant and
agree that, so long as any Loan, Note, or Letter of Credit is outstanding or any
Lender has any obligation to make any Loans or issue Letters of Credit, the
Borrower and REIT Guarantor, as applicable, shall at all times comply with the
following covenants. Except as explicitly set forth below, the Borrower’s and
REIT Guarantor’s compliance with the following covenants shall be tested
quarterly, as of the close of each fiscal quarter.

§9.1         Maximum Total Leverage Ratio. The Total Leverage shall not exceed
sixty percent (60%).

§9.2         Minimum Fixed Charge Coverage Ratio. The Fixed Charge Ratio shall
not be less than 1.50 to 1.0.

§9.3         Minimum Consolidated Tangible Net Worth. The Consolidated Tangible
Net Worth of the REIT Guarantor and its respective Subsidiaries shall not be
less than the sum of (i) $369,000,000.00, plus (ii) an amount equal to 75% of
the net proceeds from any issuance of common or Preferred Securities Equity
Interests in REIT Guarantor or Borrower following the Closing Date, plus (iii)
an amount equal to 75% of the equity in any Real Estate contributed to REIT
Guarantor or Borrower following the Closing Date.

§9.4         Secured Indebtedness. Secured Indebtedness of the REIT Guarantor,
Borrower and their Subsidiaries and Unconsolidated Affiliates shall not exceed
40% of Total Asset Value at any time outstanding.

§9.5         Additional Recourse Indebtedness. Secured Recourse Indebtedness of
REIT Guarantor, Borrower and their Subsidiaries and Unconsolidated Affiliates
shall not exceed 10% of Total Asset Value at any time outstanding.

§9.6         Maximum Unencumbered Leverage. The Unencumbered Pool Leverage shall
not exceed sixty percent (60%).

§9.7         Minimum Unencumbered Interest Coverage. The Unencumbered Interest
Coverage Ratio shall not be less than 2.00 to 1.00.

§10.CLOSING CONDITIONS. The obligation of the Lenders to make the initial Loans
or to initially include any Real Estate as an Initial Unencumbered Property
shall be subject to the satisfaction (unless waived by Lenders in writing) of
the following conditions precedent:

§10.1     Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

100 

 

§10.2     Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Unencumbered Properties are located and a duly authorized officer, partner
or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Credit Party, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.

§10.3     Resolutions. All action on the part of each Credit Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4     Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Credit Party an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from each Credit Party a certificate, dated as of the Closing Date, signed by a
duly authorized representative of such Credit Party and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests and Conversion/Continuation Requests and to give notices and to
take other action on behalf of such Credit Party under the Loan Documents.

§10.5     Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
each Credit Party in form and substance reasonably satisfactory to the Agent.

§10.6     Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7     Insurance. If requested by the Agent, the Agent shall have received
certificates evidencing all policies of insurance as required by this Agreement
or the other Loan Documents.

§10.8     Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9     Representations and Warranties. The representations and warranties
made by the Credit Parties in the Loan Documents or otherwise made by or on
behalf of the Credit Parties and their respective Subsidiaries in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Closing Date (unless such representations and warranties are
limited by their terms to a specific date).

101 

 

§10.10  Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.11  Unencumbered Properties. The Agent shall have received an executed
Property Addition Request in respect of the Initial Unencumbered Properties and
evidence reasonably satisfactory to Agent that all Liens (other than Permitted
Liens) in respect of Unencumbered Properties shall have been terminated (or
shall be terminated upon disbursement of the initial Loans).

§10.12  Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Net Operating Income any
Unencumbered Properties which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Unencumbered Properties as of the end of the most recent calendar month as to
which data and information is available.

§10.13  Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.14  KYC; Beneficial Ownership Regulation. At least five (5) days prior to
the Closing Date, the Borrower shall deliver, on behalf of itself and any
Guarantor that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to itself
and to such Guarantor, to each Lender that so requests such a Beneficial
Ownership Certification together with all other customary “know your customer”
documentation required by each Lender.

§10.15  Existing Bridge Agreement. The Agent shall have received evidence
reasonably satisfactory to the Agent that all amounts outstanding under the
Existing Bridge Agreement shall have been repaid in full, all Liens securing
such amounts shall have been discharged and terminated, and the Existing Bridge
Agreement shall have been terminated (or shall be terminated upon disbursement
of the initial Loans).

§10.16  Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested and are customarily
required in connection with similar transactions.

§11.         CONDITIONS TO ALL BORROWINGS. The obligations of the Lenders to
make any Loan or issue any Letter of Credit, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

102 

 

§11.1     Prior Conditions Satisfied. All conditions set forth in §10 and in
§5.1 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit issued.

§11.2     Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Credit Parties or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing.

§11.3     Pro Forma Compliance. After giving effect to such requested Loan or
Letter of Credit, the Borrower would remain in pro forma compliance with the
financial covenants set forth in §9.

§11.4     Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.8.

§12.         EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1     Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)             the Borrower shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

(b)            the Borrower shall fail to pay any interest on the Loans within
five (5) Business Days of the date that the same shall become due and payable,
any reimbursement obligations with respect to the Letters of Credit or any fees
or other sums due hereunder (other than any voluntary prepayment) or under any
of the other Loan Documents within five (5) Business Days after notice from
Agent, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

(c)             [Reserved];

(d)            any of the Borrower or the other Credit Parties or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in §7.5(a), §7.6(a), §7.19, §7.22, §8, or §9;

103 

 

(e)             any of the Borrower or the other Credit Parties shall fail to
perform any other term, covenant or agreement contained herein or in any of the
other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 (including, without limitation,
§12.2 below) or in the other Loan Documents), and such failure shall continue
for thirty (30) days after Borrower receives from Agent written notice thereof,
and in the case of a default that cannot be cured within such thirty (30) day
period despite Borrower’s diligent efforts but is susceptible of being cured
within ninety (90) days of Borrower’s receipt of Agent’s original notice, then
Borrower shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of ninety (90) days from Borrower’s receipt
of Agent’s original notice; provided that the foregoing cure provisions shall
not pertain to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents and with respect to any defaults
under § 7.4 and §7.5 (other than §7.5(a)), the thirty (30) day cure period
described above shall be reduced to a period of five (5) Business Days from the
earlier of any Credit Party obtaining knowledge thereof or receipt of notice
from Agent written notice thereof, and no additional cure period shall be
provided with respect to such defaults;

(f)             any material representation or warranty made by or on behalf of
the Credit Parties or any of their respective Subsidiaries in this Agreement or
any other Loan Document, or any report, certificate, financial statement,
request for a Loan, or in any other document or instrument delivered pursuant to
or in connection with this Agreement, any advance of a Loan, or any of the other
Loan Documents shall prove to have been false in any material respect upon the
date when made or deemed to have been made or repeated except to the extent it
is not reasonably expected to have a Material Adverse Effect;

(g)            Any (i) Borrower or other Credit Party defaults (after the
expiration of any notice and cure or grace period) under any Recourse
Indebtedness or suffers a claim under non-recourse carve-out guaranty with
respect to all uncured defaults at any time, each in an aggregate amount equal
to or greater than $10,000,000, or (ii) Borrower, Guarantor or any Subsidiary
thereof defaults (after the expiration of any notice and cure or grace period)
under any Non-Recourse Indebtedness in an aggregate amount equal to or greater
than $50,000,000 with respect to all uncured defaults at any time;

(h)            any of the Borrower or any other Credit Party, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i)              a petition or application shall be filed for the appointment of
a trustee or other custodian, liquidator or receiver of any of the Borrower or
other Credit Party or any substantial part of the assets of any thereof, or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

104 

 

(j)              a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower or other Credit Party or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, one or more uninsured or unbonded
final judgments against REIT Guarantor or any Subsidiary that, either
individually or in the aggregate, exceed in excess of $5,000,000.00 in any
calendar year;

(l)              any of the material Loan Documents shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the material Loan Documents shall be
commenced by or on behalf of any of the Credit Parties, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the material Loan Documents is illegal, invalid
or unenforceable in accordance with the terms thereof;

(m)           REIT Guarantor ceases to be treated as a real estate investment
trust under the Code in any taxable year or the common Equity Interests of the
REIT Guarantor shall fail to be listed and traded on the New York Stock Exchange
or another publicly recognized exchange;

(n)            with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and such event reasonably would be expected to result
in liability of any of the Credit Parties to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 and one of
the following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)            any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of the Borrower, the Guarantors or any of the
Subsidiaries of Borrower shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of the Subsidiaries
of Borrower shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

105 

 

(p)            any of the Borrower, the Guarantors or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of such Person which in the good faith judgment
of the Required Lenders could have a Material Adverse Effect, or (ii) the
Unencumbered Property;

(q)            any Guarantor denies that it has any liability or obligation
under the Guaranty or any other Loan Document, or shall notify the Agent or any
of the Lenders of such Guarantor’s intention to attempt to cancel or terminate
any Guaranty or any other Loan Document, or shall fail to observe or comply with
any term, covenant, condition or agreement under any Guaranty or any other Loan
Document; or

(r)             any Change of Control shall occur;

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrower declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent. If demanded by Agent in its absolute and sole
discretion or at the request of the Required Lenders after the occurrence and
during the continuance of an Event of Default, Borrower will deposit with and
pledge to Agent cash in an amount equal to the amount of all undrawn Letters of
Credit; provided that in the event of any Event of Default specified in
§12.1(h), §12.1(i) or §12.1(j), the obligation to deposit and pledge such cash
in an amount equal to the amount of all undrawn Letters of Credit shall be
automatic and without any requirement of presentment, demand, protest, or other
notice of any kind from the Agent or any of the Lenders. Such amounts will be
pledged to and held by Agent for the benefit of the Lenders as security for any
amounts that become payable under the Letters of Credit and all other
Obligations. In the event the Borrower fails to deliver such Cash Collateral,
upon demand by Agent or the Required Lenders in their absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Revolving Credit Lenders
will cause a Revolving Credit Loan to be made in the undrawn amount of all
Letters of Credit. The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations. Upon any draws under
Letters of Credit, at Agent’s sole discretion, Agent may apply any such amounts
pledged or funded hereunder to the repayment of amounts drawn thereunder and
upon the expiration of the Letters of Credit any remaining amounts will be
applied to the payment of all other Obligations or if there are no outstanding
Obligations and Lenders have no further obligation to make Revolving Credit
Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to Borrower.

§12.2     Certain Cure Periods. In the event that there shall occur any Default
that affects only certain Unencumbered Property or the owner(s) thereof (if such
owner is a Subsidiary Guarantor) or the removal of certain Unencumbered Property
would cure the Default, then the Borrower may elect to cure such Default (so
long as no other Default or Event of Default would arise as a result) by
electing to have Agent remove such Real Estate as an Unencumbered Property (and
the Borrower’s compliance with Section 3.2 as a result thereof), in which event
such removal and reduction shall be completed within thirty (30) days after
receipt of notice of such Default from the Agent or the Required Lenders.

106 

 

§12.3     Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue or renew Letters of Credit to the Borrower.
If any other Event of Default shall have occurred, the Agent may, and upon the
election of the Required Lenders shall, by notice to the Borrower terminate the
obligation to make Loans to the Borrower. No termination under this §12.3 shall
relieve the Borrower of their obligations to the Lenders arising under this
Agreement or the other Loan Documents.

§12.4     Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or any Lender or any Lender Hedge Provider is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law. Notwithstanding the provisions of this Agreement providing that the
Loans may be evidenced by multiple Notes in favor of the Lenders, the Lenders
acknowledge and agree that only the Agent may exercise any remedies arising by
reason of a Default or Event of Default. If any Credit Party fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable and documented attorneys’
fees actually incurred (including attorneys’ fees incurred in any appeal) by
Agent in connection therewith, shall be payable by Borrower upon demand and
shall constitute a part of the Obligations and shall if not paid within five (5)
days after demand bear interest at the rate for overdue amounts as set forth in
this Agreement. In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.

§12.5     Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of Credit Parties, such monies shall
be distributed for application as follows:

107 

 

(a)             First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable and documented
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent in accordance with the terms of the
Loan Documents in connection with the collection of such monies by the Agent,
for the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(b)            Second, to all other Obligations (including any Letter of Credit
Liabilities and any interest, expenses or other obligations incurred after the
commencement of a bankruptcy) and Lender Hedge Obligations in the following
order;

(i)              To any other fees and expenses due to the Lenders or the
Issuing Lender under the Loan Documents until paid in full;

(ii)            to the payment of accrued and unpaid interest on all Swing Loans
until paid in full;

(iii)          to payment of accrued and unpaid interest on all other Loans and
Letter of Credit Liabilities, for the ratable benefit of the Lenders and the
Issuing Lender, until paid in full;

(iv)          to the payment of all unpaid principal on all Swing Loans until
paid in full;

(v)            payments of unpaid principal of all other Loans and Letter of
Credit Liabilities, to be paid to the Lenders and the Issuing Lender equally and
ratably in accordance with the respective amounts thereof then due and owing to
such Persons until paid in full; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Agent to be held as Cash Collateral;

(vi)          to payment of all other amounts due under any of the Loan
Documents to be applied for the ratable benefit of the Agent, the Issuing Lender
and/or the Lenders until paid in full; and

(vii)        To any Lender Hedge Obligations equally and ratably in accordance
with the respective amounts thereof then due and owing to such Persons; and

(c)             Third, the excess, if any, shall be returned to the Borrower or
to such other Persons as are entitled thereto.

108 

 

§12.6     Remedies in Respect of Hedge Obligations. Notwithstanding any other
provision of this Agreement or other Loan Document, each Lender Hedge Provider
shall have the right, with prompt notice to the Agent, but without the approval
or consent of or other action by the Agent or the Lenders, and without
limitation of other remedies available to such Lender Hedge Provider under
contract or Applicable Law, to undertake any of the following: (a) to declare an
event of default, termination event or other similar event under any Hedge
Obligation and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Derivatives Contracts to which it is a party in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Lender Hedge Provider and (d) to prosecute any legal
action against the Borrower, any Credit Party or other Subsidiary to enforce or
collect net amounts owing to such Lender Hedge Provider pursuant to any
Derivatives Contract.

No Lender Hedge Provider that obtains the benefits of §12.6 by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of any Loan Document other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Derivative Contracts with respect to Hedge Obligations unless the Agent has
received written notice of such Derivatives Contracts, together with such
supporting documentation as the Agent may request, from the applicable Lender
Hedge Provider, unless such Hedge Obligations have been disclosed in any
financial statements publicly filed by the Borrower or the Trust or submitted to
the Agent by the Borrower hereunder.

§13.         SETOFF During the continuance of any Event of Default, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch where such deposits are held) or other sums
credited by or due from any Lender or any Affiliate thereof to any Credit Party
and any securities or other property of such parties in the possession of such
Lender or any Affiliate may, without notice to any Credit Party (any such notice
being expressly waived) but with the prior written approval of Agent, be applied
to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Credit Parties. Each of the Lenders
agrees with each other Lender that if such Lender shall receive from a Credit
Party, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

109 

 



§14.         THE AGENT.

§14.1     Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent and all other powers not specifically reserved to the Lenders, together
with such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2     Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

§14.3     No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable to the Lenders for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Required Lenders or the Required Class Lenders, unless such action
requires the approval of all Lenders and such approval was not obtained. The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

110 

 

§14.4     No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Loan Documents, or for any recitals or
statements, warranties or representations made herein, or any agreement,
instrument or certificate delivered in connection therewith or in any of the
other Loan Documents or in any certificate or instrument hereafter furnished to
it by or on behalf of the Borrower or any of their respective Subsidiaries, or
be bound to ascertain or inquire as to the performance or observance of any of
the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any Lender shall
have been duly authorized or is true, accurate and complete. The Agent has not
made nor does it now make any representations or warranties, express or implied,
nor does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower or any of their
respective Subsidiaries, or the value of any other assets of the Borrower or any
of their respective Subsidiaries. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents.

§14.5     Payments.

(a)             A payment by the Borrower to the Agent hereunder or under any of
the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one (1) Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

(b)            If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in liability, it may refrain from
making such distribution until its right to make such distribution shall have
been adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

111 

 

§14.6     Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7     Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8     Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9     Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. The
Required Lenders may remove the Agent from its capacity as Agent in the event of
the Agent’s gross negligence or willful misconduct or if the Agent is a
Defaulting Lender. Any such resignation or removal may at Agent’s option also
constitute Agent’s resignation as Issuing Lender and Swing Loan Lender (with the
Commitment Percentage of the Lender which is acting as Agent shall not be taken
into account in the calculation of Required Lenders for the purposes of removing
Agent in the event of the Agent’s willful misconduct or gross negligence). Upon
any such resignation, or removal, the Required Lenders, subject to the terms of
§18.1, shall have the right to appoint as a successor Agent and, if applicable,
Issuing Lender and Swing Loan Lender, (i) any Lender or (ii) any bank whose
senior debt obligations are rated not less than “A” or its equivalent by Moody’s
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000. Unless a Default or Event of Default shall have occurred
and be continuing, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender shall be reasonably acceptable to the Borrower. If no
successor Agent shall have been appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation or the Required Lender’s removal of the Agent, then the retiring
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be (i) any Lender or (ii) any financial institution whose senior debt
obligations are rated not less than “A2” or its equivalent by Moody’s or not
less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000. Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring or removed Agent and, if applicable, Issuing
Lender and

112 

 

Swing Loan Lender, shall be discharged from its duties and obligations hereunder
as Agent and, if applicable, Issuing Lender and Swing Loan Lender. After any
retiring Agent’s resignation or removal, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent,
Issuing Lender and Swing Loan Lender. If the resigning or removed Agent shall
also resign as the Issuing Lender and Swing Loan Lender, such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Issuing Lender, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit. Upon any change in the Agent under this Agreement, the resigning or
removed Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning or removed Agent.

§14.10  Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower within such period with
respect to the Unencumbered Properties. The Required Lenders may direct the
Agent in writing as to the method and the extent of any such exercise, the
Lenders hereby agreeing to indemnify and hold the Agent harmless in accordance
with their respective Commitment Percentages from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
except to the extent that any of the same shall be directly caused by the
Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful in any applicable jurisdiction or commercially unreasonable under
the UCC as enacted in any applicable jurisdiction.

§14.11  Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Credit Party with respect to the Obligations, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders. Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement. Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty (30)
days after receipt of written notice from the Lenders requesting that Agent file
such proof of claim.

113 

 

§14.12  Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Credit Parties, Credit Parties may desire to
enter into easements or other agreements affecting the Unencumbered Properties,
or take other actions or enter into other agreements in the ordinary course of
business which similarly require the consent, approval or agreement of the
Agent. In connection with the foregoing, the Lenders hereby expressly authorize
the Agent to execute consents, approvals, or other agreements in form and
substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of Credit Parties’
business.

§14.13  Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
which by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14  Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Required
Lenders, or the Required Class Lenders of any Class is required or permitted
under this Agreement, each Lender agrees to give the Agent, within ten (10) days
of receipt of the request for action together with all reasonably requested
information related thereto (or such lesser period of time required by the terms
of the Loan Documents), notice in writing of approval or disapproval
(collectively “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof. To the extent that any Lender does not
approve any recommendation of Agent, such Lender shall in such notice to Agent
describe the actions that would be acceptable to such Lender. If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. Agent and each Lender
shall be entitled to assume that any officer of the other Lenders delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15  Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

114 

 

§14.16  Defaulting Lenders.

(a)             Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:

(i)              That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in §27.

(ii)            Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent by that Defaulting Lender pursuant to §13), shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by the Defaulting Lender to the Issuing Lender or Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or Swing
Loan Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation or Letter of Credit or Swing Loan;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lender or Swing
Loan Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists or non-defaulting Lenders have been paid in
full all amounts then due, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Liabilities in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Liabilities were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

115 

 

(iii)          That Defaulting Lender which is a Revolving Credit Lender (x)
shall not be entitled to receive any facility unused fee pursuant to §2.4 for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in §2.11(e).

(iv)          During any period in which there is a Defaulting Lender which is a
Revolving Credit Lender, for purposes of computing the amount of the obligation
of each non-Defaulting Revolving Credit Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Loans pursuant to §2.2 or §2.11,
the “Revolving Credit Commitment Percentage” of each non-Defaulting Revolving
Credit Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Revolving Credit Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Loan shall not exceed the positive
difference, if any, of (1) the Commitment of that non-Defaulting Revolving
Credit Lender minus (2) the aggregate Outstanding of the Revolving Credit Loans
of and Letter of Credit Liabilities held by that non-Defaulting Revolving Credit
Lender.

(v)            If the reallocation described in the immediately preceding
subsection (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, Cash Collateralize the Issuing Lender’s Fronting Exposure, as
calculated and in accordance with the procedures set forth in this subsection.

(1)            At any time that there shall exist a Defaulting Lender that is a
Revolving Credit Lender, within three (3) Business Days following the written
request of the Agent or the Issuing Lender (with a copy to the Agent), the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
allocation described in the immediately preceding subsection (iv) (including,
for certainty, any partial allocation) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate of such Fronting
Exposure of the Issuing Lender with respect to the Letter of Credit issued and
outstanding at such time.

(2)            The Borrower, and to the extent provided by any Defaulting Lender
that is a Revolving Credit Lender, such Defaulting Lender, hereby grant to the
Agent, for the benefit of the Issuing Lender, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for the
obligations of Defaulting Lenders that are Revolving Credit Lenders to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (C). If at any time the Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the aggregate Fronting
Exposure of the Issuing Lender with respect to Letters of Credit issued and
outstanding at such time, the Borrower will, promptly upon demand by the Agent,
pay or provide to the Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender that is a Revolving Credit Lender).

116 

 

(3)            Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(4)            Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(vi)          During any period that a Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender, and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of §18.1. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of §18.1. No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient with any applicable amounts held
pursuant to the immediately preceding subsection 14.6(ii), upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the Issuing Lender or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) such
Defaulting Lender’s full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under any Legal Requirement without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

117 

 

(b)            Defaulting Lender Cure. If the Borrower, the Agent, the Issuing
Lender and the Swing Loan Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held on a pro rata basis by the Lenders in
accordance with their respective Applicable Percentage, as applicable (without
giving effect to §14.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

§14.17  Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding. Each Lender Hedge Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of §14 for itself and its
Affiliates as if a “Lender” party hereto.

§14.18  Certain ERISA Matters.

(a)             Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i)              such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

118 

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

(b)            In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

§15.EXPENSES. The Borrower agrees to pay (a) the reasonable and documented
out-of-pocket costs incurred by the Agent of producing and reproducing this
Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, (b) any documentary or intangible taxes in connection with the
Loan Documents, and (c) the reasonable fees, and reasonable and documented
out-or pocket expenses and disbursements of the outside counsel to the Agent and
any local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) all other reasonable and documented out-of-pocket fees
(including reasonable attorneys’ fees), expenses and disbursements (other than
Taxes unless such payment is otherwise required pursuant to the terms of this
Agreement) of the Agent incurred by the Agent in connection with the preparation
or interpretation of the Loan Documents and other instruments mentioned herein,
the addition or substitution of additional Unencumbered Properties (in
connection with each Loan and/or otherwise), the review of leases, the making of
each Loan hereunder, the issuance of Letters of Credit, and the third party
out-of-pocket costs and expenses incurred in connection with the syndication of
the Commitments pursuant to §18 hereof, and (e) without duplication, all

119 

 

reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees and costs, and the fees and costs of appraisers, engineers,
investment bankers or other experts retained by any Lender or the Agent)
incurred by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Credit
Parties or the administration thereof after the occurrence of a Default or Event
of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower (provided that any attorneys’ fees and costs
pursuant to this clause (e) shall be limited to those incurred by the Agent,
local counsel in each jurisdiction where an Unencumbered Property is located,
and one other counsel with respect to the Lenders as a group), (f) all
reasonable and documented fees, expenses and disbursements of the Agent incurred
in connection with UCC searches and UCC filings, (g) all reasonable and
documented out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (h) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans in accordance with the terms of this Agreement. The covenants of this §15
shall survive the repayment of the Loans and the termination of the obligations
of the Lenders hereunder.

§16.         INDEMNIFICATION. The Borrower and each Guarantor, jointly and
severally, agree to indemnify and hold harmless the Agent, the Lenders and the
Arranger and each director, officer, employee, agent and Affiliate thereof and
Person who controls the Agent or any Lender or the Arranger against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to any claim, action, suit or litigation
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any and all claims for brokerage, leasing, finders or similar fees which may be
made relating to the Unencumbered Properties or the Loans by parties claiming by
or through Borrower or any Guarantor, (b) any condition of the Unencumbered
Properties or any other Real Estate, (c) any actual or proposed use by the
Borrower or any Guarantor of the proceeds of any of the Loans or Letters of
Credit, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower and each Guarantor, (e)
the Borrower or any Guarantor entering into or performing this Agreement or any
of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Unencumbered Properties or any other Real Estate, (g) with
respect to the Borrower or any Guarantor and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) to the extent used by Borrower
or any Guarantor, any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information, in each case including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower and the Guarantors shall not be obligated
under this §16 or otherwise to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined

120 

 

by a court of competent jurisdiction after the exhaustion of all applicable
appeal periods. In litigation, or the preparation therefor, the Lenders and the
Agent shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, the Borrower and the Guarantors agree to
pay promptly the reasonable fees and expenses of such counsel. If, and to the
extent that the obligations of the Borrower or any Guarantor under this §16 are
unenforceable for any reason, the Borrower and each Guarantor hereby agree to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder for a period of one year. This §16 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages, or
liabilities arising from any non-Tax claim of the Indemnified Person.

§17.         SURVIVAL OF COVENANTS, ETC. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of their respective Subsidiaries pursuant hereto or thereto
shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Letters of Credit remain outstanding or any Lender has any
obligation to make any Loans or issue any Letters of Credit. The indemnification
obligations of the Borrower and each Guarantor provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein for a period of one year. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18.ASSIGNMENT AND PARTICIPATION.

§18.1     Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Applicable Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it and further including for
purposes of this §18.1, participations in Letters of Credit and Swing Loans);
provided that (a) the Agent and the Issuing Lender shall have each given its
prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the assigned portion of the
Commitment, (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined) an Assignment and
Acceptance Agreement in the form of Exhibit H annexed hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, Borrower or Guarantor, and (e) such
assignee shall acquire an interest in the Loans of not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or if less, the remaining
Loans of the

121 

 

assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment; provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. In connection with each assignment, the assignee shall represent and
warrant to the Agent, the assignor and each other Lender as to whether such
assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrower and the Guarantors and
whether such assignee is a Defaulting Lender or an Affiliate of a Defaulting
Lender. In connection with any assignment of rights and obligations of any
Defaulting Lender, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

§18.2     Register. The Agent, acting for this purpose as a non-fiduciary agent
for the Borrower, shall maintain on behalf of the Borrower a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Applicable
Percentage of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. This §18.2 shall be
construed so that such obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any other relevant or successor provisions of
the Code or such regulations). Any attempted assignment and delegation not made
in accordance with this §18.2 shall be null and void. Upon each such
recordation, the assigning Lender agrees to pay to the Agent a registration fee
in the sum of $5,500.

122 

 

§18.3     New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

§18.4     Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that (a)
any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower, (e) such
participant shall be entitled to the benefits of §4.4(b) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
§18.1, but shall not be entitled to receive any greater payment under §4.4(b)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant and Participant agrees to be subject
to the provisions of §4.15, (f) such sale is effected in accordance with all
applicable laws, (g) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by any of the Borrower, and shall not be a Defaulting
Lender or an Affiliate of a Defaulting Lender or a natural Person (or a holding
company, investment vehicle or trust fund or owned and operated for the primary
benefit of, a natural Person); and (h) such participant is a Eligible Assignee;
provided, however, such Lender may agree with the participant that it will not,
without the consent of the participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.13), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or (v)
release any Credit Party (except as otherwise permitted under §5.2 or §5.4).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any

123 

 

Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

§18.5     Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to secure the obligations of such Lender, including any pledge to
secure its obligations to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or any other central banking
authority. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

§18.6     No Assignment by Borrower. The Borrower shall not assign or transfer
any of their rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

§18.7     Disclosure. Borrower agrees to promptly and reasonably cooperate with
any Lender in connection with any proposed assignment or participation of all or
any portion of its Commitment. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder, but
in all events subject to the terms hereof. Each Lender agrees for itself that it
shall use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Borrower that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information and provide (if permitted under applicable Legal
Requirements) Borrower a

124 

 

reasonable opportunity to challenge the disclosure or require that such
disclosure be made under seal. In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be subject to
another confidentiality agreement with or other obligations of secrecy to the
Borrower, or is disclosed with the prior approval of Borrower. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents.

§18.8     Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9     Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§19.NOTICES.

(a)             Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement (hereinafter in this §19
referred to as “Notice”) must be in writing and shall be deemed to have been
properly given or served by personal delivery or by telecopy, telefax,
electronic mail, or other electronic transmission or by sending same by
overnight courier or by depositing same in the United States Mail, postpaid and
registered or certified, return receipt requested, and addressed to the parties
at the address set forth on Schedule 19.

(b)            Each Notice shall be effective upon being personally delivered or
upon being sent by overnight courier or upon being deposited in the United
States Mail as aforesaid, or if transmitted by telecopy, telefax, electronic
mail, or other electronic transmission is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, Borrower, a Lender or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

125 

 

(c)             Loan Documents and notices under the Loan Documents may, with
Agent’s approval, be transmitted and/or signed by facsimile and by signatures
delivered in “PDF” format by electronic mail. The effectiveness of any such
documents and signatures shall, subject to Applicable Law, have the same force
and effect as an original copy with manual signatures and shall be binding on
the Borrower, the Guarantors, Agent and Lenders. Agent may also require that any
such documents and signature delivered by facsimile or “PDF” format by
electronic mail be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver any such manually-signed
original shall not affect the effectiveness of any facsimile or “PDF” document
or signature.

(d)            Notices and other communications to the Agent, the Lenders and
the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

§20.         RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower or their respective
Subsidiaries arising out of or in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and Agent, and the Borrower is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint venturers or any other relationship other than lender and
borrower.

§21.         GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401. THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER,
THE GUARANTORS, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND

126 

 

UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER
OR THE GUARANTORS, EXIST AND THE BORROWER AND THE GUARANTORS, CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER AND THE GUARANTORS,
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A
MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO THIS AGREEMENT
AND IN MAKING THE LOANS HEREUNDER. THE BORROWER AND EACH GUARANTOR FURTHER AGREE
THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON SUCH CREDIT PARTY BY
MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF.

§22.         HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

§23.         COUNTERPARTS. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

§24.         ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

§25.         WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE
BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES

127 

 

OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO
THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26.         DEALINGS WITH THE BORROWER. The Agent, the Lenders and their
affiliates may accept deposits from, extend credit to, invest in, act as trustee
under indentures of, serve as financial advisor of, and generally engage in any
kind of banking, trust or other business with the REIT Guarantor and its
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them. Borrower acknowledges,
on behalf of itself and its Affiliates that the Agent and each of the Lenders
and their respective Affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) in which Borrower and
its Affiliates may have conflicting interests regarding the transactions
described herein and otherwise. Neither the Agent nor any Lender will use
confidential information described in §18.7 obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower, confidential information obtained from other companies.
Borrower, on behalf of itself and its Affiliates, further acknowledges that one
or more of the Agent and Lenders and their respective Affiliates may be a full
service securities firm and may from time to time effect transactions, for its
own or its Affiliates’ account or the account of customers, and hold positions
in loans, securities or options on loans or securities of Borrower and its
Affiliates.

§27.CONSENTS, AMENDMENTS, WAIVERS, ETC.

§27.1     Amendments Generally. Except as otherwise expressly provided in this
Agreement, any consent or approval required or permitted by this Agreement may
be given, and any material term of this Agreement or of any other instrument
related hereto or mentioned herein may be amended, and the performance or
observance by the Borrower or the Guarantors of any terms of this Agreement or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required
Lenders

128 

 

and, with respect to any amendment of any term of this Agreement or of any other
instrument related hereto or mentioned herein, the Borrower or the other Credit
Parties, as the case may be. Subject to the immediately following §27.2, any
term of this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Credit Party of any such terms may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Required Class Lenders for such Class of
Lenders (and, in the case of an amendment to any Loan Document, the written
consent of the Borrower).

§27.2     Additional Lender Consents. Notwithstanding the foregoing, none of the
following may occur without the written consent of each Lender adversely
affected thereby: (a) a reduction in the rate of interest on the Notes (other
than (i) a reduction or waiver of default interest or (ii) a reduction arising
from a Benchmark Replacement in accordance with §4.16); (b) an increase in the
amount of the Commitments of the Lenders (except as provided in §2.12 or §18.1);
(c) a forgiveness, reduction or waiver of the principal of any unpaid Loan or
any interest thereon or fee payable under the Loan Documents; (d) a change in
the amount of any fee payable to a Lender hereunder; (e) the postponement of any
date fixed for any payment of principal of or interest on the Loans; (f) an
extension of any applicable Maturity Date of any Class of Loans (except an
extension of the Revolving Credit Maturity Date as provided in §2.13); (g) a
change in the manner of distribution of any payments to the Lenders or the
Agent; (h) the release of Borrower or any other Credit Party, except as
otherwise provided in §5.2 or §5.4; (i) an amendment of the definition of
Required Lenders or of any requirement for consent by all of the Lenders; (j)
any modification to require a Lender to fund a pro rata share of a request for
an advance of a Loan of any Class made by the Borrower other than based on its
Applicable Percentage of such Class; (k) an amendment to the definition of the
term “Required Class Lenders” as it relates to a Class of Lenders or
modification in any other manner the number or percentage of a Class of Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, in each case, solely with respect to such Class of
Lenders, without the written consent of all of the Lenders in such class; (l)
while any Term Loans remain outstanding (A) amend, modify or waive any provision
of this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders to make Revolving Credit Loans when such
Lenders would not otherwise be required to do so, (B) change the amount of the
Swing Loan Commitment, or (C) change the amount of the Letter of Credit
Sublimit, in each case, without the written consent of the Revolving Credit
Lenders constituting the Required Class Lenders of the Revolving Credit Lenders;
(m) an amendment to the definition of Applicable Percentage, Revolving Credit
Commitment Percentage or Term Commitment Percentage; (n) amendment to this §27;
or (o) an amendment of any provision of this Agreement or the Loan Documents
which requires the approval of all of the Lenders, the Required Lenders or the
Required Lenders to require a lesser number of Lenders to approve such action;
or (p) any change in criteria for the admission of any Real Estate as an
Unencumbered Property.

§27.3     Amendment of Agent’s Duties, Etc. For the avoidance of doubt, the
provisions of §14 may not be amended without the written consent of the Agent.
There shall be no amendment, modification or waiver of any provision in the Loan
Documents with respect to Swing Loans without the consent of the Swing Loan
Lender, and there shall be no amendment, modification or waiver of any provision
in the Loan Documents with respect to Letters of Credit without the consent of
the Issuing Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of the Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.

129 

 

§27.4     Defaulting Lender Votes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

§27.5     Technical Amendments. Further notwithstanding anything to the contrary
in this §27, if the Agent and the Borrower have jointly identified an ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or the other Loan Documents or an inconsistency between provisions of
this Agreement and/or the other Loan Documents, the Agent and the Borrower shall
be permitted to amend, modify or supplement such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

§28.         SEVERABILITY. The provisions of this Agreement are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29.         TIME OF THE ESSENCE. Time is of the essence with respect to each
and every covenant, agreement and obligation under this Agreement and the other
Loan Documents.

§30.         NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

130 

 

§31.         REPLACEMENT NOTES. Upon receipt of evidence reasonably satisfactory
to Borrower of the loss, theft, destruction or mutilation of any Note, and in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

§32.         NO THIRD PARTIES BENEFITED. This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower, the Guarantors, the Lenders, the Agent, the Lender Hedge Provider,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
the Agent and the Lenders, and their permitted successors and assigns, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Loans or issue Letters of Credit in the absence of
strict compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

§33.         PATRIOT ACT. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that, pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulations, it is
required to obtain, verify and record information that identifies Borrower,
which information includes names and addresses and other information and
documentation that will allow such Lender or the Agent, as applicable, to
identify Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulations.

§34.         [Intentionally Omitted.]

§35.         JOINT AND SEVERAL LIABILITY. Each of the Borrower and the
Guarantors covenants and agrees that each and every covenant and obligation of
Borrower and the Guarantors hereunder and under the other Loan Documents shall
be the joint and several obligations of Borrower and each Guarantor.

§36.ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES.

§36.1     Waiver of Automatic or Supplemental Stay. Each of the Credit Parties
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Credit Parties at any time following the execution and delivery
of this Agreement, none of the Credit Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Credit Parties or against any property
owned by such other Credit Parties.

131 

 

§36.2     Waiver of Defenses. To the extent permitted by Applicable Law, each of
the Credit Parties hereby waives and agrees not to assert or take advantage of
any defense based upon:

(a)             Any right to require Agent or the Lenders to proceed against the
other Credit Parties or any other Person or to proceed against or exhaust any
security held by Agent or the Lenders at any time or to pursue any other remedy
in Agent’s or any Lender’s power or under any other agreement before proceeding
against a Credit Party hereunder or under any other Loan Document;

(b)            The defense of the statute of limitations in any action hereunder
or the payment or performance of any of the Obligations;

(c)             Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

(d)            Any failure on the part of Agent or any Lender to ascertain the
extent or nature of any security for the Obligations or insurance or other
rights with respect thereto, or the liability of any party liable under the Loan
Documents or the obligations evidenced or secured thereby;

(e)             Demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind (except for such notices as
are specifically required to be provided to Credit Parties pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Credit Party, Agent, any Lender, any endorser or creditor of
the Credit Parties or on the part of any other Person whomsoever under this or
any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;

(f)             Any defense based upon an election of remedies by Agent or any
Lender, including any election to proceed by judicial or nonjudicial foreclosure
of any security, whether real property or personal property security, or by deed
in lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Credit Party or the rights of a
Credit Party to proceed against the other Credit Parties for reimbursement, or
both;

(g)            Any right or claim of right to cause a marshaling of the assets
of the Credit Parties;

132 

 

(h)            Any principle or provision of law, statutory or otherwise, which
is or might be in conflict with the terms and provisions of this Agreement;

(i)              Any duty on the part of Agent or any Lender to disclose to any
Credit Party any facts Agent or any Lender may now or hereafter know about a
Credit Party, regardless of whether Agent or any Lender has reason to believe
that any such facts materially increase the risk beyond that which such Credit
Party intends to assume or has reason to believe that such facts are unknown to
such Credit Party or has a reasonable opportunity to communicate such facts to
any Credit Party, it being understood and agreed that each Credit Party is fully
responsible for being and keeping informed of the financial condition of the
other Credit Parties, of the condition of the Unencumbered Properties and of any
and all circumstances bearing on the risk that liability may be incurred by the
Credit Parties hereunder and under the other Loan Documents;

(j)              Any inaccuracy of any representation or other provision
contained in any Loan Document;

(k)            Subject to compliance with the provisions of this Agreement, any
sale or assignment of the Loan Documents, or any interest therein;

(l)              Subject to compliance with the provisions of this Agreement,
any sale or assignment by a Credit Party or any other Person of any Unencumbered
Properties, or any portion thereof or interest therein, not consented to by
Agent or any Lender;

(m)           Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;

(n)            Any lack of commercial reasonableness in dealing with the
Obligations;

(o)            Any deficiencies in the Unencumbered Properties or any deficiency
in the ability of Agent or any Lender to collect or to obtain performance from
any Persons now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(p)            An assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
the other Credit Parties) or any other stay provided under any other Debtor
Relief Law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Agent or any Lender to enforce any of its
rights, whether now or hereafter required, which Agent or any Lender may have
against a Credit Party or the Unencumbered Property owned by it;

(q)            Any modifications of the Loan Documents or any obligation of
Credit Parties relating to the Loan by operation of law or by action of any
court, whether pursuant to the Bankruptcy Code, or any other Debtor Relief Law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;

133 

 

(r)             Any release of a Credit Party or of any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, Agent’s
or the Lenders’ voluntary act or otherwise;

(s)             Any action, occurrence, event or matter consented to by the
Agent or the Lenders under any provision hereof, or otherwise;

(t)              The dissolution or termination of existence of any Credit
Party;

(u)            Either with or without notice to the Credit Parties, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(v)            Any defense of the Credit Parties, including without limitation,
the invalidity, illegality or unenforceability of any of the Obligations; or

(w)           To the fullest extent permitted by law, any other legal, equitable
or surety defenses whatsoever to which any Credit Party might otherwise be
entitled, it being the intention that the obligations of each Credit Party
hereunder are absolute, unconditional and irrevocable.

§36.3     Waiver. Each of the Credit Parties waives, to the fullest extent that
each may lawfully so do, the benefit of all appraisement, valuation, stay,
extension, homestead, exemption and redemption laws which such Person may claim
or seek to take advantage of in order to prevent or hinder the enforcement of
any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents. Each of the Credit Parties further
agree that the Lenders and Agent shall be entitled to exercise their respective
rights and remedies under the Loan Documents or at law or in equity in such
order as they may elect. Without limiting the foregoing, each of the Credit
Parties further agree that upon the occurrence of an Event of Default, the
Lenders and Agent may exercise any of such rights and remedies without notice to
any of the Credit Parties except as required by law or the Loan Documents and
agrees that neither the Lenders nor Agent shall be required to proceed against
the other of the Credit Parties or any other Person or to proceed against or to
exhaust any other security held by the Lenders or Agent at any time or to pursue
any other remedy in Lender’s or Agent’s power or under any of the Loan Documents
before proceeding against a Credit Party or its assets under the Loan Documents.

§36.4     Subordination. So long as the Loans are outstanding, each of the
Credit Parties hereby expressly waive any right of contribution from or
indemnity against the other, whether at law or in equity, arising from any
payments made by such Person pursuant to the terms of this Agreement or the Loan
Documents, and each of the Credit Parties acknowledges that it has no right
whatsoever to proceed against the other for reimbursement of any such payments.
In connection with the foregoing, each of the Credit Parties expressly waives
any and all rights of subrogation to the Lenders or Agent against the other of
the Credit Parties, and each of the Credit Parties hereby waives any rights to
enforce any remedy which the Lenders or Agent may have against the other of the
Credit Parties and any rights to participate in any security for the Obligations
or any other assets of the other Credit Parties. In addition to and without in
any way limiting the foregoing, each of the Credit Parties hereby subordinates
any and all indebtedness it

134 

 

may now or hereafter owe to such other Credit Parties to all indebtedness of the
Credit Parties to the Lenders and Agent, and agrees with the Lenders and Agent
that no Credit Party shall claim any offset or other reduction of such Credit
Party’s obligations hereunder because of any such indebtedness and shall not
take any action to obtain any other assets of the other Credit Parties.
Notwithstanding anything to the contrary in this §36.4, so long as no Event of
Default has occurred and is continuing, each of the Credit Parties may make and
may receive and retain regularly scheduled payments, on any and all indebtedness
it may now or hereafter owe to such other Credit Parties.

§36.5     Further Waivers. Each Credit Party intentionally, freely, irrevocably
and unconditionally waives and relinquishes all rights which may be available to
it under any provision of California law or under any California judicial
decision, including, without limitation, Section 580a and 726(b) of the
California Code of Civil Procedure, to limit the amount of any deficiency
judgment or other judgment which may be obtained against such Credit Party under
this Agreement to not more than the amount by which the unpaid Obligations
exceeds the fair market value or fair value of any real or personal property
securing the Obligations, including, without limitation, all rights to an
appraisement of, judicial or other hearing on, or other determination of the
value of said property. Each Credit Party acknowledges and agrees that, as a
result of the foregoing waiver, the Agent or the Lenders may be entitled to
recover from such Credit Party an amount which, when combined with the value of
any real or personal property foreclosed upon by the Agent (or the proceeds of
the sale of which have been received by the Agent and the Lenders) and any sums
collected by the Agent and the Lenders from any other Credit Party or other
Persons, might exceed the amount of the Obligations.

§37.ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)             Without limiting any other provision of §36, each Subsidiary
Guarantor acknowledges that it has received, or will receive, significant
financial and other benefits, either directly or indirectly, from the proceeds
of the Loans made by the Lenders to the Borrower pursuant to this Agreement;
that the benefits received by such Subsidiary Guarantor are reasonably
equivalent consideration for such Subsidiary Guarantor’s execution of this
Agreement and the other Loan Documents to which it is a party; and that such
benefits include, without limitation, the access to capital afforded to the
Borrower pursuant to this Agreement from which the activities of such Subsidiary
Guarantor will be supported, the refinancing of certain existing indebtedness of
such Subsidiary Guarantor secured by such Subsidiary Guarantor’s assets from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the assets owned by such Subsidiary Guarantor were being financed on a
stand-alone basis and not as part of a pool of assets comprising the security
for the Obligations. Each Subsidiary Guarantor is executing this Agreement and
the other Loan Documents in consideration of those benefits received by it and
each Subsidiary Guarantor desires to enter into an allocation and contribution
agreement with each other Subsidiary Guarantor as set forth in this §37 and
agrees to subordinate and subrogate any rights or claims it may have against
other Subsidiary Guarantors as and to the extent set forth in §36.

135 

 

(b)            In the event any one or more Subsidiary Guarantors (any such
Subsidiary Guarantor, a “Funding Party”) is deemed to have paid an amount in
excess of the principal amount attributable to it (such principal amount, the
“Allocable Principal Balance”) (any deemed payment in excess of the applicable
Allocable Principal Balance, a “Contribution”) as a result of such Funding
Party’s payment of and/or performance on the Obligations, then after payment in
full of the Loans and the satisfaction of all of Subsidiary Guarantors’ other
obligations under the Loan Documents, such Funding Party shall be entitled to
contribution from each benefited Subsidiary Guarantor for the amount of the
Contribution so benefited (any such contribution, a “Reimbursement
Contribution”), up to such benefited Subsidiary Guarantor’s then current
Allocable Principal Balance. Any Reimbursement Contributions required to be made
hereunder shall, subject to §36, be made within ten (10) days after demand
therefor.

(c)             If a Subsidiary Guarantor (a “Defaulting Party”) shall have
failed to make a Reimbursement Contribution as hereinabove provided, after the
later to occur of (a) payment of the Loan in full and the satisfaction of all of
all Subsidiary Guarantors’ other obligations to Lenders or (b) the date which is
366 days after the payment in full of the Loans, the Funding Party to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Party; provided, however, if Agent returns any payments
in connection with a bankruptcy of a Subsidiary Guarantor, all other Subsidiary
Guarantors shall jointly and severally pay to Agent and Lenders all such amounts
returned, together with interest at the Default Rate accruing from and after the
date on which such amounts were returned.

(d)            In the event that at any time there exists more than one Funding
Party with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Party pursuant
hereto shall be equitably allocated among such Funding Party. In the event that
at any time any Subsidiary Guarantor pays an amount hereunder in excess of the
amount calculated pursuant to this paragraph, that Subsidiary Guarantor shall be
deemed to be a Funding Party to the extent of such excess and shall be entitled
to a Reimbursement Contribution from the other Borrower in accordance with the
provisions of this §37.

(e)             It is the intent of each Subsidiary Guarantor, the Agent and the
Lenders that in any proceeding under the Bankruptcy Code or any similar Debtor
Relief Laws, such Subsidiary Guarantor’s maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
obligations of such Subsidiary Guarantor hereunder (or any other obligations of
such Subsidiary Guarantor to the Agent and the Lenders under the Loan Documents)
to be avoidable or unenforceable against such Subsidiary Guarantor in such
proceeding as a result of Applicable Law, including, without limitation, (i)
Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents) shall be determined in any
such proceeding are referred to herein as “Avoidance Provisions”. Accordingly,
to the extent that the obligations of a Subsidiary Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Guarantor shall be liable hereunder shall
be reduced to the

136 

 

greater of (A) the amount which, as of the time any of the Obligations are
deemed to have been incurred by such Subsidiary Guarantor under the Avoidance
Provisions, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions or (B) the amount which, as of the time demand is made
hereunder upon such Subsidiary Guarantor for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Guarantor
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

§38.ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF AFFECTED FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(i)              the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(ii)            the effects of any Bail-In Action on any such liability,
including, if applicable:

(1)            a reduction in full or in part or cancellation of any such
liability;

(2)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.

§39.ACKNOWLEDGMENT REGARDING ANY SUPPORTED QFCS.

To the extent that the Loan Documents provide support, through a guaranty,
mortgage, or otherwise, for any Hedge or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

137 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, default rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signature pages follow]

 

138 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

BORROWER:

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited
partnership

 

By:Plymouth Industrial REIT, Inc., a Maryland
corporation, its general partner

                               

By: /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]



   

 

 

 

 

REIT GUARANTOR:

 

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

By:       /s/ Pendleton P. White, Jr.
Name:  Pendleton P. White, Jr.
Title:     President

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

 

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH SOUTH BEND LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its manager

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH MEMPHIS ABP LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited partnership, its manager

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 



 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH 30339 DIAMOND PARKWAY LLC, a
Delaware limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

 

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH 144 tower LLC, a Delaware limited liability
company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

  

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

 

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH 4430 SAM JONES LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH SOUTH CHICAGO LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH SHADELAND COMMERCE CENTER
LLC, a Delaware limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland
corporation, its general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH PEACHTREE CITY ONE LLC, a
Delaware limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH PEACHTREE CITY TWO LLC, a
Delaware limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

[Signatures continue on following page]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH 7901 WEST 21st Street LLC, a
Delaware limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH 14801 COUNTY ROAD 212 LLC, a
Delaware limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH WEST HARVESTER IL LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH NORTH FRANKLIN IN LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH MIDWAY GA LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH NEW CALHOUN GA LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH PINYON GA LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton p. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH AVON INDUSTRIAL LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

 

PLYMOUTH WESTERN WAY FL LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

[Signatures continue on following page]

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

PLYMOUTH GRISSOM DRIVE MO LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH PHANTOM DRIVE LLC, a Delaware
limited liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its manager

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

   

 

  

SUBSIDIARY GUARANTOR:

 

PLYMOUTH 2635 METRO LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its manager

 

           By:    PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH PARAGON PARKWAY OH LLC, a Delaware limited
liability company

 

By:Plymouth Industrial OP, LP, a Delaware limited
partnership, its manager

 

           By:     PlymouthIndustrial REIT, Inc., a Maryland corporation, its
general partner

                               

By:       /s/ Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

  

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By: /s/ Thomas Z. Schmitt
Name: Thomas Z. Schmitt
Title: Vice President

 

KeyBank National Association

1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Mr. Tom Schmitt
Telephone: (770) 510-2109
Facsimile: (770) 510-2195

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

  

LENDER:

 

JPMORGAN CHASE BANK, N.A., as a Lender

By: /s/ Paul Choi
Name: Paul Choi
Title: Authorized Signer

 

JPMorgan Chase Bank, N.A.

237 Park Avenue, Floor 06
New York, New York 10017
Attention: Paul Choi
Telephone: (212) 648-1281



 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

  

LENDER:

 

BARCLAYS BANK PLC, as a Lender

By: /s/ Craig J.
Malloy                                                             
Name: Craig J. Malloy
Title: Director

 

Barclays Bank PLC

745 7th Avenue
New York, NY 10019
Attention:
Telephone:



 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

  

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By: /s/ Jessica W.
Phillips                                                               
Name: Jessica W. Phillips
Title: Authorized Signatory, Senior Vice President

 

Capital One N.A.

299 Park Avenue, 29th Floor
New York, New York 10171
Attention: Matt Dawes
Telephone: 571-340-1090

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

LENDER:

 

BANK OF MONTREAL, as a Lender

By: /s/ Lloyd
Baron                                                                                        
Name: Lloyd Baron 
Title: Managing Director

 

Bank of Montreal

100 High Street, 26th Floor

Boston, MA 02110
Attention: Lloyd Baron
Telephone: 617-800-4987

 

 

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

   

 

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

$______________ _____________, 202__

FOR VALUE RECEIVED, the undersigned (the “Maker”), hereby promises to pay to
________________________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement, dated as of
October [8], 2020, as from time to time in effect, among PLYMOUTH INDUSTRIAL OP,
LP, the Subsidiary Guarantors, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the lesser of the principal sum of _________________
($__________), or such amount as may be advanced by the Payee under the Credit
Agreement as a Revolving Credit Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement. Amounts of the Revolving Credit Loans prepaid
under the Credit Agreement prior to the Revolving Credit Maturity Date may be
reborrowed.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be

A-1 

 

applied to the reduction of the principal balance of the Obligations of the
undersigned Maker and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations of the undersigned
Maker, such excess shall be refunded to the undersigned Maker. All interest paid
or agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations of the undersigned
Maker (including the period of any renewal or extension thereof) so that the
interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This paragraph shall control all agreements between
the undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

[Signature Page Follows]

A-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:     Plymouth Industrial REIT, Inc.,
a Maryland Corporation, its general partner

 

By:       ____________________________
Name:  __________________________
Title:     __________________________

 

 

 

 

 

 

A-3 

 

EXHIBIT A-2

 

FORM OF TERM NOTE

$______________ _____________, 202__

FOR VALUE RECEIVED, the undersigned (the “Maker”), hereby promises to pay to
_________________________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement, dated as of
October 8, 2020, as from time to time in effect, among PLYMOUTH INDUSTRIAL OP,
LP, the Subsidiary Guarantors, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan
Maturity Date, the lesser of the principal sum of _________________
($__________), or such amount as may be advanced by the Payee under the Credit
Agreement as a Term Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and late charges at the rates provided in the Credit Agreement. Interest shall
be payable on the dates specified in the Credit Agreement, except that all
accrued interest shall be paid at the stated or accelerated maturity hereof or
upon the prepayment in full hereof. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Term Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Term Loan Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement. Amounts of the Term Loans prepaid under the Credit Agreement prior to
the applicable Term Loan Maturity Date may not be reborrowed.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be

A-2-1 

 

applied to the reduction of the principal balance of the Obligations of the
undersigned Maker and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations of the undersigned
Maker, such excess shall be refunded to the undersigned Maker. All interest paid
or agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations of the undersigned
Maker (including the period of any renewal or extension thereof) so that the
interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This paragraph shall control all agreements between
the undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

[Signature Page Follows]

A-2-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:     Plymouth Industrial REIT, Inc.,
a Maryland Corporation, its general partner

 

By:       ____________________________
Name:  __________________________
Title:     __________________________

 

 

 

 

A-2-3 

 

  

EXHIBIT B

FORM OF SWING LOAN NOTE

 

$______________ _____________, 202__

FOR VALUE RECEIVED, each of the undersigned (collectively, “Maker”), hereby
jointly and severally promise to pay to KEYBANK NATIONAL ASSOCIATION (“Payee”),
or order, in accordance with the terms of that certain Second Amended and
Restated Credit Agreement, dated as of October 8, 2020, as from time to time in
effect, among ______________, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (as may
be from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), to the extent not sooner paid, on or before the Maturity
Date, the principal sum of Thirty Million Dollars ($30,000,000.00), or such
amount as may be advanced by the Payee under the Credit Agreement as a Swing
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Maturity Date and is subject to mandatory prepayment in the amounts
and under the circumstances set forth in the Credit Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable

B-1 

 

Law in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations of the undersigned Maker and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations of
the undersigned Maker, such excess shall be refunded to the undersigned Maker.
All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in the Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all endorsers, to the extent permitted by Applicable
Law, hereby waive presentment, demand, notice, protest, notice of intention to
accelerate the indebtedness evidenced hereby, notice of acceleration of the
indebtedness evidenced hereby and all other demands and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, except
as specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

 

[Remainder of Page Intentionally Blank]

B-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:     Plymouth Industrial REIT, Inc.,
a Maryland Corporation, its general partner

 

By:       ____________________________
Name:  __________________________
Title:     __________________________

 

 

 

 

B-3 

 